



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.
















LICENSE AGREEMENT
BY AND BETWEEN
AGIOS PHARMACEUTICALS, INC.
AND
CSTONE PHARMACEUTICALS







--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I. DEFINITIONS 1
ARTICLE II. LICENSES; EXCLUSIVITY 17
Section 2.01 Grants of Licenses 17
Section 2.02 Rights to Sublicense or Subcontract 19
Section 2.03 No Other Rights and Retained Rights 19
Section 2.04 Knowledge Transfer 19
Section 2.05 Product Data and Regulatory Documents 19
Section 2.06 In-License Agreements 20
Section 2.07 Exclusivity 21
ARTICLE III. GOVERNANCE 23
Section 3.01 General 23
Section 3.02 Joint Steering Committee 23
Section 3.03 Joint Development Committee 24
Section 3.04 Joint Commercialization Committee 25
Section 3.05 Joint Manufacturing Committee 26
Section 3.06 Membership 26
Section 3.07 Meetings 27
Section 3.08 Committee Decision Making 27
Section 3.09 Executive Officers; Disputes 27
Section 3.10 Final Decision-Making Authority 27
Section 3.11 Limitations on Decision-Making 28
Section 3.12 Scope of Governance 29
Section 3.13 Alliance Managers 29
ARTICLE IV. DEVELOPMENT 30
Section 4.01 Development in the Field in the Territory 30
Section 4.02 Development Reports 31
Section 4.03 Pre-Clinical Research 31
Section 4.04 Standards of Conduct 32
Section 4.05 Records 32
Section 4.06 Companion Diagnostics 32
Section 4.07 Brain Cancer 32
ARTICLE V. REGULATORY 32
Section 5.01 Regulatory Filings 32
ARTICLE VI. COMMERCIALIZATION 33




--------------------------------------------------------------------------------



Section 6.01 General, Launch Plan and Commercialization Plan 34
Section 6.02 Promotional Materials; Conferences and Opinion Leaders 34
Section 6.03 Commercialization Reports 34
Section 6.04 Commercialization Efforts 35
Section 6.05 Standards of Conduct 35
Section 6.06 Trademarks 35
ARTICLE VII. MANUFACTURE AND SUPPLY 35
Section 7.01 Clinical Supply 35
Section 7.02 Commercial Supply 36
Section 7.03 Manufacturing Technology Transfer 36
Section 7.04 Specifications 37
Section 7.05 Serialization 37
Section 7.06 Agios Supply Chain Security Requirements 37
Section 7.07 Supply Disruptions 37
ARTICLE VIII. PAYMENTS 38
Section 8.01 Upfront Payment 38
Section 8.02 Technology Transfer Costs 38
Section 8.03 Development Costs 38
Section 8.04 Development Milestone Payment 39
Section 8.05 Sales Milestone Payments 41
Section 8.06 Royalties 41
Section 8.07 Royalty Payments and Reports 43
Section 8.08 Financial Responsibility for Licensee In-License Agreements 43
Section 8.09 Recordkeeping 43
Section 8.10 Currency Conversion 44
Section 8.11 Methods of Payment 44
Section 8.12 Taxes 44
Section 8.13 Late Payments 45
Section 8.14 Invoices 45
ARTICLE IX. INTELLECTUAL PROPERTY 46
Section 9.01 Ownership 46
Section 9.02 Prosecution of Patent Rights 47
Section 9.03 Enforcement and Defense 49
Section 9.04 Defense of Third Party Infringement and Misappropriation Claims 51
Section 9.05 Patent Term Extensions 51
ARTICLE X. DATA SECURITY AND ADVERSE DRUG EVENTS AND REPORTS 51




--------------------------------------------------------------------------------



Section 10.01 Data Security 52
Section 10.02 Complaints 52
Section 10.03 Adverse Drug Events 52
Section 10.04 No Admissions by Licensee in Response to Product Complaints that
May Be Adverse to Agios 52
ARTICLE XI. REPRESENTATIONS, WARRANTIES, AND COVENANTS 53
Section 11.01 Mutual Representations and Warranties 53
Section 11.02 Mutual Covenants 53
Section 11.03 Additional Agios Warranties 54
Section 11.04 Additional Licensee Warranties and Covenants 55
Section 11.05 Anti-Corruption 55
Section 11.06 Exportation of Data or Biological Samples 57
Section 11.07 Disclaimer 57
Section 11.08 Limitation of Liability 57
ARTICLE XII. CONFIDENTIALITY 58
Section 12.01 Generally 58
Section 12.02 Exceptions 58
Section 12.03 Permitted Disclosures 59
Section 12.04 Publicity 59
Section 12.05 Publications 60
Section 12.06 Injunctive Relief 60
ARTICLE XIII. INDEMNIFICATION 60
Section 13.01 Indemnification by Agios 60
Section 13.02 Indemnification by Licensee 60
Section 13.03 Procedure 61
Section 13.04 Insurance 61
ARTICLE XIV. TERM AND TERMINATION 62
Section 14.01 Term 62
Section 14.02 Termination at Will by Licensee 62
Section 14.03 Termination Right in Event of No FDA Approval 63
Section 14.04 Termination for Patent Right Challenge 63
Section 14.05 Termination for Breach 63
Section 14.06 Termination for Bankruptcy and Rights in Bankruptcy 63
Section 14.07 Effect of Termination 64
Section 14.08 Survival; Accrued Rights 66
ARTICLE XV. DISPUTE RESOLUTION; GOVERNING LAW 66




--------------------------------------------------------------------------------



Section 15.01 Arbitration 66
Section 15.02 Choice of Law 68
Section 15.03 Language 68
ARTICLE XVI. ASSIGNMENT AND ACQUISITIONS 68
Section 16.01 Assignment 68
Section 16.02 Acquisitions 68
Section 16.03 Consequences of Certain Changes in Control of Licensee 69
Section 16.04 Consequences of Certain Changes in Control of Agios 70
ARTICLE XVII. MISCELLANEOUS 71
Section 17.01 Force Majeure 71
Section 17.02 Entire Agreement 71
Section 17.03 Severability 72
Section 17.04 Notices 72
Section 17.05 Agency 73
Section 17.06 No Waiver 73
Section 17.07 Cumulative Remedies 73
Section 17.08 No Third Party Beneficiary Rights 73
Section 17.09 Performance by Affiliates, Sublicensees or Subcontractors 73
Section 17.10 Counterparts 74


LIST OF EXHIBITS
Exhibit A – List of Agios Patent Rights Existing as of the Effective Date 
Exhibit B – Initial Development Outline 
Exhibit C –Trademark License 
Exhibit D – Permitted Subcontractors 
Exhibit E – Supply Chain Security Requirements 
Exhibit F – Form of Annual Compliance Certification
LIST OF SCHEDULES
Schedule 1.65 – Ivosidenib (AG-120) 




--------------------------------------------------------------------------------



Schedule 8.04(e) – Milestone Examples







--------------------------------------------------------------------------------



LICENSE AGREEMENT
THIS LICENSE AGREEMENT (this “Agreement”) is made and entered into as of June
25, 2018 (“Effective Date”) between Agios Pharmaceuticals, Inc., a corporation
organized and existing under the laws of Delaware with a principal place of
business at 88 Sidney Street, Cambridge, MA 02139 (“Agios”), and CStone
Pharmaceuticals, a corporation organized and existing under the laws of the
Cayman Islands, with a registered address at P.O. Box 31119, Grand Pavilion,
Hibiscus Way, 802 West Bay Road, Grand Cayman, KY1-1205, Cayman Islands
(“Licensee”).
Agios and Licensee may be referred to herein individually as a “Party” and
collectively as the “Parties”.
RECITALS
WHEREAS, Agios is the owner of, or otherwise controls, the Agios Technology in
the Territory (each as defined below);
WHEREAS, Licensee has expertise in the development of biopharmaceutical products
and has regulatory and commercial capabilities in the Territory, and is
interested in obtaining an exclusive license to Develop and Commercialize the
Licensed Products in the Territory (each as defined below); and
WHEREAS, the Parties desire to collaborate to Develop, Manufacture and
Commercialize the Licensed Products in the Territory;
NOW THEREFORE, the Parties agree as follows:






--------------------------------------------------------------------------------



I. DEFINITIONS
Section 1.01 “Accounting Standards” means United States Generally Accepted
Accounting Principles, consistently applied.
Section 1.02 “Affiliate” means, with respect to an entity, any corporation or
other business entity controlled by, controlling, or under common control with
such entity, with “control” meaning (a) direct or indirect beneficial ownership
of at least fifty percent (50%) of the voting stock of, or at least a fifty
percent (50%) interest in the income of, the applicable entity (or such lesser
percentage that is the maximum allowed to be owned by a foreign entity in a
particular jurisdiction and is sufficient to grant the holder of such voting
stock or interest the power to direct the management and policies of such
entity) or (b) possession, directly or indirectly, of the power to direct the
management and policies of an entity, whether through ownership of voting
securities, by contract relating to voting rights or corporate governance or
otherwise.
Section 1.03 “[**] Trial” means the Global Study identified as [**].
Section 1.04 “Agios Combination Therapy Invention” means any invention (whether
patentable or not) conceived or reduced to practice by Agios or any of its
Affiliates during the Term, solely or jointly, that (a) [**], (b) [**] that is
(A) [**] and (B) [**] and (c) is Controlled [**] by Agios.
Section 1.05 “Agios Combination Therapy Know-How” means any Know-How (a)
conceived, identified, discovered, authored, developed or reduced to practice by
Agios or any of its Affiliates during the Term that comprises, or is necessary
for the Development, Manufacture or Commercialization of, any Agios Combination
Therapy Invention and (b) Controlled [**] by Agios.
Section 1.06 “Agios Combination Therapy Patent Rights” means Patent Rights (a)
Covering Agios Combination Therapy Inventions and (b) Controlled [**] by Agios.
Section 1.07 “Agios Combination Therapy Technology” means Agios Combination
Therapy Inventions, Agios Combination Therapy Know-How and Agios Combination
Therapy Patent Rights.
Section 1.08 “Agios Entity” means, as applicable, (a) Agios, (b) any of Agios’
Affiliates or (c) any [**] with respect to the Licensed Compound or any Licensed
Product (other than any [**]).
Section 1.09 “Agios Know-How” means all Know-How that is both (a) Controlled
[**] by Agios and (b) [**] for the Development, Manufacture or Commercialization
of any Licensed Product in the Field in the Territory; but excluding [**] and
[**]. “Agios Know-How” includes Agios Combination Therapy Inventions and Agios
Combination Therapy Know-How to



--------------------------------------------------------------------------------



the extent such Agios Combination Therapy Inventions and Agios Combination
Therapy Know-How satisfy the requirements of clauses (a) and (b).
Section 1.10 “Agios Patent Rights” means all Patent Rights that both (a) are
Controlled [**] by Agios in the Territory and (b) [**] any Licensed Product, or
its Development, Manufacture or Commercialization, in the Field in the
Territory; but excluding [**]. Agios Patent Rights as of the Effective Date
include those listed in Exhibit A. “Agios Patent Rights” includes Agios
Combination Therapy Patent Rights to the extent such Agios Combination Therapy
Patent Rights satisfy the requirements of clauses (a) and (b).
Section 1.11 “Agios Regulatory Documents” means Regulatory Documents Controlled
by Agios as of the Effective Date or at any time during the Term that relate to
the Licensed Compound or a Licensed Product.
Section 1.12 “Agios Technology” means Agios Know-How and Agios Patent Rights.
Section 1.13 “Angiogenesis Inhibitor” means a drug or substance that prevents or
inhibits the formation of new blood vessels by blocking one or more vascular
endothelial growth factors (VEGFs) or the associated VEGF receptors (VEGFRs).
Section 1.14 “API” means active pharmaceutical ingredient.
Section 1.15 “API Bulk Drug Substance” means the Licensed Compound in bulk [**]
intermediate form manufactured for use as an API.
Section 1.16 “Brain Cancer” means any neoplasm originating from cells of the
brain.
Section 1.17 “Brightstock” means oral solid dose tablets that contain Bulk Drug
Product in sealed unlabeled bottles as set forth in the applicable
specifications provided by Agios.
Section 1.18 “Bulk Drug Product” means oral solid dose tablets that contain API
Bulk Drug Substance in bulk form as set forth in the applicable specifications
provided by Agios.
Section 1.19 “Business Day” means a day other than (a) a Saturday or a Sunday or
(b) a day on which banking institutions in Boston, Massachusetts, or in Beijing,
China, are authorized or required by Law to remain closed.
Section 1.20 “Change in Control” means, as to a Party, the (i) consolidation or
merger of such Party with or into any person or entity as a result of which the
beneficial owners of the outstanding voting securities or other ownership
interests of such Party immediately prior to such transaction have beneficial
ownership of fifty percent (50%) or less of the outstanding voting securities or
other ownership interests of such surviving person or entity immediately
following such transaction, or (ii) sale, transfer or other disposition of all
or substantially all of the assets of such Party related to this Agreement, or
(iii) acquisition by any person or entity, or group of persons or entities
acting in concert, of beneficial ownership of fifty percent (50%) percent or
more of the outstanding voting securities or other ownership interests of such
Party or the power,



--------------------------------------------------------------------------------



directly or indirectly, to elect a majority of the members of such Party’s board
of directors or similar governing body, or (iv) acquisition by any person or
entity, or group of persons or entities acting in concert, of the power to
direct the management or policies of such Party. No initial or subsequent
offering by a Party of securities for sale on a public securities exchange shall
be considered to be or to involve a Change in Control of such Party unless such
offering meets the requirements of clause (iii) of the preceding sentence;
provided, however, that an acquisition of voting securities by an underwriter in
an underwritten public offering for the purpose of effecting a wider
distribution of such voting securities shall be deemed not to meet the
requirements of clause (iii) of the preceding sentence.
Section 1.21 “Chemotherapy” means cytotoxic anti-cancer drugs that belong to one
of the following categories: alkylating agents, antimetabolites, anti-tumor
antibiotics, topoisomerase inhibitors, mitotic inhibitors, corticosteroids and
proteasome inhibitors. For clarity, chemotherapy does not include targeted
cancer therapies that use drugs or substances that block the growth and spread
of cancer by interfering with specific targets.
Section 1.22 “[**] Trial” means the Global Study identified as [**], which Agios
is conducting as of the Effective Date with a Licensed Product in [**].
Section 1.23 “Commercialization” or “Commercialize” means, with respect to a
pharmaceutical product (whether in monotherapy or as part of a combination
therapy), any and all activities directed to the marketing, promotion,
importation, distribution, pricing, Reimbursement Approval, offering for sale,
or sale of such pharmaceutical product, and interacting with Regulatory
Authorities regarding the foregoing. Commercialization shall exclude Development
and Manufacturing.
Section 1.24 “Commercialization Plan” means the annual plan for
Commercialization of Licensed Products in the Field in the Territory and the
activities to be conducted by Licensee Entities relating thereto, including
detailed plans for sales and marketing after launch, sales and marketing
budgets, sales forecasts and target numbers regarding reach and frequency of
sales performance, market access plans, reimbursement plans and strategies, and
plans to address Medical Affairs matters, which plan Licensee shall ensure is
consistent with (a) the terms and conditions of this Agreement and (b) the
Global Brand Strategy. The Launch Plan will include the first Commercialization
Plan for the calendar year in which a Licensed Product is launched.
Section 1.25 “Commercially Reasonable Efforts” means, with respect to the
performing Party under this Agreement, the carrying out of obligations of such
Party with efforts and resources that are consistent with the efforts and
resources typically used by biopharmaceutical companies of similar size and
resources as such Party with respect to the Development, Manufacture or
Commercialization of products of market potential, profit potential and
strategic value and of a stage in Development or product life comparable to that
of Licensed Product(s), including the use of reasonably necessary personnel,
based on conditions then prevailing and taking into account issues of safety and
efficacy, product profile, difficulty in Developing such Licensed Product,
competitiveness of alternative Third Party products in the marketplace, the
patent or other proprietary position of such Licensed Product, the regulatory



--------------------------------------------------------------------------------



structure involved and the potential profitability of such Licensed Product, as
applicable, but [**] under this Agreement.
Section 1.26 “Competing Product” means any compound or product, other than the
Licensed Compound or any Licensed Product, that inhibits IDH-1 mutations through
direct binding to the mutated IDH-1 protein [**].
Section 1.27 “Confidential Information” means, subject to Section 12.02(a)-(d),
Know-How and any technical, scientific, trade, research, manufacturing,
business, financial, compliance, marketing, product, supplier, intellectual
property or other information that may be disclosed by one Party or any of its
Affiliates to the other Party or any of its Affiliates, regardless of whether
such information is specifically designated as confidential and regardless of
whether such information is in written, oral, electronic, or other form.
Notwithstanding the foregoing, subject to Section 12.02(a)-(d), all information
that (a) was disclosed prior to the Effective Date by or on behalf of either
Party or any of its Affiliates under, and subject to, the Mutual Confidential
Agreement dated [**] between CStone Pharmaceutical (Suzhou) Co., Ltd. and Agios
Pharmaceuticals, Inc., as amended on [**] (“Confidentiality Agreement”) and (b)
is “Confidential Information” as defined in the Confidentiality Agreement, shall
be deemed “Confidential Information” hereunder.
Section 1.28 “Controlled” means, subject to Section 2.06(a) and Section 16.02
(Acquisitions), with respect to a Party, and any Know-How, Patent Right,
Regulatory Documents or other intellectual property right, that such Party or
any of its Affiliates has the ability (other than pursuant to a license granted
to such Party under this Agreement) to grant to the other Party a license or
sublicense to, or other right with respect to, such Know-How, Patent Right,
Regulatory Documents or other intellectual property right without violating the
terms of any pre-existing agreement or other pre-existing arrangement with any
Third Party.
Section 1.29 “Cost of Goods Sold” or “COGS” means, with respect to particular
Ivosidenib Materials, the reasonable internal and Out-of-Pocket Costs of Agios
or any of its Affiliates incurred in Manufacturing such Ivosidenib Materials,
including:
(a) to the extent that the Ivosidenib Materials are Manufactured by Agios or any
of its Affiliates, direct material and direct labor costs, logistics costs, plus
manufacturing overhead directly attributable to the Ivosidenib Materials
(including facility start-up costs, directly incurred manufacturing variances,
warehousing costs, costs to maintain inventory and a reasonable allocation of
related manufacturing administrative and facilities costs (including
depreciation) and a reasonable allocation of the costs of failed batches and
validation batches to be further described in the applicable Supply Agreement,
to be provided for the Ivosidenib Materials, but excluding costs associated with
excess capacity), all determined in accordance with the books and records of
Agios or its applicable Affiliate(s) maintained in accordance with United States
Generally Accepted Accounting Principles, consistently applied; and
(b) to the extent that the Ivosidenib Materials are Manufactured by a Third
Party manufacturer, the Out-of-Pocket Costs paid by Agios or any of its
Affiliates to the Third Party for the Manufacture of the Ivosidenib Materials,
plus all reasonably allocated costs of Agios and its



--------------------------------------------------------------------------------



Affiliates as described in the foregoing clause (a) incurred in managing or
overseeing the sourcing of such Ivosidenib from such Third Party, determined in
accordance with the books and records of Agios or its applicable Affiliate(s)
maintained in accordance with United States Generally Accepted Accounting
Principles, consistently applied.
Section 1.30 “Cover”, “Covering” or “Covered” means, with respect to a product,
composition, technology, process or method and a Patent Right, that, in the
absence of ownership of, or a license granted under, a claim in such Patent
Right, the manufacture, use, offer for sale, sale or importation of such product
or composition or the practice of such technology, process or method would
infringe such claim (or, in the case of a claim of a pending patent application,
would infringe such claim if it were to issue as a claim of an issued patent).
Section 1.31 “CS1001” means Licensee's proprietary anti-PD-L1 monoclonal
antibody designated as CS1001, the sequence of which is included in the
following patent filings: [**].
Section 1.32 “CS1003” means Licensee's proprietary anti-PD-1 monoclonal antibody
designated as CS1003, the sequence of which is included in the following patent
filings: [**].
Section 1.33 “Development” means Pre-Clinical Research and clinical development
activities, including (i) clinical trials of a pharmaceutical compound or
product, investigator sponsored trials and registry studies (whether in
monotherapy or as part of a combination therapy) and (ii) preparation,
submission, review, and development of data or information for the purpose of
submission to a Regulatory Authority to obtain authorization to conduct clinical
trials or obtain Regulatory Approval of a pharmaceutical product. Development
shall include clinical trials initiated prior to or following receipt of
Regulatory Approval, but shall exclude Manufacturing and Commercialization.
Section 1.34 “Development Plan” means the plan setting out activities to be
undertaken in Developing the Licensed Products in the Field in the Territory,
together with timelines for such activities, including the proposed clinical
trials, registry studies and regulatory plans, as well as outlining the key
elements involved in obtaining Regulatory Approval of the Licensed Products in
the Field in the Territory, as may be amended from time to time in accordance
with Section 4.01 (Development in the Field in the Territory), which plan (a)
Licensee shall ensure is at all times consistent with the terms and conditions
of this Agreement, (b) Licensee shall ensure is focused on efficiently obtaining
Regulatory Approval for Licensed Products (whether in monotherapy or as part of
a combination therapy) in each Initial Indication and Additional Indication in
each Jurisdiction in the Territory and cannot reasonably be expected to have a
material adverse effect on the Development, Manufacture or Commercialization of
the Licensed Compound or any Ivosidenib Materials or Licensed Product outside of
the Territory and (c) shall include in reasonable detail (i) all Development
activities reasonably anticipated to be undertaken by the Licensee Entities,
(ii) the endpoints for all clinical trials contemplated by such plan, (iii)
identification of the clinical trial(s) that is(are) intended to be a Pivotal
Trial(s) and (iv) all regulatory activities and interactions anticipated to be
conducted by the Licensee Entities in support of Regulatory Approval of the
Licensed Products in the Field in the Territory, including all planned
Regulatory Filings to be submitted in connection with such approvals.




--------------------------------------------------------------------------------



Section 1.35 “Dollars” or “$” means the legal tender of the U.S.
Section 1.36 “Drug Approval Application” means a New Drug Application as defined
in the FD&C Act, or an equivalent application filed with any Regulatory
Authority in any country other than the United States.
Section 1.37 “FDA” means the U.S. Food and Drug Administration or any successor
agency thereto.
Section 1.38 “FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § 301 et seq., as amended from time to time.
Section 1.39 “Field” means all therapeutic uses in humans in all indications
except Brain Cancer indications. Brain Cancer indications will be included in
the Field if and when Agios provides written notice to Licensee to add any Brain
Cancer indication to the Field.
Section 1.40 “Finished Drug Product” means the finished product formulation of a
Licensed Product, containing Bulk Drug Product labeled and packaged in a form
ready for administration.
Section 1.41 “First Commercial Sale” means, for each Licensed Product in the
Field in a Jurisdiction, the first sale for end use or consumption of such
Licensed Product in the Field in such Jurisdiction by any Licensee Entity in an
arms’ length transaction to a Third Party following receipt of applicable
Regulatory Approval of such Licensed Product in such Jurisdiction. Sales for
test marketing or clinical trial purposes shall not constitute a First
Commercial Sale.
Section 1.42 “Global Brand Strategy” means the global brand strategy that
determines, among other aspects, product positioning, market access strategies,
messaging strategies, trademark layout and logos, all as determined by Agios for
Licensed Products and updated from time to time and provided to Licensee.
Section 1.43 “Global Medical Affairs Strategy” means the global Medical Affairs
strategy for Licensed Products, as determined by Agios and updated from time to
time and provided to Licensee.
Section 1.44 “Global Study” means (a) any clinical trial for any Licensed
Product that (i) is conducted, in whole or in part, by any Agios Entity and (ii)
includes clinical sites in more than one country or jurisdiction and (b) solely
for purposes of Section 8.03 (Development Costs), the [**] Trial.
Section 1.45 “Good Clinical Practices” or “GCP” means the then-current good
clinical practice standards, practices, and procedures promulgated or endorsed
by any applicable Regulatory Authority as set forth in the guidelines imposed by
such Regulatory Authority, as may be updated from time to time.




--------------------------------------------------------------------------------



Section 1.46 “Good Laboratory Practices” or “GLP” means the then-current good
laboratory practice standards, practices, and procedures promulgated or endorsed
by any applicable Regulatory Authority as set forth in the guidelines imposed by
such Regulatory Authority, as may be updated from time to time.
Section 1.47 “Good Pharmacovigilance Practices” or “GVP” means the then-current
good pharmacovigilance practice standards, practices, and procedures promulgated
or endorsed by any applicable Regulatory Authority as set forth in the
guidelines imposed by such Regulatory Authority, as may be updated from time to
time.
Section 1.48 “Governmental Authority” means any federal, national,
multinational, state, provincial, county, city or local government or any court,
arbitrational tribunal, administrative agency or commission or government
authority acting under the authority of any federal, national, multinational,
state, provincial, county, city or local government.
Section 1.49 “[**] Trial” means the clinical trial identified as [**].
Section 1.50 “IDH” means isocitrate dehydrogenase.
Section 1.51 “IND” means an Investigational New Drug application for submission
to the FDA or any equivalent counterpart application in any country other than
the United States (including a clinical trial application in Mainland China),
including all supplements and amendments thereto.
Section 1.52 “Initial Development Outline” means the initial outline of the
Development strategy for Licensed Products in the Territory attached hereto as
Exhibit B.
Section 1.53 “Initial Indication” means any of (a) first line treatment for
acute myelogenous leukemia (“AML”) for patients who are ineligible for intensive
Chemotherapy, (b) first line treatment for AML for patients who are eligible for
intensive Chemotherapy, (c) relapse/refractory AML, (d) first line treatment for
cholangiocarcinoma (“CCA”), (e) second line treatment for CCA and (f) any Brain
Cancer indication if Agios determines, in its sole discretion, to Develop
Licensed Products in any Brain Cancer indication.
Section 1.54 “In-License Agreement” means any agreement between Agios or any of
its Affiliates, on the one hand, and one or more Third Parties, on the other
hand, entered into after the Effective Date pursuant to which Agios acquires
Control of any Know-How related to, or Patent Right that Covers, the Development
or Commercialization of any Licensed Product in the Field in the Territory, or
the Manufacture of the Licensed Compound, Ivosidenib Materials or Licensed
Products, that Licensee has accepted as an In-License Agreement under Section
2.06.
Section 1.55 “Ivosidenib Materials” means Bulk Drug Product, Brightstock or API
Bulk Drug Substance, as applicable.
Section 1.56 “Joint Combination Therapy Invention” means any invention (whether
patentable or not) conceived or reduced to practice by a Party or any of its
Affiliates under this



--------------------------------------------------------------------------------



Agreement during the Term, solely or jointly, that (a) is based on [**], (b)
[**] is (A) [**] and (B) [**].
Section 1.57 “Joint Combination Therapy Know-How” means any Know-How conceived,
identified, discovered, authored, developed or reduced to practice by a Party or
any of its Affiliates under this Agreement [**] that comprises, or is necessary
for the Development, Manufacture or Commercialization of, any Joint Combination
Therapy Invention.
Section 1.58 “Joint Combination Therapy Patent Rights” means Patent Rights
Covering Joint Combination Therapy Inventions.
Section 1.59 “Joint Combination Therapy Technology” means Joint Combination
Therapy Inventions, Joint Combination Therapy Know-How and Joint Combination
Therapy Patent Rights.
Section 1.60 “Joint Global Study” means a Global Study where a Licensee Entity
is the Local Registration Agent in the Territory and for which Licensee is
responsible for paying a portion of costs as set forth in Section 8.03(b).
Section 1.61 “Jurisdiction” means each of the following: (i) Mainland China,
(ii) Taiwan, (iii) Hong Kong and (iv) Macau.
Section 1.62 “Know-How” means inventions (whether patentable or not),
discoveries, trade secrets, technology, information, Regulatory Documents,
formulae, practices, methods, knowledge, know-how, processes, procedures,
experience, results and test data (including physical, chemical, biological,
toxicological, pharmacological, clinical, veterinary, analytical and quality
control data), dosage regimens, control assays, product specifications, and
marketing, pricing, distribution cost and sales data and descriptions; but
excluding Patent Rights.
Section 1.63 “Launch Plan” means the strategic plan for the Licensed Products in
the Field in the Territory that details the activities to be conducted prior to
launch, plans for launch and activities to be conducted during the calendar year
in which the launch occurs, which plan Licensee shall ensure is at all times
consistent with (a) the terms and conditions of this Agreement and (b) the
Global Brand Strategy.
Section 1.64 “Law” means any law, statute, rule, regulation, order, judgment,
standard or ordinance of any Governmental Authority.
Section 1.65 “Licensed Compound” means the compound identified on Schedule 1.65.
Section 1.66 “Licensed Product” means any pharmaceutical product that (a) has
the Licensed Compound as its sole API and (b) is in a form (i) which is the
subject of any clinical trial being conducted by any Agios Entity as of the
Effective Date or during the Term or (ii) for which any Agios Entity has
received Regulatory Approval to market in the United States or anywhere else
outside the Territory after the Effective Date.




--------------------------------------------------------------------------------



Section 1.67 “Licensee Entity” means, as applicable, (a) Licensee, (b) any of
Licensee’s Affiliates or (c) any [**] with respect to any Licensed Product.
Section 1.68 “Licensee In-License Agreement” means any agreement other than this
Agreement pursuant to which any Licensee Entity has in-licensed or otherwise
acquired the right to practice, or in-licenses or otherwise acquires the right
to practice, any Know-How related to, or Patent Rights that Cover, any of the
Licensed Products in the Field in the Territory.
Section 1.69 “Licensee Know-How” means all Know-How that is both (a) Controlled
[**] by Licensee and (b) [**] for the Development, Manufacture or
Commercialization of the Licensed Compound or any Licensed Product; but
excluding [**] and Know-How assigned or licensed by Licensee to Agios pursuant
to Section 9.01(d).
Section 1.70 “Licensee Patent Rights” means all Patent Rights that both (a) are
Controlled [**] by Licensee and (b) [**] the Licensed Compound or any Licensed
Product or their respective Development, Manufacture or Commercialization; but
excluding [**] and Patent Rights assigned or licensed by Licensee to Agios
pursuant to Section 9.01(d).
Section 1.71 “Licensee Regulatory Documents” means Regulatory Documents
Controlled by Licensee at any time during the Term that relate to the Licensed
Compound or a Licensed Product in the Territory, provided that, for the
avoidance of doubt, Regulatory Documents relating to Global Studies of the
Licensed Compound or any Licensed Product in the Territory shall be owned as set
forth in Article V.
Section 1.72 “Licensee Technology” means Licensee Know-How and Licensee Patent
Rights.
Section 1.73 “Local Registration Agent” means a local entity authorized by the
license holder of an imported drug to manage the work associated with obtaining
any Regulatory Approval or product registration in the Territory.
Section 1.74 “Local Study” means any clinical trial for any Licensed Product
that is conducted by a Licensee Entity in the Territory; but excluding all
Global Studies.
Section 1.75 “Mainland China” means China excluding Taiwan, Hong Kong and Macau.
Section 1.76 “Manufacture” or “Manufacturing” means, as applicable, all
activities associated with the production, manufacture, process of formulating,
processing, filling, finishing, packaging, labeling, shipping, importing or
storage of pharmaceutical compounds or materials, including process development,
process validation, stability testing, manufacturing scale-up, pre-clinical,
clinical and commercial manufacture and analytical development, product
characterization, quality assurance and quality control development, testing and
release.




--------------------------------------------------------------------------------



Section 1.77 “Manufacturing Technology Transfer” means the transfer, to Licensee
or a CMO approved by the JMC, of Agios Know-How relating to the Manufacturing of
Bulk Drug Product from API Bulk Drug Substance supplied by or on behalf of any
Agios Entity.
Section 1.78 “Medical Affairs” means matters relating to information services;
publication, scientific and medical affairs; advisory and collaborative
activities with opinion leaders and professional societies including medical
education, symposia and other medical programs and communications; but excluding
investigator sponsored trials and registry studies and other Development
activities.
Section 1.79 “Net Sales” means the gross invoice price of a particular Licensed
Product sold or otherwise transferred to a Third Party (other than a Licensee
Entity) by any Licensee Entity for consideration, reduced by the following
amounts to the extent such items are customary under industry practices in the
Territory and to the extent such amounts are included in the gross invoiced
sales price, all as calculated in accordance with Accounting Standards,
consistently applied:
(a) discounts (including trade, quantity and cash discounts) actually allowed,
cash and non-cash coupons, retroactive price reductions, and charge-back
payments and rebates granted to any Third Party (including to governmental
authorities, purchasers, reimbursers, customers, distributors, wholesalers, and
group purchasing and managed care organizations or entities (and other similar
entities and institutions));
(b) credits or allowances, if any, on account of price adjustments, recalls,
claims, damaged goods, rejections or returns of items previously sold (including
Licensed Product returned in connection with recalls or withdrawals) and amounts
written off by reason of uncollectible debt; provided that, if the debt is
thereafter paid, the corresponding amount shall be added to the Net Sales of the
period during which it is paid;
(c) rebates (or their equivalent), administrative fees, chargebacks and
retroactive price adjustments and any other similar allowances granted by a
Licensee Entity (including to governmental authorities, purchasers, reimbursers,
customers, distributors, wholesalers, and group purchasing and managed care
organizations or entities (and other equivalent entities and institutions))
which effectively reduce the selling price or gross sales of the Licensed
Product, normal and customary inventory management fees and other bona fide
services paid to distributors and wholesalers;
(d) insurance, customs charges, freight, postage, shipping, handling, and other
transportation costs incurred by a Licensee Entity in shipping Licensed Product
to a Third Party; and
(e) import taxes, export taxes, excise taxes, sales tax, value-added taxes,
consumption taxes, duties or other taxes levied on, absorbed, determined or
imposed with respect to such sales (excluding income or net profit taxes or
franchise taxes of any kind).




--------------------------------------------------------------------------------



If non-monetary consideration is received by a Licensee Entity for any Licensed
Product in the relevant Jurisdiction, Net Sales will be calculated based on the
average price charged for such Licensed Product, as applicable, during the
preceding royalty period, or in the absence of such sales, the fair market value
of the Licensed Product, as applicable, as determined by the Parties in good
faith. Notwithstanding the foregoing, Net Sales shall not be imputed to
transfers of Licensed Products, as applicable, for use in clinical trials,
non-clinical Development activities or other Development activities with respect
to Licensed Products by or on behalf of the Parties, for bona fide charitable
purposes or for compassionate use or for Licensed Product samples, if no
monetary consideration is received for such transfers.
Section 1.80 “Ongoing Trials” means the Global Studies of Licensed Products
identified as [**]; provided that, to the extent any such Global Study has
multiple study arms, then “Ongoing Trials” includes only those study arms
applicable to the Licensed Product.
Section 1.81 “Out-of-Pocket Costs” means amounts paid by a Party or any of its
Affiliates to a Third Party for goods or services but shall not include such
Party’s, or any of its Affiliates’, internal or general overhead costs or
expenses.
Section 1.82 “Patent Rights” means (a) all patents and patent applications
(including provisional applications) in any country or jurisdiction, and (b) any
substitutions, divisions, continuations, continuations-in-part, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like.
Section 1.83 “Phase 1 Clinical Trial” means a clinical trial in any country or
jurisdiction that would satisfy the requirements of 21 C.F.R. § 312.21(a) or any
foreign equivalent thereof.
Section 1.84 “Pivotal Trial” means a clinical trial of a product that satisfies
both of the following ((a) and (b)):
(a) such trial includes a sufficient number of subjects and is designed to
establish that such product has an acceptable safety and efficacy profile for
its intended use, and to determine warnings, precautions, and adverse reactions
that are associated with such product in the dosage range to be prescribed,
which trial is intended to support Regulatory Approval of such product, or a
similar clinical study prescribed by an applicable Regulatory Authority; and
(b) such trial is a registration trial designed to be sufficient to support the
filing of an application for a Regulatory Approval for such product in an
applicable country or jurisdiction or some or all of an extra-national
territory, as evidenced by (i) an agreement with or statement from an applicable
Regulatory Authority, or (ii) other guidance or minutes issued by an applicable
Regulatory Authority, for such registration trial.
Section 1.85 “POC Trial” means a clinical trial that is not a Pivotal Trial, but
that is designed such that, if its primary endpoint(s) is(are) met, such
clinical trial would support commencement of a Pivotal Trial.




--------------------------------------------------------------------------------



Section 1.86 “Pre-Clinical Research” means preclinical and non-clinical research
activities.
Section 1.87 “Regulatory Approval” means, with respect to a particular
regulatory jurisdiction, an approval, license, registration or authorization of
any Governmental Authority (other than any Reimbursement Approval) that provides
marketing approval for the commercial sale of a pharmaceutical product in one or
more specified indications in such regulatory jurisdiction.
Section 1.88 “Regulatory Authority” means, in a particular country or
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval in such country or jurisdiction, including (a) in the United
States, the FDA and any other applicable Governmental Authority in the United
States having jurisdiction over pharmaceutical products, (b) in Europe Union,
the European Medicines Agency (“EMA”), (c) in Mainland China, the SDA and (d)
any other applicable Governmental Authority in the Territory having jurisdiction
over pharmaceutical products.
Section 1.89 “Regulatory Documents” means all (a) applications (including all
INDs and Drug Approval Applications), registrations, licenses, authorizations,
approvals (including Regulatory Approvals) and marketing or regulatory
exclusivities; (b) correspondence and reports submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authority) and all supporting
documents with respect thereto, including all regulatory drug lists, advertising
and promotion documents, adverse event files and complaint files; and (c)
preclinical, clinical and other data, results, analyses, publications, and
reports contained or referred to in any of the foregoing. For the avoidance of
doubt, Regulatory Documents include Regulatory Approvals and Regulatory Filings.
Section 1.90 “Regulatory Filings” means all applications, filings, dossiers and
the like submitted to a Regulatory Authority for the purpose of Developing,
Manufacturing or Commercializing a product, including obtaining Regulatory
Approval from that Regulatory Authority. Regulatory Filings include all INDs,
Drug Approval Applications and other Regulatory Approval and Reimbursement
Approval applications.
Section 1.91 “Reimbursement Approval” means an approval, agreement,
determination, or other decision by any applicable Regulatory Authority or other
Governmental Authority that establishes prices at which a pharmaceutical product
may be priced, or will be reimbursed by the Regulatory Authorities or other
applicable Governmental Authorities, in a particular country or jurisdiction.
Section 1.92 “Safety Data Exchange Agreement” means that agreement between the
Parties regarding receipt, investigation and reporting of product complaints,
adverse events, product recalls, and any other information related to the safety
of the Licensed Products as set forth in Section 10.03 (Adverse Drug Events).




--------------------------------------------------------------------------------



Section 1.93 “SDA” means China’s State Drug Administration, including its
divisions and the Center for Drug Evaluation, and local counterparts thereto,
and any successor agency or authority thereto having substantially the same
function.
Section 1.94 “Serialization” means a combination of systems and procedures that
records the history of the chain of custody of the Finished Drug Product from
any applicable Licensee Entity to the point the Finished Drug Product is
dispensed.
Section 1.95 “Supply Price” means [**] percent ([**]%) of COGS.
Section 1.96 “Tax” means any present or future taxes, levies, imposts, duties,
tariffs, charges, assessments or fees of any nature imposed by a Governmental
Authority in the exercise of its taxing power (including interest, penalties and
additions thereto), including value-added tax (“VAT”) and withholding tax.
Section 1.97 “Territory” means any Jurisdiction, or, collectively, all
Jurisdictions, as the context requires.
Section 1.98 “Third Party” means any person or entity other than the Parties and
their Affiliates.
Section 1.99 “Trade Control Laws” shall refer to U.S. Laws which prohibit or
limit export, distribution or sales of goods from the United States and their
re-export from other countries into certain countries, referred to as Sanctioned
Countries. More specifically and for purpose of performing this Agreement, Trade
Control Laws shall refer to the U.S. Export Administration Regulations and the
economic sanctions, rules and regulations implemented under statutory authority
or President’s Executive Orders and administered by the U.S. Treasury
Department’s OFAC.
Section 1.100 “Trademark” means any trademark, trade name, service mark, service
name, brand, domain name, trade dress, logo, slogan or other indicia of origin
or ownership, including the goodwill and activities associated with each of the
foregoing.
Section 1.101 “U.S.” or “United States” means the United States of America,
including its districts, territories and possessions.
Section 1.102 “Valid Claim” means (a) any claim of any Patent Right that has
issued, is unexpired and has not been rejected, revoked or held unenforceable or
invalid by a final, non-appealable (or unappealed within the time allowable for
appeal) decision of a court or other Governmental Authority of competent
jurisdiction or (b) any claim of any patent application that has (i) been
pending for [**] or less from the date of issuance of the first substantive
patent office action considering the patentability of such claim by the
applicable patent office in the applicable country or jurisdiction and (ii) not
been cancelled, withdrawn, abandoned or finally rejected by an administrative
agency action from which no appeal can be taken.





--------------------------------------------------------------------------------




Additional Defined TermsSectionAcquired PartySection 16.02AcquirerSection
16.02Additional IndicationSection 4.01(a)AgiosPreambleAgios IndemniteesSection
13.02Agios Product DataSection 2.04(b)Agios TrademarksExhibit C, Section
2.01(a)Agios Web PresenceExhibit C, Section 2.01(b)Agios WorksExhibit C, Section
2.02(c)AgreementPreambleAlliance ManagerSection 3.13AMLSection 1.53Arbitration
RequestSection 15.01(a)Bankrupt PartySection 14.06(a)Breaching PartySection
14.05Breach NoticeSection 14.05CCASection 1.53Clinical Supply AgreementSection
7.01CMCSection 2.05(a)CMOSection 3.05(a)(iv)Commercial Supply AgreementSection
7.02CommitteeSection 3.01(a)Confidentiality AgreementSection 1.27Effective
DatePreamble




--------------------------------------------------------------------------------




EMASection 1.88Event of BankruptcySection 14.06(a)ExceptionSection
8.03(c)Executive OfficerSection 3.09FCPASection 11.05(b)(i)First Defending
PartySection 9.03(d)Government OfficialSection 11.05(a)(A)ICCSection
15.01(c)ICHSection 10.02Indemnified PartySection 13.03Indemnifying PartySection
13.03Infringement ActivitySection 9.03(a)JCCSection 3.01(a)JDCSection
3.01(a)JMCSection 3.01(a)JSCSection 3.01(a)LicenseePreambleLicensee
IndemniteesSection 13.01Licensee Product DataSection 2.05(a)LossesSection
13.01MaterialsExhibit C, Section 1.03Non-Breaching PartySection 14.05Other
Covered PartySection 11.05(a)(B)Other PartySection 14.06(a)Party or
PartiesPreamble




--------------------------------------------------------------------------------




Public StatementSection 12.04RecipientSection 12.02Rejected Local StudySection
14.02RepresentativesSection 12.01Restricted IndicationSection 2.07(b)Restricted
ProductSection 2.07(b)Royalty TermSection 8.06(b)RulesSection 15.01Severed
ClauseSection 17.03SubcommitteeSection 3.01(b)Supply AgreementSection
7.02TermSection 14.01Terminable DateSection 14.02VATSection 1.96



Section 1.103 Interpretation. (a) Whenever any provision of this Agreement uses
the word “including,” “include,” “includes,” or “e.g.,” such word shall be
deemed to mean “including without limitation” and “including but not limited
to”; (b) “herein,” “hereby,” “hereunder,” “hereof” and other equivalent words
shall refer to this Agreement in its entirety and not solely to the particular
portion of this Agreement in which any such word is used; (c) a capitalized term
not defined herein but reflecting a different part of speech from that of a
capitalized term which is defined herein shall be interpreted in a correlative
manner; (d) wherever used herein, any pronoun or pronouns shall be deemed to
include both the singular and plural and to cover all genders; (e) the recitals
set forth at the start of this Agreement, along with the schedules and the
exhibits to this Agreement, and the terms and conditions incorporated in such
recitals and schedules and exhibits, shall be deemed integral parts of this
Agreement and all references in this Agreement to this Agreement shall encompass
such recitals and schedules and exhibits and the terms and conditions
incorporated in such recitals and schedules and exhibits; provided that, in the
event of any conflict between the terms and conditions of the body of this
Agreement and any terms and conditions set forth in the recitals, schedules or
exhibits, the terms of the body of this Agreement shall control; (f) in the
event of any conflict between the terms and conditions of this Agreement and any
terms and conditions that may be set forth on any order, invoice, verbal
agreement or otherwise, the terms and conditions of this Agreement shall govern;
(g) this Agreement shall be construed as if both Parties drafted it jointly, and
shall not be



--------------------------------------------------------------------------------



construed against either Party as principal drafter; (h) unless otherwise
provided, all references to Sections, Articles and Schedules in this Agreement
are to Sections, Articles, Exhibits and Schedules of and to this Agreement; (i)
any reference to any Law shall mean such Law as in effect as of the relevant
time, including all rules and regulations thereunder and any successor Law in
effect as of the relevant time, and including the then-current amendments
thereto; (j) wherever used, the word “shall” and the word “will” are each
understood to be imperative or mandatory in nature and are interchangeable with
one another; (k) references to a particular person or entity include such
person’s or entity’s successors and assigns to the extent not prohibited by this
Agreement; (l) references to a Party’s knowledge shall be taken to refer to the
actual knowledge of such Party’s senior management team as of the Effective
Date; (m) the captions and table of contents used herein are inserted for
convenience of reference only and shall not be construed to create obligations,
benefits or limitations; and (n) the word “year” means any consecutive twelve
(12) month period, unless otherwise specified.

ARTICLE II.  
 
LICENSES; EXCLUSIVITY

Section 2.01 Grants of Licenses.
(a) Subject to the terms and conditions of this Agreement (including Section
8.03(c)), Agios hereby grants to Licensee (i) an exclusive (including as to
Agios and its Affiliates), royalty-bearing, non-sublicensable (except in
accordance with Section 2.02 (Rights to Sublicense or Subcontract)),
non-transferable (except in accordance with Section 16.01 (Assignment)) license
under the Agios Technology and Agios’ interest in the Joint Combination Therapy
Technology to Commercialize Licensed Products in the Field in the Territory in
accordance with this Agreement, with, for clarity, Agios retaining all rights in
the Territory under Agios Technology and Agios’ interest in the Joint
Combination Therapy Technology to Commercialize Agios’ other products to be used
in combination with Licensed Products; (ii) a co-exclusive, non-sublicensable
(except in accordance with Section 2.02 (Rights to Sublicense or Subcontract)),
non-transferable (except in accordance with Section 16.01 (Assignment)) license
under the Agios Technology and Agios’ interest in the Joint Combination Therapy
Technology to Develop Licensed Products in the Territory in accordance with this
Agreement solely for the purpose of Commercializing Licensed Products in the
Field in the Territory in accordance with this Agreement; (iii) a non-exclusive,
royalty-bearing, non-sublicensable (except in accordance with Section 2.02
(Rights to Sublicense or Subcontract)), non-transferable (except in accordance
with Section 16.01 (Assignment)) license under the Agios Technology and Agios’
interest in the Joint Combination Therapy Technology (A) to Manufacture Finished
Drug Product from Bulk Drug Product supplied by an Agios Entity and (B) solely
from and after the date (if any) on which a Manufacturing Technology Transfer
has been completed, to Manufacture Bulk Drug Product from API Bulk Drug
Substance supplied by an Agios Entity, in each case ((A) and (B)) in the
Territory and solely for the purpose of Developing and Commercializing Licensed
Products in the Field in the Territory in accordance with this Agreement; and
(iv) a non-exclusive, royalty-free, fully-paid-up, sublicensable,
non-transferable (except in accordance with Section 16.01 (Assignment)),
perpetual, irrevocable license under



--------------------------------------------------------------------------------



the Agios Combination Therapy Technology and Agios’ interest in the Joint
Combination Therapy Technology to Develop and Commercialize any of [**] (for
clarity nothing in this clause (iv) grants to Licensee any rights under any
Patent Rights or Know-How owned or otherwise Controlled by Agios to Develop,
Manufacture or Commercialize any Licensed Product). For the purposes of clause
(ii), a co-exclusive license means that Agios and Agios’ Affiliates may, and
Agios may grant sublicenses to Third Parties to, Develop Licensed Products in
the Territory in support of global Development of the Licensed Products and
Commercialization of the Licensed Products outside the Territory.
(b) Subject to the terms and conditions of this Agreement, Licensee hereby
grants to Agios, (i) an exclusive (including as to Licensee and its Affiliates),
royalty-free, fully-paid-up, transferable, sublicensable, perpetual, irrevocable
license under Licensee Technology and Licensee’s interest in the Joint
Combination Therapy Technology to Develop, Manufacture and Commercialize the
Licensed Compound, Ivosidenib Materials and Licensed Products outside the
Territory, with, for clarity, Licensee retaining all rights outside the
Territory under Licensee Technology and Licensee’s interest in the Joint
Combination Therapy Technology to Commercialize Licensee’s other products to be
used in combination with Licensed Products; (ii) a co-exclusive, royalty-free,
fully-paid, transferable, sublicensable, perpetual, irrevocable license under
the Licensee Technology and Licensee’s interest in the Joint Combination Therapy
Technology to Develop and Manufacture the Licensed Compound, Ivosidenib
Materials and Licensed Products in the Territory; (iii) from and after any early
termination of this Agreement, an exclusive (including with regard to Licensee
and its Affiliates), royalty-free, fully-paid, transferable, sublicensable,
perpetual, irrevocable license under the Licensee Technology and Licensee’s
interest in the Joint Combination Therapy Technology to Develop, Manufacture and
Commercialize the Licensed Compound, Ivosidenib Materials and Licensed Products
in the Territory, other than in any Jurisdiction in which Licensee retains a
perpetual license in accordance with Section 8.06(b); provided that in such
Jurisdiction(s) as to which Licensee retains a perpetual license, Agios shall
retain its co-exclusive license set forth in clause (ii); and (iv) a
non-exclusive, royalty-free, fully-paid-up, sublicensable, non-transferable
(except in accordance with Section 16.01 (Assignment)), perpetual, irrevocable
license under Licensee’s interest in the Joint Combination Therapy Technology to
Develop and Commercialize any of [**]. For the purposes of clause (ii), a
co-exclusive license means that Licensee agrees not to grant a license to a
Third Party to Develop or Manufacture the Licensed Compound, Ivosidenib
Materials or Licensed Products in the Territory except to support Development
and Commercialization in the Territory in accordance with this Agreement.

Section 2.02 Rights to Sublicense or Subcontract. Licensee may not sublicense,
except to Affiliates of Licensee, any of the rights granted to Licensee by Agios
under Section 2.01(a) except with Agios’ prior written consent, which consent
shall not be unreasonably withheld. Licensee may not subcontract any of
Licensee’s obligations hereunder except (subject to Section 8.11 (Methods of
Payment)) to Affiliates of Licensee or as set forth on Exhibit D or with Agios’
prior written consent, which consent shall not be unreasonably withheld.
Licensee shall ensure that all Licensee Entities comply with all applicable
provisions of this Agreement and shall remain responsible for the acts or
omissions of all Licensee Entities with respect to this Agreement.





--------------------------------------------------------------------------------



Section 2.03 No Other Rights and Retained Rights. Nothing in this Agreement
shall be interpreted to grant either Party any rights under any Patent Rights or
Know-How Controlled by the other Party that are not expressly granted herein,
whether by implication, estoppel or otherwise, and, notwithstanding the
foregoing provisions of Section 2.01 (Grants of Licenses), neither Party grants
any right or license in this Agreement to the other Party under Patent Rights or
Know-How Controlled by such Party with respect to APIs or drug products other
than the Licensed Compound and Licensed Products. Any rights not expressly
granted to a Party by the other Party under this Agreement are hereby retained
by such other Party.

Section 2.04 Knowledge Transfer.
(a) Within [**] following the Effective Date, Agios shall provide to Licensee
all data relating to Licensed Products as included in Regulatory Filings made by
any Agios Entity as of the Effective Date, or, upon Licensee’s request, that are
reasonably necessary for Licensee to file an IND in the Territory. Licensee
shall reimburse Agios for any reasonable Out-of-Pocket Costs incurred by Agios
or any of its Affiliates in fulfilling its obligations under this Section
2.04(a).
(b) Subject to Section 8.03(c), throughout the Term, upon Licensee’s request,
Agios shall make available to Licensee copies of Agios Regulatory Documents,
clinical and preclinical data, and efficacy, safety and pharmacovigilance data,
in each case that are Controlled by Agios (collectively, the “Agios Product
Data”), to the extent such Agios Product Data are reasonably necessary for any
Licensee Entity to Develop, Commercialize or (following the completion of any
Manufacturing Technology Transfer) Manufacture any Licensed Product in the Field
in the Territory in accordance with this Agreement.

Section 2.05 Product Data and Regulatory Documents.
(a) Throughout the Term, Licensee shall make available to Agios copies of
Licensee Regulatory Documents, clinical and preclinical data, efficacy, safety
and pharmacovigilance data, and chemistry, manufacturing and controls (“CMC”)
data (collectively, the “Licensee Product Data”) to the extent such Licensee
Product Data is reasonably necessary for any Agios Entity to Develop,
Manufacture or Commercialize the Licensed Compound or any Licensed Product in
accordance with this Agreement. Notwithstanding anything to the contrary in
Section 15.03, Licensee shall make available to Agios copies of all Licensee
Product Data in Chinese, along with, at no charge to Agios, the table of
contents in English and an executive summary in English of each module of each
Regulatory Filing, with each such summary to be sufficient for Agios to either
comment on the document or determine that it wishes to obtain, at its own
expense, an English translation of all or part of such document. Upon Agios’
request, Licensee shall make available to Agios copies of Licensee Product Data
available in English as well, and, if Licensee uses such English translations
solely for purposes of responding to Agios’ request (and not for any other
purpose), Agios shall bear any reasonable Out-of-Pocket costs incurred by
Licensee in translating such Licensee Product Data from Chinese to English.
Agios shall reimburse Licensee for any reasonable Out-of-Pocket Costs incurred
by Licensee in fulfilling its obligations under this Section 2.05(a), excluding
the costs of preparing English tables of contents and executive summaries of
Regulatory Filings as described above.




--------------------------------------------------------------------------------



(b) Subject to Section 8.03(c), the Licensee Entities shall be entitled at no
cost to access, use, and reference the Agios Regulatory Documents that are
necessary for a Licensee Entity to prepare a Regulatory Filing with respect to
the Licensed Products in the Field in the Territory, and Agios Product Data for
the Development, Manufacture and Commercialization of the Licensed Products in
the Field in the Territory in accordance with this Agreement.
(c) The Agios Entities shall be entitled at no cost to access, use and reference
the Licensee Regulatory Documents and Licensee Product Data for the Development,
Manufacture or Commercialization of the Licensed Compound or Licensed Products
in accordance with this Agreement.

Section 2.06 In-License Agreements.
(a) Subject to Section 16.02 (Acquisitions):
In the event that Agios or any of its Affiliates enters into an agreement with a
Third Party after the Effective Date that Agios determines is necessary or
reasonably useful for the Development or Commercialization of any Licensed
Product in the Field in the Territory, or the Manufacture of the Licensed
Compound, Ivosidenib Materials or Licensed Products, then Agios will promptly
provide Licensee with notice and a copy of the applicable Third Party agreement.
Within [**] following receipt of such notice, Licensee will decide, in its sole
discretion, whether to accept the applicable Third Party agreement as an
In-License Agreement, and provide notice of such decision to Agios. In such
event, subject to Section 8.06(d), Licensee shall pay royalties for sales in the
Territory in accordance with such In-License Agreement and the pro rata share of
any other costs associated with such In-License Agreement to the extent that
such costs apply to any Licensee Entity’s activities under this Agreement. In
the event that Licensee declines to accept such Third Party agreement as an
In-License Agreement, then (i) such Third Party agreement shall not be deemed to
be an “In-License Agreement” hereunder and (ii) any rights granted to Agios
under such Third Party agreement will not be deemed to be “Controlled” by Agios
or licensed to Licensee under this Agreement. In the event that Licensee accepts
such Third Party agreement as an In-License Agreement, such Third Party
agreement will thereafter be included within the definition of “In-License
Agreement,” and any rights granted to Agios under such In-License Agreement will
be deemed to be “Controlled” by Agios and sublicensed to Licensee pursuant to
the terms of this Agreement.
(b) Licensee acknowledges and agrees that certain of the rights, licenses and
sublicenses granted by Agios to Licensee in this Agreement (including any
sublicense rights) are subject to the terms of the In-License Agreements and the
rights granted to the Third Party counterparties thereunder, the scope of the
licenses granted to Agios or any applicable Affiliate thereunder and the rights
retained by such Third Party counterparties and any other Third Parties
(including Governmental Authorities) set forth therein. Licensee shall, and
shall ensure that each Licensee Entity shall, perform and take such actions to
allow Agios and its Affiliates to comply with their obligations under each
In-License Agreement, to the extent applicable to Licensee’s rights or
obligations under this Agreement. Without limiting the foregoing, each Licensee
Entity shall prepare and deliver to Agios, or assist Agios in preparing, any
additional reports required under any In-License Agreement, in each case
reasonably sufficiently in advance to enable Agios



--------------------------------------------------------------------------------



and its Affiliates to comply with their obligations thereunder. Each Licensee
Entity shall comply with all provisions of each In-License Agreement that are
applicable to such Licensee Entity’s exercise of rights or performance of
obligations under this Agreement. To the extent there is a conflict between the
terms of any In-License Agreement and any rights granted to, or obligations
imposed upon, Licensee hereunder, the terms of the applicable In-License
Agreement(s) shall control. Any breach by any Licensee Entity of any provision
of any In-License Agreement applicable to any of them pursuant to this Section
2.06 (In-License Agreements) shall be deemed a material breach of this
Agreement.

Section 2.07 Exclusivity.
(a) During the Term, Licensee shall not, and Licensee shall ensure that each of
its Affiliates and sublicensees shall not, itself or with or through any Third
Party, without the prior written consent of Agios, engage in Development,
Manufacture or Commercialization of any Competing Product, except Development,
Manufacture or Commercialization of Licensed Products in the Field anywhere in
the world in accordance with this Agreement.
(b) During the period beginning on the Effective Date and ending on [**],
Licensee shall not, and Licensee shall ensure that each of its Affiliates and
sublicensees shall not, itself or with or through any Third Party, without the
prior written consent of Agios, engage in Development, Manufacture or
Commercialization of any compound or product that is not a Competing Product but
that directly or indirectly targets patients that have an IDH-1 mutation
(“Restricted Product”) to treat or prevent AML, CCA or, if included by Agios
into the Field in accordance with Section 1.39, glioma (for clarity, not
including glioblastoma multiforme) (“Restricted Indication”), except that
Licensee and its Affiliates shall be permitted to [**].
(c) During the Term, neither Agios nor any of its Affiliates shall, itself or
with or through any Third Party, without the prior written consent of Licensee,
(i) Develop or Commercialize any Competing Product in the Territory in the Field
or (ii) engage in Commercialization of Licensed Products for use in any Brain
Cancer indication in the Territory except, in each case ((i) and (ii)), pursuant
to this Agreement.
(d) Each Licensee Entity will use Commercially Reasonable Efforts to monitor and
prevent exports or resale of Licensed Products from or outside the Territory for
Development or Commercialization outside of the Territory using methods commonly
used in the industry for such purpose, and shall promptly inform Agios of any
such actual or suspected exports from the Territory, and the actions taken to
prevent such exports. Licensee shall take, and shall ensure that each Licensee
Entity takes, reasonable actions requested in writing by Agios that are
consistent with Law to prevent such exports. If Licensee or any of its
Affiliates or, to Licensee’s or any of its Affiliates’ knowledge, any other
Licensee Entity receives a request or order to Develop, Manufacture or
Commercialize any Licensed Compound or Licensed Product outside of the
Territory, Licensee shall immediately notify Agios thereof, shall not accept
such request or order, and shall direct the relevant individual or entity to
Agios.
(e) Each Party acknowledges and agrees that the exclusivity obligations set
forth in this Section 2.07 (Exclusivity), including the duration and scope
thereof, are intended, in part, to protect the Parties’ trade secrets and other
Confidential Information. In the event that any



--------------------------------------------------------------------------------



arbitrator or court determines that the duration or scope of any provision of
this Section 2.07 (Exclusivity) is unreasonable and that any such provision is
to that extent unenforceable, each Party agrees that such provision shall remain
in full force and effect for the greatest time period and to the greatest scope
that would not render it unenforceable. The Parties intend that the provisions
of this Section 2.07 (Exclusivity) shall be deemed to be a series of separate
covenants, one for each and every product, indication and jurisdiction where
such provision is intended to be effective.

ARTICLE III.  
 
GOVERNANCE

Section 3.01 General.
(a) The Parties shall establish (i) a Joint Steering Committee (“JSC”) to
oversee and coordinate the overall conduct of the Development and
Commercialization of Licensed Products and supply and Manufacturing of the
Ivosidenib Materials in the Field in the Territory, (ii) a Joint Development
Committee (“JDC”) to oversee and coordinate the Development of the Licensed
Products in the Field in the Territory, (iii) a Joint Commercialization
Committee (“JCC”) to oversee and coordinate the Commercialization of the
Licensed Products in the Field in the Territory and (iv) a Joint Manufacturing
Committee (“JMC”) to oversee and coordinate the Manufacturing and supply of the
Ivosidenib Materials for the Development and Commercialization of the Licensed
Products in the Field in the Territory. The JSC, the JDC, the JCC and the JMC
shall each be referred to as a “Committee”. Each Committee shall have
decision-making authority with respect to the matters within its purview to the
extent expressly provided herein.
(b) From time to time, each Committee may establish one or more subcommittees or
working groups to oversee particular projects or activities, as it deems
necessary or advisable (each, a “Subcommittee”). Each Subcommittee shall consist
of such number of members as the applicable Committee determines is appropriate
from time to time. Such members shall be individuals with expertise and
responsibilities in the relevant areas. Each Subcommittee shall discuss matters
within the scope of such Subcommittee’s oversight and shall report the outcome
of the discussions of such Subcommittee to the Committee that formed such
Subcommittee promptly after each meeting. Following the receipt of the report
from such Subcommittee, the Committee that formed such Subcommittee shall make
any required decisions regarding matters set forth in such report.

Section 3.02 Joint Steering Committee.
(a) Within [**] following the Effective Date, the Parties shall establish the
JSC. The JSC shall:
(i) discuss and manage the strategic direction of the Development and
Commercialization of the Licensed Products in the Field in the Territory;




--------------------------------------------------------------------------------



(ii) monitor and discuss the progress of the Development and Commercialization
of the Licensed Products in the Field in the Territory and serve as a forum for
exchanging information regarding the conduct of the Development and
Commercialization of the Licensed Products in the Field in the Territory;
(iii) oversee and coordinate all of the matters within the responsibilities of
the Committees hereunder;
(iv) determine whether to create any additional Committee;
(v) serve as a forum for dispute resolution in accordance with Section 3.08
(Committee Decision Making) with respect to matters that are not resolved at the
JDC, JCC or JMC; and
(vi) perform such other duties as are specifically assigned to the JSC under
this Agreement.

Section 3.03 Joint Development Committee.
(a) Within [**] following the Effective Date, the Parties shall establish the
JDC. The JDC shall:
(i) discuss and approve the Development Plan and any proposed updates or
amendments to the Development Plan (including the addition of indications not
set forth in the then-current Development Plan), and propose revisions to the
Development Plan in accordance with Section 4.01 (Development in the Field in
the Territory);
(ii) secure alignment of the Licensee Entities’ Development of Licensed Products
in the Territory with Agios’ Development of the Licensed Products outside of the
Territory;
(iii) discuss and determine, with respect to each Global Study and on an
indication-by-indication basis, whether to include clinical sites in the
Territory in such Global Study and whether such Global Study shall be a Joint
Global Study;
(iv) discuss and determine the clinical sites in the Territory to be included in
each Local Study;
(v) discuss and approve the protocols for each Local Study and Joint Global
Study;
(vi) discuss and determine the clinical sites in the Territory to be included in
each Joint Global Study;
(vii) for each Joint Global Study, coordinate the operations of the Agios
Entities and Licensee Entities with respect to such Joint Global Study;




--------------------------------------------------------------------------------



(viii) discuss and determine the contract research organizations in the
Territory to be used for each Joint Global Study;
(ix) discuss and approve the Licensee Entities’ regulatory strategy for the
Licensed Products in the Territory based on the then-current Development Plan;
(x) discuss and approve Pre-Clinical Research activities with respect to the
Licensed Products that any Licensee Entity wishes to conduct in the Territory;
(xi) provide a forum for the Parties to share information with respect to the
Development of the Licensed Products in the Field, including reasonably detailed
updates on progress and status of Local Studies and Joint Global Studies in the
Territory and commenting on Development activities outside of the Territory and
updates regarding interactions with Regulatory Authorities;
(xii) discuss and approve publications and publication plans as to the
Development and Commercialization of Licensed Products in the Territory;
(xiii) discuss, coordinate and provide strategic guidance on the Development of
the Licensed Products in the Field in the Territory;
(xiv) discuss and approve the content of any IND or Drug Approval Application
for any Licensed Product in the Territory; and
(xv) perform such other duties as are specifically assigned to the JDC under
this Agreement.

Section 3.04 Joint Commercialization Committee.
(a) Within [**] following the Effective Date, the Parties shall establish the
JCC. The JCC shall:
(i) discuss and approve the Launch Plan and discuss the implementation of such
Launch Plan;
(ii) discuss and approve the Commercialization Plan each year and discuss
implementation of such Commercialization Plan;
(iii) discuss and align Licensee Entities’ commercial activities in the
Territory with the Global Brand Strategy;
(iv) discuss and determine whether a Manufacturing Technology Transfer to
Licensee would allow for rapid inclusion of the Licensed Products in national
reimbursement lists in the Territory, and provide the outcome of such discussion
to the JMC;
(v) discuss that the Licensee Entities’ Medical Affairs strategy for the
Licensed Products in the Territory and ensure it is in line with Agios’ Global
Medical Affairs Strategy;




--------------------------------------------------------------------------------



(vi) discuss and coordinate attendance at national and international conferences
and congresses and interactions with key opinion leaders by Licensee Entities in
the Territory and by Agios Entities outside the Territory;
(vii) discuss the Licensee Entities’ market access activities in the Territory,
including the pricing strategy for the Licensed Products in the Territory;
(viii) discuss Licensee Entities’ sales achieved during the then-preceding [**]
period and the forecasted sales numbers for the next [**]; and
(ix) perform such other duties as are specifically assigned to the JCC under
this Agreement.

Section 3.05 Joint Manufacturing Committee.
(a) Within [**] following the Effective Date, the Parties shall establish the
JMC. The JMC shall:
(i) oversee and coordinate the clinical supply of Ivosidenib Materials to
Licensee for Licensee’s Development activities in the Territory;
(ii) oversee and coordinate the commercial supply of Ivosidenib Materials to
Licensee for the Commercialization of Licensed Products in the Territory;
(iii) discuss and determine whether to conduct a Manufacturing Technology
Transfer to Licensee (after consideration of the outcome of the discussion by
the JCC in accordance with Section 3.04(a)(iv)) and, if so (A) determine the
activities required for the Manufacturing Technology Transfer and timing
thereof; and (B) oversee implementation of the Manufacturing Technology
Transfer;
(iv) select and approve the Third Party contract manufacturers of Ivosidenib
Materials in the Territory, if other than Licensee (each, a “CMO”), for the
Manufacture of Ivosidenib Materials on behalf of Licensee in the Territory; and
(v) perform such other duties as are specifically assigned to the JMC under this
Agreement or under the Clinical Supply Agreement or Commercial Supply Agreement.

Section 3.06 Membership. Each Committee shall be composed of [**]
representatives from each of Agios and Licensee, each of which representatives
shall be of the seniority and experience appropriate for service on the
applicable Committee in light of the functions, responsibilities and authority
of such Committee and the status of activities within the scope of the authority
and responsibility of such Committee. Any representative from either Party can
represent such Party on more than one Committee. Each Party may replace any of
its representatives on any Committee at any time with written notice to the
other Party; provided that such replacement meets the standard described in the
preceding sentence. Each Party’s representatives and any replacement of a
representative shall be bound by obligations of confidentiality and non-use
applicable to the other Party’s Confidential Information that are at least as
stringent as those set forth in Article XII (Confidentiality). Each Party may
invite a



--------------------------------------------------------------------------------



reasonable number of its or its Affiliates’ employees as required or useful to
discuss the applicable agenda items. Each Committee shall appoint a chairperson
from among its members, with the first chairperson of the JSC and the JDC being
a representative of [**] and the first chairperson of each other Committee being
a representative of [**]. Each chairperson (whether initially appointed or any
successor therefor) shall serve a term of one (1) year, at which time, the
applicable Committee shall select a successor chairperson who is a
representative of the Party other than the Party represented by the outgoing
chairperson (e.g., the second chairperson of each of the JSC and the JDC shall
be a representative of [**], the third chairperson of each of the JSC and the
JDC shall be a representative of [**], etc.). Within [**] following each
Committee meeting, the chairperson of the applicable Committee shall circulate
to all Committee members a draft of the minutes of such meeting. The Committee
shall then approve, by mutual agreement, such minutes within [**] following
circulation. No chairperson of any Committee shall have any greater authority
than any other representative of such Committee.

Section 3.07 Meetings.
(a) Each Committee shall hold an initial meeting within [**] after its formation
or as otherwise agreed by the Parties. Thereafter, unless the Parties otherwise
agree, (i) the JSC shall meet in person or by video teleconference at least [**]
and (ii) the JDC, JCC, JMC and any other Committee (other than the JSC) will
meet in person or by video teleconference at least [**]. In the event that a
Committee (other than the JSC) is formed in [**], such Committee shall have [**]
in such calendar year, but in any other case, each Committee (other than the
JSC) shall have [**] meetings each calendar year, including in the year of its
formation. Unless otherwise agreed in writing by the Parties, all in-person
meetings for each Committee shall be held on an alternating basis between Agios’
headquarters in Cambridge, Massachusetts and Licensee’s Affiliate’s office in
Shanghai, China, and each Committee shall meet in person at least [**]. Each
Party shall be responsible for all of its own personnel and travel costs and
expenses relating to participation in Committee meetings.
(b) Agios may upon reasonable notice include relevant representatives of Agios
licensees of any Licensed Product outside the Territory to attend any Committee
meeting as non-voting guests; provided that such additional representatives
shall be bound by obligations of confidentiality and non-use applicable to the
other Party’s Confidential Information that are at least as stringent as those
set forth in Article XII (Confidentiality). Agios will use good faith efforts to
obtain the right, in future license agreements outside of the Territory
concerning Licensed Products, to invite representatives of Licensee to attend
committee meetings as non-voting guests.

Section 3.08 Committee Decision Making. All decisions of a Committee shall be
made by unanimous vote, with each Party’s representatives collectively having
one (1) vote, and shall be set forth in minutes approved by both Parties. If the
JDC, JCC, JMC or any other Committee (other than the JSC) is unable to reach
agreement on any matter within [**] after the matter is referred to it or first
considered by it, such matter shall be referred to the JSC for resolution. If
the JSC is unable to reach agreement on any matter within [**] after the matter
is referred to it or first considered by it, such matter shall be referred to
the Executive Officers for resolution in accordance with Section 3.09 (Executive
Officers; Disputes).





--------------------------------------------------------------------------------



Section 3.09 Executive Officers; Disputes. Each Party shall ensure that an
executive officer is designated for such Party at all times during the Term for
dispute resolution purposes (each such individual, such Party’s “Executive
Officer”), and shall promptly notify the other Party of its initial, or any
change in its, Executive Officer. Unless otherwise set forth in this Agreement,
in the event of a dispute arising under this Agreement between the Parties, the
Parties shall refer such dispute to the Executive Officers, who shall attempt in
good faith to resolve such dispute.

Section 3.10 Final Decision-Making Authority. If the Parties are unable to
resolve a given dispute within the purview of a Committee within [**] after
referring such dispute to the Executive Officers pursuant to Section 3.09
(Executive Officers; Disputes), then, subject to Section 3.11 (Limitations on
Decision-Making):
(a) Agios shall have the deciding vote on (i) activities relating to Global
Studies worldwide, including selection of sites for Global Studies (in and
outside of the Territory), [**] (iv) any matter that could reasonably be
expected to have any material adverse effect on Manufacturing, Development or
Commercialization for any Licensed Product outside the Territory, which may
include adverse effects on the scope, validity or enforceability of any Agios
Technology.
(b) Licensee shall have the deciding vote on (i) [**]; provided that such matter
[**] does not fall under Agios’ final decision-making authority pursuant to
Section 3.10(a).
Any decision made by an Executive Officer in accordance with this Section 3.10
(Final Decision-Making Authority) shall be deemed to be a decision of the
relevant Committee.

Section 3.11 Limitations on Decision-Making.
(a) Neither Party shall have the deciding vote on, and no Committee shall have
decision-making authority regarding, any of the following matters:
(i) the imposition of any requirements on the other Party to undertake
obligations beyond those for which it is responsible, or to forgo any of its
rights, under this Agreement;
(ii) the imposition of any requirements that the other Party takes or declines
to take any action that would result in a violation of any Law or any agreement
with any Third Party or the infringement of intellectual property rights of any
Third Party;
(iii) the resolution of any dispute involving the breach or alleged breach of
this Agreement;
(iv) the determination of whether a Licensee Entity exerts Commercially
Reasonable Efforts under this Agreement;
(v) any decision that is expressly stated to require the mutual agreement (or
similar language) of a Committee or the Parties or the approval of the other
Party (but not “approval” of a Committee);




--------------------------------------------------------------------------------



(vi) any matters that would excuse such Party from any of its obligations under
this Agreement; or
(vii) modifying the terms of this Agreement or taking any action to expand or
narrow the responsibilities of any Committee.
(b) The decision-making Party shall make its decision in good faith, subject to
the terms and conditions of this Agreement.
(c) In no event may the decision-making Party unilaterally determine that it has
fulfilled any obligations hereunder or that the non-deciding Party has breached
any obligations hereunder.
(d) In no event may Licensee unilaterally determine that the events required for
the payment of milestone payments have not occurred.
(e) In no event may Agios unilaterally determine that the events required for
the payment of milestone payments have occurred.
(f) For clarity, approval by a Committee shall not be understood to mean
approval by a Party.

Section 3.12 Scope of Governance. Notwithstanding the creation of each of the
Committees or anything to the contrary in this Article III, each Party shall
retain the rights, powers and discretion granted to it under this Agreement, and
no Committee shall be delegated or vested with rights, powers or discretion
unless such delegation or vesting is expressly provided herein, or the Parties
expressly so agree in writing. It is understood and agreed that issues to be
formally decided by a particular Committee are only those specific issues that
are expressly provided in this Agreement to be decided by such Committee, as
applicable. For clarity, no Committee shall have any rights, powers or
discretion to make any decision regarding the Development, Manufacturing or
Commercialization of the Licensed Products outside of the Field or outside of
the Territory, and, with respect to such matters relating to Licensed Products
that are so excluded from the Committees’ scope of authority, Agios retains all
such rights, powers and discretion.

Section 3.13 Alliance Managers. Each of the Parties shall appoint a single
individual to manage Development, Manufacturing and Commercialization
obligations between the Parties under this Agreement (each, an “Alliance
Manager”). The role of the Alliance Manager is to act as a single point of
contact between the Parties to ensure a successful relationship under this
Agreement. The Alliance Managers may attend any Committee and Subcommittee
meetings. Each Alliance Manager shall be a non-voting participant in such
Committee and Subcommittee meetings, unless s/he is also appointed a member of
such Committee; provided, however, that an Alliance Manager may bring any matter
to the attention of a Committee if such Alliance Manager reasonably believes
that such matter warrants such attention. Each Party may change its designated
Alliance Manager at any time upon written notice to the other Party. Any
Alliance Manager may designate a substitute to temporarily perform the functions
of that Alliance Manager by written notice to the other Party. Each Party’s
Alliance Manager and any substitute for an Alliance Manager shall be bound by
obligations of confidentiality and non-use applicable



--------------------------------------------------------------------------------



to the other Party’s Confidential Information that are at least as stringent as
those set forth in Article XII (Confidentiality). Each Alliance Manager will
also: (a) plan and coordinate cooperative efforts and internal and external
communications; and (b) facilitate the governance activities hereunder and the
fulfillment of action items resulting from Committee meetings.

ARTICLE IV.  
 
DEVELOPMENT

Section 4.01 Development in the Field in the Territory.
(a) Within [**] after the Effective Date, Licensee shall present the Development
Plan, which shall be prepared based on and in accordance with the Initial
Development Outline, to the JDC for approval. The Development of Licensed
Products in the Field in the Territory shall be governed by the Development
Plan, and no Licensee Entity may Develop any Licensed Product in the Field in
the Territory other than in accordance with the Development Plan, or as
otherwise approved by Agios in advance in writing. Each Development Plan shall
provide for each Local Study, Joint Global Study, investigator sponsored trial
and registry study to be conducted in the Territory and shall at least contain
the Development activities set forth in the Initial Development Outline, unless
otherwise approved by Agios in advance in writing. Each Development Plan shall
reflect Licensee’s participation in the Joint Global Studies. The JDC shall
periodically review the Development Plan and update the Development Plan. Each
Party may submit to the JDC from time to time proposed amendments to the
Development Plan. The JDC shall review and may approve such proposed amendments
or any other proposed amendments that the JDC may consider from time to time in
its discretion and, upon any such approval by the JDC, the Development Plan
shall be amended accordingly. The Development Plan shall, at all times, only
permit the Licensee Entities to Develop Licensed Products in the Initial
Indications and any additional indication as approved by both Licensee and Agios
in advance in writing (each such additional indication, an “Additional
Indication”).
(b) Each Local Study or Joint Global Study conducted in the Territory shall be
conducted in accordance with the Development Plan and the study protocol
approved by the JDC. Licensee shall be responsible for Local Studies in the
Territory and the Parties will be responsible for implementation activities in
the Territory as to each Joint Global Study as determined by the JDC. Licensee
shall be responsible for paying a portion of the costs of activities with
respect to each Joint Global Study in the Territory in accordance with Section
8.03(b) and shall bear all costs of activities with respect to each Local Study.
(c) Licensee agrees that the [**] Trial shall be a Joint Global Study. Promptly
after the Effective Date, the Parties shall collaborate to transfer certain
responsibilities for the [**] Trial in the Territory to Licensee.
(d) If Licensee does not agree to participate in any Global Study, then (i)
Agios may, itself or with or through any other Agios Entity, perform such Global
Study in the Territory and (ii) Section 8.03(c) shall apply with respect to such
Global Study.




--------------------------------------------------------------------------------



(e) Licensee shall use Commercially Reasonable Efforts to execute and to
perform, or cause to be performed, the activities assigned to it in the
Development Plan, in each case in accordance with Section 4.04 (Standards of
Conduct). Licensee shall use Commercially Reasonable Efforts to participate in
each Global Study requested by Agios.
(f) Licensee shall use Commercially Reasonable Efforts to obtain, or cause to be
obtained, Regulatory Approval and, if applicable, Reimbursement Approval, for a
Licensed Product in each Initial Indication and Additional Indication in each of
(i) Mainland China, (ii) Taiwan and (iii) Hong Kong and Macau (with it being
agreed that, if Regulatory Approval is obtained in Hong Kong, Licensee shall not
also be required to separately obtain Regulatory Approval in Macau), including
by providing all necessary resourcing required to seek and maintain Regulatory
Approval and, if applicable, Reimbursement Approval for a Licensed Product.
(g) To the extent permissible under applicable Law, Agios or its designee shall
own all biological samples obtained in connection with any Global Study, and, at
Agios’ request, Licensee shall transfer to Agios or its designee any such
biological samples in Licensee’s possession or control. If applicable Law
prohibits such ownership or transfer, the Parties will work together to provide
Agios or its designee with rights and access to such biological samples as close
to those described in the preceding sentence as is permitted by applicable Law.

Section 4.02 Development Reports. At least [**] in advance of the first meeting
of the JDC in each calendar year, Licensee shall provide Agios with a written
report that summarizes the Development and Commercialization of the Licensed
Products in the Field in the Territory performed by the Licensee Entities in the
year prior to such meeting of the JDC, and at least [**] in advance of each
other meeting of the JDC in such calendar year, Licensee shall provide Agios
with a written report that updates the previous annual report or update provided
to Agios. Any report described in this Section 4.02 (Development Reports) shall
include the status of each pending and proposed Regulatory Filing for Licensed
Products in the Field in the Territory. In addition, Licensee shall provide a
simple written notice to Agios within [**] of any significant Development events
with respect to Licensed Products in the Field in the Territory (e.g., any
clinical trial initiation or completion, clinical holds, Regulatory Filings,
Regulatory Approvals, Licensee Product Data). In addition to the reports to be
submitted under this Section 4.02 (Development Reports), at Agios’ request and
to the extent permitted by applicable Law, Licensee shall provide to Agios any
information that, at the time of such request, has been generated and is in any
Licensee Entity’s possession and that is necessary or reasonably useful for the
Development or Commercialization of the Licensed Products by Agios Entities
outside of the Territory.

Section 4.03 Pre-Clinical Research. Licensee, itself or through Licensee
Entities, shall conduct any Pre-Clinical Research in the Territory in relation
to Licensed Products solely to support clinical Development of Licensed
Products, in accordance with the Development Plan and as determined by the JDC.
Licensee shall promptly provide to Agios all data obtained from any Pre-Clinical
Research to the extent permitted by applicable Law. Licensee shall bear all
costs related to such Pre-Clinical Research activities.

Section 4.04 Standards of Conduct. The Licensee Entities shall perform all
Development activities under the Development Plan (a) in a good scientific
manner, (b) in



--------------------------------------------------------------------------------



accordance with all applicable GLP, GVP and GCP promulgated or endorsed by any
applicable Regulatory Authority in the Territory, or as otherwise specified in
the Development Plan, (c) in compliance in all material respects with applicable
Laws and (d) in a manner that could not reasonably be expected to have a
material adverse effect on the Development, Manufacture or Commercialization of
the Licensed Compound or any Ivosidenib Materials or Licensed Product outside of
the Territory.

Section 4.05 Records. The Licensee Entities shall maintain written or electronic
records in sufficient detail, in a good scientific manner (in accordance with
all applicable GLP, GVP and GCP promulgated or endorsed by any applicable
Regulatory Authority in the Territory, or as otherwise specified in the
Development Plan) and appropriate for regulatory and patent purposes, which are
complete and accurate in all material respects and reflect all Development work
performed under the Development Plan and results achieved. Agios shall have the
right, upon reasonable advance notice, and no more than [**], to inspect and
copy all such records (for clarity, including all applicable clinical,
regulatory and quality records).

Section 4.06 Companion Diagnostics. Licensee shall use Commercially Reasonable
Efforts to Develop or have Developed and make commercially available or have
made commercially available, at Licensee’s sole cost, a companion diagnostic for
each Licensed Product in the Territory, to the extent required in order to
obtain Regulatory Approval, or under the Regulatory Approval, for such Licensed
Product and not otherwise available in the Territory.

Section 4.07 Brain Cancer. Agios shall notify Licensee in writing after deciding
to pursue, not to pursue, or to cease pursuing, Development of Licensed Products
in Brain Cancer indications. For clarity, once Brain Cancer indications have
been included in the Field, they cannot be removed from the Field except upon
mutual written agreement of the Parties.

ARTICLE V.  
 
REGULATORY

Section 5.01 Regulatory Filings.
(a) Under the oversight of the JDC and subject to Section 4.01(a) and (b),
Licensee shall have the responsibility to prepare, obtain, and maintain all
Regulatory Filings and Regulatory Approvals, and to conduct communications with
the Regulatory Authorities in the Territory, for the Development or
Commercialization of Licensed Products in the Field in the Territory undertaken
by any Licensee Entity. All Regulatory Filings and communications with
Regulatory Authorities in the Territory shall accurately reflect the datasets
used by Agios in its Regulatory Filings outside of the Territory. Licensee shall
provide Agios with an opportunity to review and comment on all Regulatory
Filings in the Territory and consider Agios’ comments in good faith. Licensee
shall provide access to interim drafts of all Regulatory Filings to Agios via
access methods (such as secure databases) as agreed by the Parties, and Agios
shall provide its comments on the final drafts of all Regulatory Filings or of
proposed material actions within [**], or such other longer period of time
mutually agreed to by the Parties. In the event that a Regulatory Authority
establishes a response deadline for any Regulatory Filing or material action
shorter than such [**] period, the Parties shall work cooperatively to ensure
that Agios has a reasonable opportunity for review and comment within such
deadlines.




--------------------------------------------------------------------------------



(b) All IND or Drug Approval Applications for any Licensed Product in the
Territory shall be filed only after approval by the JDC; provided, however, that
(i) Agios may, without approval of the JDC, file an IND in the Territory for (A)
the [**] Trial prior to the Effective Date or (B) any Global Study that is not a
Joint Global Study but that includes clinical sites in the Territory, and (ii)
[**].
(c) All Regulatory Filings for Local Studies of Licensed Products in the Field
in the Territory and corresponding applicable applications for marketing or
regulatory exclusivity shall be owned by Licensee and shall be filed by Licensee
or its designated Licensee Entity in the name of an Agios Entity or a Licensee
Entity, as appropriate under applicable Law. All Regulatory Filings for Global
Studies of Licensed Products in the Field in the Territory and corresponding
applicable applications for marketing or regulatory exclusivity shall be filed
in the name of and shall be owned by Agios. Except as set forth above, all
Licensee Regulatory Documents (including all Regulatory Approvals therein) shall
be owned by, and shall be the sole property of, Licensee or its designated
Licensee Entity. All Regulatory Filings and Regulatory Approvals in the Field in
the Territory shall be at Licensee’s sole expense. Any Confidential Information
of Agios or any of its Affiliates that is incorporated into any Regulatory
Documents filed in the name of or owned by any Licensee Entity shall remain
Confidential Information of Agios or its applicable Affiliate(s) and shall
remain subject to the terms of Article XII (Confidentiality).
(d) Subject to Section 8.03(c), Agios shall, in support of Licensee’s
preparation and filing of any IND or Drug Approval Application with respect to
any Licensed Product in the Field in the Territory, to the extent required and
upon Licensee’s written request, provide Licensee access to a complete
electronic copy of Agios Regulatory Documents to the extent permitted by
applicable Law. Licensee shall, in support of each Agios Entity’s preparation
and filing of any IND or Drug Approval Application with respect to any Licensed
Product outside of the Territory, to the extent required and upon Agios’ written
request, provide Agios access to a complete electronic copy of Licensee
Regulatory Documents to the extent permitted by applicable Law.
(e) Licensee, itself or with or through any other Licensee Entity, shall be the
Local Registration Agent of (a) each Local Study, and each Global Study that
includes clinical sites in the Territory, for which an Agios Entity owns the
applicable IND(s) and (b) if requested by Agios, the [**] Trial.

ARTICLE VI.  
 
COMMERCIALIZATION

Section 6.01 General, Launch Plan and Commercialization Plan. Under the
direction of the JCC and in accordance with the Launch Plan and
Commercialization Plan, Licensee (itself or through any of the Licensee
Entities) shall have the sole right to Commercialize (including booking sales,
establishing pricing and related interactions with Governmental Authorities to
be listed on the central or provincial reimbursement list, warehousing,
commercial distribution, order processing, invoicing and collection) the
Licensed



--------------------------------------------------------------------------------



Products in the Field in the Territory at its sole expense. At least [**] prior
to anticipated approval of the first Drug Approval Application for a Licensed
Product in the Field in the Territory, Licensee shall present the draft Launch
Plan to the JCC for review and discussions. Notwithstanding the foregoing, if
the first approval of the first Drug Approval Application for a Licensed Product
in the Field in the Territory may be obtained soon enough that is not possible
for Licensee to present a draft Launch Plan [**] in advance, Licensee shall
present such draft Launch Plan as soon as possible. Within [**] prior to the
anticipated approval of the first Drug Approval Application for a Licensed
Product in the Field in the Territory, Licensee shall submit to the JCC the
final Launch Plan for review and discussions and approval. Each year after the
approval of the first Drug Approval Application for a Licensed Product in the
Field in the Territory, Licensee shall submit to the JCC the Commercialization
Plan for review and discussions and approval.

Section 6.02 Promotional Materials; Conferences and Opinion Leaders. Licensee
shall ensure that all promotional materials for the Licensed Products in the
Territory are consistent with the Global Brand Strategy and the approved
labeling for such Licensed Products in the Territory and that such promotional
materials comply in all respects with Law. Licensee shall share the promotional
materials used in the Territory by any Licensee Entity in connection with the
Licensed Products in the Territory with the JCC on a regular basis, and the JCC
shall have the right to review and comment on, which comments shall be
considered in good faith by the Licensee Entities, any of the Licensee Entities’
promotional materials prior to their use in the Territory. As commercially
reasonable, Licensee shall attend international and Territory-specific
conferences and congresses in the Territory relating to Licensed Products and
shall establish relationships with key opinion leaders with respect to Licensed
Products in the Territory. Licensee shall provide Agios with summary reports of
conferences that Licensee attended and of key opinion leaders met. Agios may
attend conferences or congresses in the Territory, at its option; provided,
however, that Licensee shall be responsible for leading the presence of the
Parties at any Territory-specific conference or congress and Agios shall be
responsible for leading the presence of the Parties at any international
conference or congress in the Territory. Licensee may attend international
conferences or congresses outside of the Territory, at its option; provided,
however, that Agios shall be responsible for leading the presence of the Parties
at any such conference or congress. Licensee may, after consultation with Agios,
invite key global opinion leaders to the Territory for educational advisory
board purposes.

Section 6.03 Commercialization Reports. At least [**] in advance of each meeting
of the JCC, for any meeting of the JCC following the First Commercial Sale of
any Licensed Product in the Field in the Territory, Licensee shall provide the
JCC with (a) a written report that summarizes Commercialization and Medical
Affairs activities performed during the prior [**] period with respect to each
Licensed Product in each Jurisdiction in the Territory, (b) detailed sales
reports for each month of the prior [**] period of each Licensed Product in each
Jurisdiction in the Territory, and (c) [**] sales forecasts for each Licensed
Product in each Jurisdiction in the Territory for the next [**]. Licensee shall
provide an update of such report at each JCC meeting.

Section 6.04 Commercialization Efforts. Licensee shall use Commercially
Reasonable Efforts to Commercialize Licensed Products in each of (i) Mainland
China, (ii) Taiwan and (iii) Hong Kong and Macau (it being understood that, if
Licensee Commercializes



--------------------------------------------------------------------------------



Licensed Products in Hong Kong, it may be Commercially Reasonable to not
separately also Commercialize Licensed Products in Macau given the small number
of patients in Macau).

Section 6.05 Standards of Conduct. The Licensee Entities shall perform all
Commercialization activities with respect to Licensed Products in the Field in
the Territory (a) in a manner consistent with the Global Brand Strategy, (b) in
a professional and ethical business manner, (c) in compliance in all material
respects with applicable Laws and (d) in a manner that could not reasonably be
expected to have a material adverse effect on the Development, Manufacture or
Commercialization of the Licensed Compound or any Ivosidenib Materials or
Licensed Product outside of the Territory. Licensee shall ensure that the
Medical Affairs strategy that each applicable Licensee Entity pursues for the
Licensed Products in the Territory is in line with the Global Medical Affairs
Strategy and that all Licensed Products Commercialized by Licensee Entities
conform to the specifications and quality standards therefor provided by Agios.

Section 6.06 Trademarks. The Parties shall cooperate to choose a Trademark in
Chinese for use in the Territory, which may vary by Jurisdiction if agreed to by
the Parties, and any such Trademark shall be owned by Agios and subject to the
terms of the trademark license set forth in Exhibit C. Except as expressly
provided herein, or except as otherwise required by applicable Law or agreed by
the Parties in advance in writing, neither Party shall have any right to use the
other Party’s or the other Party’s Affiliates’, and Licensee shall not have any
right to use any Agios Entity’s, corporate names or logos in connection with any
Development or Commercialization of any Licensed Product. At Agios’ option, and
if permitted by local Laws in each Jurisdiction, each Licensed Product in the
Territory shall be co-branded with the Agios name and Agios-designated corporate
trademark, in a manner to be reasonably agreed by the Parties and subject to the
terms of the trademark license set forth in Exhibit C, consistent with the
Global Brand Strategy.

ARTICLE VII.  
 
MANUFACTURE AND SUPPLY

Section 7.01 Clinical Supply. The Parties will negotiate in good faith and enter
into a supply agreement for clinical supply of Ivosidenib Materials and a
related quality agreement (collectively, the “Clinical Supply Agreement”) within
[**] after the Effective Date, or at such later date as may be mutually agreed
in writing. The Clinical Supply Agreement will be consistent with the terms set
forth in this Section 7.01 (Clinical Supply). From and after the execution of
the Clinical Supply Agreement, and subject to the terms of such Clinical Supply
Agreement, Agios will use Commercially Reasonable Efforts, either itself or
through Third Parties, to supply to Licensee Ivosidenib Materials in quantities
that are reasonably sufficient for the conduct of Development of Licensed
Products in the Field in the Territory by the Licensee Entities in accordance
with the Development Plan. For any Ivosidenib Materials supplied by Agios to
Licensee pursuant to this Section 7.01 (Clinical Supply) for purposes of
Development of Licensed Products in the Field in the Territory, Licensee shall
pay to Agios the Supply Price for such Ivosidenib Materials, payable within [**]
after receipt of an invoice therefor. Licensee shall be responsible for the
labeling and packaging of Bulk Drug Product or Brightstock supplied by Agios for
clinical use in the Territory at its sole expense. After the Manufacturing
Technology Transfer, Licensee shall be responsible for (subject to Section 3.10
(Final Decision-Making



--------------------------------------------------------------------------------



Authority)) the Manufacturing of API Bulk Drug Substance into Finished Drug
Product for Local Studies at its sole expense; provided, however, that Licensee
shall only be permitted to Manufacture API Bulk Drug Substance into Finished
Drug Product (a) through a CMO approved by the JMC or (b) solely if Licensee is
able to conduct such Manufacturing in compliance with cGMP and all
specifications provided by Agios from time to time, in-house. All Licensed
Products for Global Studies with clinical sites in the Territory shall be
supplied by Agios.

Section 7.02 Commercial Supply. The Parties will negotiate in good faith and
enter into a supply agreement for commercial supply of Ivosidenib Materials and
a related quality agreement (collectively, the “Commercial Supply Agreement”;
the Commercial Supply Agreement and the Clinical Supply Agreement each a “Supply
Agreement”) at least [**] prior to the anticipated date of receipt of the first
Regulatory Approval for the first Licensed Product in the Territory, or at such
later date as may be mutually agreed in writing. The Commercial Supply Agreement
will be consistent with the terms set forth in this Section 7.02 (Commercial
Supply) and may include means of addressing disruptions in Manufacturing
consistent with Section 7.07 (Supply Disruption), whether such disruptions in
Manufacturing are of Licensee, Licensee’s CMO or a manufacturer of Agios. From
and after the execution of the Commercial Supply Agreement, and subject to the
terms of such Commercial Supply Agreement, Agios will use Commercially
Reasonable Efforts, either itself or through Third Parties, to Manufacture and
supply to Licensee Ivosidenib Materials in quantities that are reasonably
sufficient for the conduct of Commercialization of Licensed Products in the
Field in the Territory by the Licensee Entities in accordance with the Launch
Plan and the Commercial Plan. For any Ivosidenib Materials supplied by Agios to
Licensee pursuant to this Section 7.02 (Commercial Supply) for purposes of
Commercialization of Licensed Products in the Field in the Territory, Licensee
shall pay to Agios the Supply Price for such Ivosidenib Materials, payable
within [**] after receipt of an invoice therefor. Prior to the Manufacturing
Technology Transfer, Licensee shall be responsible for the Manufacturing of Bulk
Drug Product into Finished Drug Product for Commercialization in the Territory
at its sole expense. After the Manufacturing Technology Transfer, Licensee shall
be responsible for the Manufacturing of API Bulk Drug Substance into Finished
Drug Product for Commercialization in the Territory at its sole expense;
provided, however, that Licensee shall only be permitted to Manufacture API Bulk
Drug Substance into Finished Drug Product (a) through a CMO approved by the JMC
or (b) solely if Licensee is able to conduct such Manufacturing in compliance
with cGMP and all specifications provided by Agios from time to time, in-house.

Section 7.03 Manufacturing Technology Transfer. The Parties agree that
discussions on a potential Manufacturing Technology Transfer shall not be
commenced prior to [**]. At any time thereafter (or such earlier date as Agios
may agree to in writing), the Parties will discuss at either Party’s request,
through the JCC and the JMC, a Manufacturing Technology Transfer; provided,
however, that, subject to Section 3.10, the final decision regarding whether
such a transfer shall be made shall be made by [**]. Licensee shall pay to Agios
an amount equal to [**] percent ([**]%) of Agios’ and its Affiliates’
reasonable, documented Out-of-Pocket Costs related to the Manufacturing
Technology Transfer within [**] after receipt of any invoice therefor. Agios
shall have the right, at any time upon reasonable advance notice, to inspect
Licensee’s or the applicable CMO’s facilities in which Licensed Products are
Manufactured.

Section 7.04 Specifications. Licensee shall ensure that any Manufacturing of
Licensed Products conducted by or on behalf of any Licensee Entity is to
specifications provided by Agios



--------------------------------------------------------------------------------



from time to time, as may be further described in the Supply Agreements, and is
consistent with the license granted to Licensee in Section 2.01(a)(iii).

Section 7.05 Serialization. Licensee shall ensure that any Manufacturing or
distribution of Licensed Products by or on behalf of any Licensee Entity
complies with any Serialization requirements required by applicable Law.

Section 7.06 Agios Supply Chain Security Requirements. Licensee commits to
refrain, and to cause each Licensee Entity to refrain, from selling Licensed
Product to unauthorized Third Parties or end users under Trade Control Laws such
as any military and law enforcement parties of Sanctioned Countries, including
but not limited to military hospitals. Licensee shall perform this Agreement in
the Territory in compliance with Trade Control Laws as defined herein and within
the limits set forth by any applicable OFAC Authorization. Licensee acknowledges
and will ensure that any Licensee Entity shall comply in connection herewith
with Trade Control Laws and the scope of any applicable OFAC Authorization.
Licensee shall ensure that this duty to comply with such Trade Control Laws and
the prohibitions or restrictions it involves will be reflected in the agreement
to be entered into by Licensee and each Licensee Entity. Such OFAC Authorization
or Trade Control Laws may restrict the selling of Licensed Products to specific
Third Parties as mentioned therein. Licensee shall, and shall ensure that each
Licensee Entity shall, comply with such restrictions imposed by the OFAC
Authorization to the extent they apply to Third Parties to which it sells
Licensed Products pursuant to this Agreement. While storing, handling or
distributing the Licensed Products, Licensee Entities shall make all reasonable
efforts to comply with Agios supply chain security requirements set forth in
Exhibit E attached hereto, as may be amended by Agios from time to time, in
order in particular to verify the security and integrity of the Licensed
Products through all points of the supply chain. Licensee shall also ensure that
any subcontractors used by Licensee in the distribution of the Licensed Products
are duly informed of such requirements and make reasonable efforts to comply
with these requirements. Licensee expressly agrees it will not do anything under
this Agreement which could cause Agios to be in breach of Trade Control Laws. In
the event that Licensee violates any Trade Control Law or the terms or
conditions set by the OFAC Authorization to any Sanctioned Countries (or in the
case of a Licensee Entity, the Licensee Entity commits such violation and
Licensee fails to terminate its agreement with the Licensee Entity upon becoming
aware of such violation), or breaches any provision in this Section 7.06 (Agios
Supply Chain Security Requirements), Agios shall have the right to unilaterally
terminate this Agreement pursuant to Section 14.05 (Termination for Breach),
except that the cure period set forth therein shall not apply.

Section 7.07 Supply Disruptions. If for any reason Agios is in good faith unable
to supply any or all of the quantities of the Ivosidenib Materials required to
be supplied under a Supply Agreement, it shall provide Licensee with reasonable
prior written notice thereof, which shall include a reasonable explanation for
such failure and, as soon as practicable, use Commercially Reasonable Efforts to
appoint a Third Party designee for the supply of the Ivosidenib Materials to
Licensee within the same terms and conditions thereof. In the event of a
shortfall in Agios’ ability to supply the Ivosidenib Materials, it shall use
Commercially Reasonable Efforts to provide Licensee with as much quantity of the
Ivosidenib Materials as possible, considering Agios’ (and the other Agios
Entities’) other requirements for the Ivosidenib Materials outside of the
Territory. Agios shall use reasonable efforts to equitably allocate supply in
the event of a shortfall. Reduction in Licensee’s sales of the Licensed Product
due to Agios’



--------------------------------------------------------------------------------



inability to supply in good faith any or all of the quantities of the Ivosidenib
Materials required shall be taken into consideration when assessing Licensee’s
obligations relating to Development and Commercialization. Subject to the Supply
Agreements, in the event that, following a Manufacturing Technology Transfer,
Licensee experiences difficulty in obtaining a sufficient quantity of Bulk Drug
Product, Licensee shall promptly notify Agios and Agios may then supply Licensee
with API Bulk Drug Substance, Bulk Drug Product or Brightstock, notwithstanding
the foregoing in this Article VII.

ARTICLE VIII.  
 
PAYMENTS

Section 8.01 Upfront Payment. Within [**] following receipt of an invoice
therefor, Licensee shall pay Agios a one-time, non-refundable, non-creditable
upfront payment of Twelve Million Dollars ($12,000,000), by wire transfer.

Section 8.02 Technology Transfer Costs. Licensee shall pay to Agios the amounts
described in Section 7.03 (Manufacturing Technology Transfer) in accordance with
the procedures set forth in such Section.

Section 8.03 Development Costs.
(a) Except as expressly provided in this Agreement or the Development Plan, each
Party shall bear its own costs incurred in the performance of its obligations
under Article IV (Development).
(b) Notwithstanding anything to the contrary in Section 8.03(a), for any Joint
Global Study, Licensee shall (i) bear all costs incurred by Licensee Entities
and all Out-of-Pocket Costs incurred by Agios and its Affiliates in the
performance of such Joint Global Study in the Territory; and in addition (ii)
pay to Agios [**] percent ([**]%) of the Out-of-Pocket Costs incurred by Agios
and its Affiliates set forth in clause (i) of this Section 8.03(b), as
remuneration for Agios’ overhead costs directly and solely related to such Joint
Global Study.
(c) Notwithstanding Licensee’s rights pursuant to Section 2.01(a) or Licensee’s
access rights pursuant to Section 2.04 (Knowledge Transfer), Section 2.05(b) or
Section 5.01(d), for any Global Study (A) for which Agios (and, with respect to
the [**] Trial, the Third Party(ies) conducting the [**] Trial) requests any
Licensee Entity to be the Local Registration Agent, (B) for which such Licensee
Entity(ies) decided not to be the Local Registration Agent, and (C) which,
therefore, is not a Joint Global Study (excluding the [**] Trial and the Global
Studies included in the Ongoing Trials), except in instances of an Exception,
Licensee shall not have access to any Agios Product Data or Agios Regulatory
Documents arising out of such Global Study, unless and until Licensee pays to
Agios [**] percent ([**]%) of Agios’ and its Affiliates’ Out-of-Pocket Costs
incurred with regards to such Global Study on a worldwide basis. For purposes of
this Section, “Exception” shall mean, (i) with respect to a given Global Study,
that SDA will not accept such Global Study (with or without any bridging
study(ies)) as sufficient to support an application for Regulatory Approval for
the applicable Licensed Product in Mainland China and, instead, requires
Licensee to conduct one or more alternative studies (other than any bridging
study(ies)) to support the filing of an application for Regulatory Approval for
such



--------------------------------------------------------------------------------



Licensed Product in Mainland China or (ii) solely with respect to Hong Kong,
Macau and Taiwan, that Agios will provide to Licensee the U.S. NDA dossier at no
cost for use in Licensee’s applications for Regulatory Approval in Hong Kong,
Macau and Taiwan. In the instance of an Exception falling under (i), above,
Licensee shall not have access to any Agios Product Data or Agios Regulatory
Documents arising out of such Global Study, unless and until Licensee pays to
Agios [**] percent ([**]%) of Agios’ and its Affiliates’ Out-of-Pocket Costs
incurred with regards to such Global Study on a worldwide basis. For clarity, at
all times, safety data from both within and outside the Territory shall be
shared between the Parties at no cost to the recipient Party in order to fulfill
regulatory requirements, pursuant to a separate pharmacovigilance agreement to
be agreed between the Parties as soon as reasonably practicable following the
Effective Date. For the avoidance of doubt, if no Licensee Entity is requested
to be the Local Registration Agent for the [**] Trial, then this Section 8.03(c)
shall not apply to the [**] Trial and Agios shall transmit [**] to Licensee all
data arising from the [**] Trial that Agios is required to provide to Licensee
pursuant to Section 2.04(b).
(d) Within [**] following the end of each calendar quarter in which a Joint
Global Study is being conducted, Agios shall invoice Licensee for the amounts
set forth in Section 8.03(b) or Section 8.03(c). Licensee shall pay all amounts
payable under such invoice within [**] after the end of each calendar quarter.

Section 8.04 Development Milestone Payment.
(a) Licensee shall make the non-refundable, non-creditable milestone payments to
Agios set forth in the table below no later than [**] after the earliest date on
which the corresponding milestone event has been achieved by any Licensee Entity
with respect to any Licensed Product to achieve such milestone event, regardless
of whether such milestone event was achieved for such Licensed Product in
monotherapy or as part of a combination therapy. The references to achieving
milestones in Mainland China set forth in this Section 8.04(a) are subject to
Section 8.04(d).





--------------------------------------------------------------------------------




Milestone EventMilestone Payment(i) Dosing of the first patient in a Local Study
in any hematological indication in Mainland
China$5,000,000 [**][**][**][**][**][**][**][**][**][**][**][**][**][**][**][**]



(b) The milestone payments set forth in rows (i) through (viii) above shall be
payable only once, upon the first achievement of such milestone event. The
milestone set forth in row (ix) above shall be payable for each distinct
indication for which any Licensee Entity receives Regulatory Approval in the
Territory.
(c) If Licensee has not paid to Agios a milestone payment set forth in row (iii)
above, and a milestone event set forth in row (iv) or (v) above occurs, then,
upon the occurrence of such milestone event set forth in row (iv) or (v),
Licensee shall pay to Agios [**] percent ([**]%) of the milestone payment set
forth in row (iii), with the remaining [**] percent ([**]%) to be due upon
achievement of [**]. If Licensee has not paid to Agios a milestone payment set
forth in row (vi) above, and a milestone event set forth in row (vii) above
occurs, then, upon the occurrence of such milestone event set forth in row
(vii), Licensee shall pay to Agios [**] percent ([**]%) of the milestone payment
set forth in row (vi), with the remaining [**] percent ([**]%) to be due upon
achievement of [**].
(d) In the event that Licensee achieves a milestone set forth in rows (iii)
through (ix) in a Jurisdiction other than [**], Licensee shall pay to Agios [**]
percent ([**]%) multiplied by the applicable milestone payment upon such
achievement, with the remaining [**] percent ([**]%) due upon achievement of the
applicable milestone in [**].
(e) The partial milestone payment provisions set forth in both of the foregoing
Sections 8.04(c) and 8.04(d) may apply to a given milestone payment in
accordance with the terms of such Sections. In such event, the unpaid remainders
of such milestone payments shall become payable in accordance with the
principles set forth in such Sections; provided that, for the avoidance of
doubt, such principles are intended to apply such that, once the applicable
condition for payment of a milestone remainder is satisfied, the remainder
amount to be paid,



--------------------------------------------------------------------------------



when aggregated with the prior partial payment under the applicable provision,
shall cumulatively add to the milestone payment amount for such milestone that
would have been payable had the applicable partial payment provision never
applied (i.e., the application of such partial payment provisions shall not
result in milestone payments that are larger or smaller following the payment of
such remainder amounts than the full milestone payment amounts that would have
been payable had the milestone payments been earned in full, assuming the
applicable payment conditions are satisfied), as demonstrated in the
illustrative examples attached hereto as Schedule 8.04(e).
(f) Upon achievement by any Licensee Entity of any of the milestone events
listed above, Licensee shall promptly (but in no event more than [**] after such
achievement) notify Agios of such achievement.

Section 8.05 Sales Milestone Payments. Licensee shall pay to Agios the following
non-refundable and non-creditable amounts after the first achievement of
aggregate Net Sales of all Licensed Products in the Territory in a calendar year
that meet or exceed the minimum annual Net Sales thresholds set forth below,
which payment shall be made no later than [**] after the end of the calendar
quarter in which the applicable threshold(s) is(are) met or exceeded:



Annual Net Sales ThresholdPayment AmountEqual to or greater than $[**][**]Equal
to or greater than $[**][**]Equal to or greater than $[**][**]Equal to or
greater than $[**][**]Equal to or greater than $[**][**]Equal to or greater than
$[**][**]



Each milestone payment in this Section 8.05 (Sales Milestone Payments) shall be
payable only once upon the first achievement of such milestone in a given
calendar year and no amounts shall be due for subsequent or repeated
achievements of such milestone in subsequent calendar years. For clarity, the
Net Sales of all Licensed Products in a calendar year shall be aggregated for
purposes of determining whether any milestone in the table above has been met.
If more than one of the milestones set forth in the table above are first
achieved in a single calendar year, then Licensee shall pay to Agios in such
calendar year all of the payments corresponding to all of the milestones
achieved in such calendar year under this Section 8.05 (Sales Milestone
Payments).

Section 8.06 Royalties.




--------------------------------------------------------------------------------



(a) Subject to the remainder of this Section 8.06 (Royalties), Licensee shall
pay Agios the following royalties on aggregate Net Sales of all Licensed
Products, at an incremental royalty rate determined by aggregate annual Net
Sales of all Licensed Products in each calendar year during the Term in the
Territory:



Portion of Annual Net Sales of all
Licensed ProductsRoyaltyLess than or equal to $[**]15%  Greater than $[**] and
less than or equal to $[**][**]%Greater than $[**]19%  



By way of example and not limitation, if Net Sales of all Licensed Products in a
calendar year are [**] Dollars ($[**]), then the royalty shall be [**].
(b) Running royalties paid by Licensee under this Section 8.06 (Royalties) shall
be paid on a Licensed Product-by-Licensed Product and
Jurisdiction-by-Jurisdiction basis until the latest of (i) the expiration of the
last-to-expire Valid Claim in the Agios Patent Rights or Joint Combination
Therapy Patent Rights that Covers such Licensed Product in the Field in such
Jurisdiction, (ii) expiration of marketing or regulatory exclusivity with
respect to such Licensed Product in such Jurisdiction, or (iii) ten (10) years
from the First Commercial Sale of such Licensed Product in the Field in such
Jurisdiction (each, a “Royalty Term”). Following the expiration of the Royalty
Term with respect to a particular Licensed Product in the Field in a
Jurisdiction (but not following an earlier termination of this Agreement), the
licenses granted by Agios to Licensee pursuant to Section 2.01(a) with respect
to such Licensed Product in the Field in such Jurisdiction shall be perpetual,
irrevocable, fully-paid and royalty-free, and Net Sales of such Licensed Product
shall no longer be included in the aggregate Net Sales calculation in Section
8.06(a) but shall be included in calculations of Net Sales for the purposes of
Section 8.05 (Sales Milestones Payments).
(c) Notwithstanding the provisions of Section 8.06(a), on a
Jurisdiction-by-Jurisdiction basis, during any period in such Jurisdiction in
which (i) the sale of a given Licensed Product would not infringe a Valid Claim
of the Agios Patent Rights or a Valid Claim of the Joint Combination Therapy
Patent Rights and (ii) there is no marketing or regulatory exclusivity with
respect to such Licensed Product in such Jurisdiction, Licensee shall pay
royalty rates for sales of such Licensed Product in such Jurisdiction that shall
be set at [**] percent ([**]%) of the applicable royalty rate determined in
accordance with Section 8.06(a).
(d) In the event that Licensee or Agios obtains, after the Effective Date, a
license under, or other rights to, Patent Rights or Know-How from any Third
Party(ies) that are necessary in order to Commercialize a given Licensed Product
in the Field in a given



--------------------------------------------------------------------------------



Jurisdiction, [**] percent ([**]%) of any and all royalty payments actually paid
directly, or indirectly in accordance with Section 2.06(a), as applicable, under
such Third Party licenses by Licensee or its Affiliates for sales of such
Licensed Product in the Field in such Jurisdiction in a given calendar quarter
shall be creditable against the royalty payments due to Agios by Licensee for
sales of such Licensed Product in such Jurisdiction in such calendar quarter.
(e) Notwithstanding the provisions of Section 8.06(a), on a
Jurisdiction-by-Jurisdiction basis, during any period in such Jurisdiction in
which (i) the sale of a given Licensed Product would infringe a Valid Claim of
the Joint Combination Therapy Patent Rights but not a Valid Claim of the Agios
Patent Rights and (ii) there is no marketing or regulatory exclusivity with
respect to such Licensed Product in such Jurisdiction, Licensee shall pay
royalty rates for sales of such Licensed Product in such Jurisdiction that shall
be set at [**] percent ([**]%) of the applicable royalty rate determined in
accordance with Section 8.06(a).
(f) Notwithstanding the provisions of the above subparts (c), (d) and (e) of
this Section, in no event shall the total royalty rate reduction(s) allowable
under such subparts with respect to a given Licensed Product in a given
Jurisdiction in a given calendar quarter, alone or together, lead to a reduction
of more than [**] percent ([**]%) of the applicable royalty rate determined in
accordance with Section 8.06(a).

Section 8.07 Royalty Payments and Reports.
(a) On a Licensed Product-by-Licensed Product and Jurisdiction-by-Jurisdiction
basis, until the expiration of the Royalty Term with respect to such Licensed
Product in such Jurisdiction, Licensee agrees to (i) send an email to Agios
within [**] after the end of each calendar quarter with a good faith estimate of
the amount of the royalties owed with respect to such Licensed Product in such
Jurisdiction in such calendar quarter and (ii) provide quarterly written reports
to Agios within [**] after the end of each calendar quarter, covering all Net
Sales of such Licensed Product in such Jurisdiction by any Licensee Entity, each
such written report stating for the period in question the amount of gross sales
and Net Sales of each Licensed Product in each Jurisdiction in the Territory
during the applicable calendar quarter (including such amounts expressed in
local currency and as converted to Dollars) and a calculation of the amount of
royalty payment due on such Net Sales for such calendar quarter.
(b) Licensee shall make the royalty payments due hereunder within [**] after the
end of each calendar quarter.

Section 8.08 Financial Responsibility for Licensee In-License Agreements.
Licensee shall be solely responsible for payment of any and all amounts due to
any Third Party under or in connection with any Licensee In-License Agreement.

Section 8.09 Recordkeeping.
(a) Each Licensee Entity shall keep full, clear and accurate records of Licensed
Products that are made, used or sold under this Agreement and of any costs borne
by such Licensee Entity for any Joint Global Study, in accordance with the
Accounting Standards consistently applied, for a period of at least [**] after
the end of the calendar year to which the records relate, setting forth the
sales of Licensed Products in sufficient detail to enable royalties and other
amounts payable to Agios hereunder to be determined. Each Licensee Entity
further



--------------------------------------------------------------------------------



agrees to permit its books and records to be examined by an independent
accounting firm selected by Agios and reasonably acceptable to Licensee no more
than [**], to verify any reports and payments delivered under this Agreement
during the [**] most recently-ended calendar years, upon reasonable notice
(which shall be no less than [**] prior notice) and during regular business
hours and subject to a reasonable confidentiality agreement. The Parties shall
reconcile any underpayment or overpayment within [**] after the accounting firm
delivers the results of any audit. Such examination is to be made at the expense
of Agios, except in the event that the results of the audit reveal an
underpayment by Licensee of [**] percent ([**]%) or more during the period being
audited, in which case reasonable audit fees for such examination shall be paid
by Licensee.
(b) Agios shall keep full, clear and accurate records of costs of performance of
the Out-of-Pocket Costs for each Global Study and Out-of-Pocket Costs incurred
in accordance with Section 2.04(a) and Section 7.03 (Manufacturing Technology
Transfer), in accordance with the Accounting Standards consistently applied, for
a period of at least [**] after the end of the calendar year to which the
records relate, in sufficient detail to enable Licensee’s payment obligations
under Section 8.03(b), Section 8.03(c), Section 2.04(a) and Section 7.03
(Manufacturing Technology Transfer) to be determined. Agios further agrees to
permit its books and records to be examined by an independent accounting firm
selected by Licensee and reasonably acceptable to Agios no more than [**], to
verify any invoices delivered under Section 8.03(d), Section 2.04(a) or Section
7.03 (Manufacturing Technology Transfer) during the [**] most recently-ended
calendar years, upon reasonable notice (which shall be no less than [**] prior
notice) and during regular business hours and subject to a reasonable
confidentiality agreement. The Parties shall reconcile any underpayment or
overpayment within [**] after the accounting firm delivers the results of any
audit. Such examination is to be made at the expense of Licensee, except in the
event that the results of the audit reveal an overcharging by Agios of [**]
percent ([**]%) or more during the period being audited, in which case
reasonable audit fees for such examination shall be paid by Agios.

Section 8.10 Currency Conversion. Wherever it is necessary to convert currencies
for Net Sales invoiced in a currency other than the Dollar, such conversion
shall be made into Dollars at the conversion rate existing in the United States
(as reported in the Wall Street Journal) on the last Business Day of the
applicable calendar quarter or, if such rate is unavailable, a substitute
therefor reasonably selected by Agios. All payments due to Agios under this
Agreement shall be made without deduction of exchange, collection or other
charges. Once the amount of Net Sales paid to Agios in respect of a particular
calendar quarter has been converted into Dollars, such amount of Dollars shall
be used for the purpose of calculating the total amount of Net Sales during the
calendar year that includes such calendar quarter.

Section 8.11 Methods of Payment. All payments due to Agios under this Agreement
shall be made by Licensee (and not any Affiliate of Licensee) in Dollars by wire
transfer to a bank account of Agios (and not any Affiliate of Agios). In the
event of any action by, or change in the circumstances of, a Party (including a
Change in Control of such Party) that results in an increased or additional tax
payable by the other Party, such first Party shall reimburse such other Party
for such increase.

Section 8.12 Taxes. Without prejudice to the provisions of Section 8.11, Agios
shall be liable for all United States taxes imposed upon, or measured by, net
income (including interest



--------------------------------------------------------------------------------



thereon) derived from its receipt of any payments made by Licensee to Agios
under this Agreement. Licensee shall indemnify and hold Agios harmless from and
against all other taxes imposed upon, or measured by, such payments, and shall
make all such payments without deduction or withholding of any taxes except to
the extent required by applicable Laws. If applicable Laws require the deduction
or withholding of such taxes, Licensee shall deduct, withhold and timely pay
over such taxes as required by applicable Laws, and shall submit to Agios
appropriate proof of payment of the withheld taxes as well as the official
receipts within a reasonable period of time. In the event of any such deduction
or withholding of taxes imposed by or under color of any Laws in force in
Mainland China on account of payments from Licensee to Agios hereunder, such
payments shall be increased so that, after all required deductions or
withholding of tax (including on such increased amounts) have been made, Agios
receives the same amount as would have been payable hereunder if no such
deduction or withholding had been required or made. In the case of any such
deduction or withholding of taxes by any other Governmental Authority, no
increased payment described in the preceding sentence shall be required.

Section 8.13 Late Payments. Interest shall be payable by Licensee on any amounts
payable to Agios under this Agreement which are not paid by the due date for
payment. All interest shall accrue and be calculated on a daily basis (both
before and after any judgment) at a rate per month equal to the lesser of (a)
[**] percentage points above the then-current “prime rate” in effect published
in The Wall Street Journal or (b) the maximum rate permissible under applicable
Law, for the period from the due date for payment until the date of actual
payment. The payment of such interest shall not limit Agios from exercising any
other rights it may have as a consequence of the lateness of any payment.

Section 8.14 Invoices. Agios acknowledges that Licensee requires invoices for
all payments due under this Agreement, which invoices may be delivered by email
to [**] (which email address may be changed by Licensee from time to time upon
written notice to Agios), with a hard copy confirmed by mailing to:
CStone Pharmaceuticals
P.O. Box 31119
Grand Pavilion
Hibiscus Way
802 West Bay Road
Grand Cayman, KY1-1205, Cayman Islands


with copies to:
CStone Pharmaceuticals (Shanghai) Co., Ltd.
1000 Zhangheng Road, Building 25
Pudong New District, Shanghai
China 201203
Attention: Chief Executive Officer


and






--------------------------------------------------------------------------------



CStone Pharmaceuticals (Shanghai) Co., Ltd.
1000 Zhangheng Road, Building 25
Pudong New District, Shanghai
China 201203
Attention: Head of Global Corporate Development
Email: [**]


(which addresses may be changed by Licensee from time to time upon written
notice to Agios).

ARTICLE IX.  
 
INTELLECTUAL PROPERTY

Section 9.01 Ownership.
(a) Ownership of the Agios Technology and Agios Combination Therapy Technology
shall remain vested at all times in Agios.
(b) Ownership of the Licensee Technology shall remain vested at all times in
Licensee.
(c) Ownership of Joint Combination Therapy Technology shall be vested jointly in
Agios and Licensee. Each Party shall promptly disclose to the other Party any
Joint Combination Therapy Technology upon becoming aware thereof, but in any
event no later than [**] after the identification, conception, discovery,
authorship, development or reduction to practice thereof and hereby assigns to
the other Party, subject to Section 2.01(a) and Section 2.01(b), a one-half
undivided interest in such Joint Combination Therapy Technology. Each Party
shall, without cost to the other Party, obtain all necessary assignment
documents for the other Party to give effect to the one-half undivided ownership
described above, render all signatures that shall be necessary for the relevant
patent filings and assist the other Party in all other reasonable ways that are
necessary for the filing, prosecution, issuance and maintenance of the Joint
Combination Therapy Patent Rights by the other Party as set forth in Section
9.02(c).
(d) Ownership of Know-How, including inventions (whether or not patentable), and
Patent Rights arising during the Term that relate to Licensed Products, other
than Joint Combination Therapy Technology, shall (to the extent allowable under
Chinese Law, if Chinese Law applies) be vested solely in Agios. Licensee shall
promptly disclose to Agios any such Know-How, including inventions (whether or
not patentable), and Patent Rights upon becoming aware thereof, but in any event
no later than [**] after the identification, conception, discovery, authorship,
development or reduction to practice thereof and (to the extent allowable under
Chinese Law, if Chinese Law applies) hereby assigns to Agios all right, title
and interest in such Know-How, including inventions (whether or not patentable),
and Patent Rights. In the case of such assignment, Licensee shall, without cost
to Agios, obtain all necessary assignment documents for Agios, render all
signatures that shall be necessary for the relevant patent filings and assist
Agios in all other reasonable ways that are necessary for the filing,
prosecution, issuance and maintenance of the Agios Patent Rights assigned to
Agios pursuant to this Section



--------------------------------------------------------------------------------



9.01(d). In the event that Chinese Law applies with respect to any Know-How,
including inventions (whether or not patentable), or Patent Rights arising
during the Term that relate to Licensed Products (other than Joint Combination
Therapy Technology), then, to the extent that Chinese Law prohibits the
assignment of such Know-How, including inventions, or Patent Rights to Agios, in
lieu of the assignment of such Know-How, including inventions, or Patent Rights
to Agios, Licensee hereby grants to Agios as broad, exclusive and unrestricted a
license to, with the broadest enforcement rights with respect to, such Know-How,
including inventions, or Patent Rights as may be allowable under Chinese Law. In
such case, such Know-How, including inventions, shall be deemed Agios Know-How,
and such Patent Rights shall be deemed Agios Patent Rights, hereunder, and
Licensee shall provide to Agios any necessary or reasonably requested
documentation reflecting such license and shall assist Agios in all other
reasonable ways that are necessary for Agios to enjoy and exploit or enforce any
such Agios Know-How and Agios Patent Rights.
(e) For purposes of determination of ownership hereunder, inventorship shall be
determined according to United States patent Laws.
(f) Each Party shall be solely responsible for payments due under applicable
inventor remuneration Laws in any Jurisdiction to each inventor as to any Patent
Right described in the foregoing Sections 9.01(a)-(d) to which such Party is
assigned an ownership interest by such inventor.

Section 9.02 Prosecution of Patent Rights.
(a) Subject to the terms of each In-License Agreement:
(i) Agios shall have the first right, but not the obligation, to file, prosecute
and maintain all Agios Patent Rights. Licensee shall reimburse Agios for all
Out-of-Pocket Costs incurred by Agios or any of its Affiliates after the
Effective Date in filing, prosecuting and maintaining Agios Patent Rights (for
the avoidance of doubt, including amounts paid by Agios after the Effective Date
to any Third Party counterparty under any In-License Agreement with respect to
such Third Party counterparty’s filing, prosecution and maintenance of
applicable Agios Patent Rights), within [**] after receiving an invoice
therefor. If Agios elects not to, or is unable to, file, prosecute or maintain
any Agios Patent Right in any Jurisdiction, Agios shall give Licensee prompt
notice thereof, and, in such cases, shall permit Licensee and its Affiliates at
Licensee’s own expense to take such actions itself. In such case, (A) Licensee
shall consult with Agios in order to allow its actions to be consistent with
Agios’ global patent strategy for Licensed Products, and (B) Agios shall execute
such documents and perform such acts as may be reasonably necessary for Licensee
to perform such actions.
(ii) The Party prosecuting an Agios Patent Right in accordance with Section
9.02(a)(i) shall consult with the other Party on the preparation, filing,
prosecution and maintenance of such Agios Patent Right, and shall take into
consideration the commercial strategy of (A) if such prosecuting Party is Agios,
Licensee in the Territory, and (B) if such prosecuting Party is License, Agios
outside the Territory. The prosecuting Party shall furnish the other Party with
copies of each document relevant to such preparation, filing, prosecution and
maintenance at least [**] prior (or such shorter period prior if it is not
reasonably practicable to



--------------------------------------------------------------------------------



provide such copies [**] prior) to filing such document or making any payment
due thereunder to allow for review and comment by such other Party and shall
consider in good faith timely comments from such other Party thereon. The
prosecuting Party shall also furnish the other Party with copies of all final
filings and responses made to any patent authority with respect to the Agios
Patent Rights being prosecuted by such Party in a timely manner following
submission thereof.
(iii) In preparing, filing, prosecuting and maintaining any Agios Patent Right,
in no event shall Licensee take any position that is contrary to or detrimental
to the scope or enforceability of any other Agios Patent Right or any Patent
Rights owned or otherwise controlled by Agios outside of the Territory that are
counterparts to any Agios Patent Rights.
(b) Subject to the terms of each Licensee In-License Agreement:
(i) Licensee shall have the first right, but not the obligation, to file,
prosecute and maintain all Licensee Patent Rights at its sole expense. If
Licensee elects not to, or is unable to, file, prosecute or maintain any
Licensee Patent Right in any Jurisdiction, Licensee shall give Agios prompt
notice thereof, and, in such cases, shall permit Agios at Agios’ own expense to
take such actions itself. In such case, (A) Agios shall consult with Licensee in
order to allow its actions to be consistent with Licensee’s overall patent
strategy for Licensed Products in the Territory, and (B) Licensee shall execute
such documents and perform such acts as may be reasonably necessary for Agios to
perform such actions.
(ii) The Party prosecuting a Licensee Patent Right in accordance with Section
9.02(b)(i) shall consult with the other Party on the preparation, filing,
prosecution and maintenance of such Licensee Patent Right, and shall take into
consideration the commercial strategy of (A) if such prosecuting Party is Agios,
Licensee in the Territory, and (B) if such prosecuting Party is License, Agios
outside the Territory. The prosecuting Party shall furnish the other Party with
copies of each document relevant to such preparation, filing, prosecution and
maintenance at least [**] prior (or such shorter period prior if it is not
reasonably practicable to provide such copies [**] prior) to filing such
document or making any payment due thereunder to allow for review and comment by
such other Party and shall consider in good faith timely comments from such
other Party thereon. The prosecuting Party shall also furnish the other Party
with copies of all final filings and responses made to any patent authority with
respect to the Licensee Patent Rights being prosecuted by such Party in a timely
manner following submission thereof.
(iii) In preparing, filing, prosecuting and maintaining Licensee Patent Rights,
in no event shall Licensee take any position that is contrary to or detrimental
to the scope or enforceability of any Agios Patent Rights or any Patent Rights
owned or otherwise controlled by Agios outside of the Territory that are
counterparts to any Agios Patent Rights.
(c) Subject to the terms of each In-License Agreement and Licensee In-License
Agreement:




--------------------------------------------------------------------------------



(i) Licensee shall have the first right, but not the obligation, to file,
prosecute and maintain all Joint Combination Therapy Patent Rights in the
Territory and Agios shall have the first right, but not the obligation, to file,
prosecute and maintain all Joint Combination Therapy Patent Rights outside the
Territory. If the Party with such first right elects not to, or is unable to,
file, prosecute or maintain any Joint Combination Therapy Patent Rights in any
country or jurisdiction, such Party shall give the other Party prompt notice
and, in such case, shall permit the other Party at such other Party’s own
expense to take such actions itself. In such case, (A) such other Party shall
consult with such first Party in order to allow its actions to be consistent
with such first Party’s overall patent strategy, and (B) such first Party shall
execute such documents and perform such acts as may be reasonably necessary for
such other Party to perform such actions. The Parties shall each bear [**]
percent ([**]%) of all Out-of-Pocket Costs incurred by either Party or any of
its Affiliates after the Effective Date in filing, prosecuting and maintaining
such Joint Combination Therapy Patent Rights inside and outside the Territory in
accordance with the first sentence of this clause (i). The reimbursing Party
shall reimburse such costs within [**] after receiving an invoice from the other
Party therefor.
(ii) Each Party shall consult with the other Party on the preparation, filing,
prosecution and maintenance of all Joint Combination Therapy Patent Rights,
shall furnish the other Party with copies of each document relevant to such
preparation, filing, prosecution and maintenance at least [**] prior (or such
shorter period prior if it is not reasonably practicable to provide such copies
[**] prior) to filing such document or making any payment due thereunder to
allow for review and comment by the other Party and shall consider in good faith
timely comments from the other Party thereon. Each Party shall also furnish the
other Party with copies of all final filings and responses made to any patent
authority with respect to the Joint Combination Therapy Patent Rights in a
timely manner following submission thereof.
(iii) In preparing, filing, prosecuting and maintaining Joint Combination
Therapy Patent Rights, in no event shall Licensee take any position that is
contrary to or detrimental to the scope or enforceability of any Agios Patent
Rights or any Patent Rights owned or otherwise controlled by Agios outside of
the Territory that are counterparts to any Agios Patent Rights.

Section 9.03 Enforcement and Defense. Subject to the terms of each In-License
Agreement:
(a) If either Party becomes aware of any Third Party activity, including any
Development activity (whether or not an exemption from infringement liability
for such Development activity is available under applicable Law), that infringes
(or that is directed to the Development of a product that would infringe) an
Agios Patent Right or a Joint Combination Therapy Patent Right, or that
misappropriates any Agios Know-How, Joint Combination Therapy Know-How or Joint
Combination Therapy Invention, then the Party becoming aware of such activity
shall give prompt written notice to the other Party regarding such alleged
infringement or misappropriation (collectively, “Infringement Activity”).
(b) Agios shall have the first right, but not the obligation, to attempt to
resolve any Infringement Activity anywhere in the world by commercially
appropriate steps at its own



--------------------------------------------------------------------------------



expense, including the filing of an infringement or misappropriation suit using
counsel of its own choice. If Agios fails to resolve such Infringement Activity
in the Territory or, solely with respect to Joint Combination Therapy Patent
Rights, outside the Territory, but solely where the allegedly infringing product
is or would be competitive with [**], or to initiate a suit with respect thereto
by the date that is [**] before any deadline for taking action to avoid any loss
of material enforcement rights or remedies, then, with Agios’ written consent
(which shall not be unreasonably withheld, conditioned or delayed), Licensee
shall have the right, but not the obligation, to attempt to resolve such
Infringement Activity by commercially appropriate steps at its own expense,
including the filing of an infringement or misappropriation suit using counsel
of its own choice.
(c) Any amounts recovered by a Party as a result of an action pursuant to
Section 9.03(b), whether by settlement or judgment, shall be allocated first to
pay to [**] with respect to such enforcement action, and any remaining amount
shall be retained by [**].
(d) If a Third Party in the context of an enforcement action under this Section
9.03 asserts that a Joint Combination Therapy Patent Right is invalid or
unenforceable, then the Party responsible for such enforcement action will be
responsible for defending against such assertion. If a Third Party asserts that
an Agios Patent Right is invalid or unenforceable, then Agios shall have the
first right to defend against such assertion. If a Third Party outside of an
enforcement action under this Section 9.03 asserts that a Joint Combination
Therapy Patent Right is invalid or unenforceable, then Agios shall have the sole
right, but not the obligation, outside the Territory, and Licensee shall have
the first right, but not the obligation, within the Territory, to defend against
such assertion (such Party with a sole or first right to defend being known as
the “First Defending Party”) and, at the First Defending Party’s request and
expense, the other Party shall provide reasonable assistance in defending
against such Third Party assertion. The First Defending Party shall (i) keep the
other Party reasonably informed regarding such assertion and such defense
(including by providing such other Party with drafts of each filing a reasonable
period before the deadline for such filing and promptly providing such other
Party with copies of all final filings and correspondence), (ii) consult with
the other Party on such defense, and (iii) consider in good faith all comments
from the other Party regarding such defense. The non-defending Party shall have
the right to join as a party to such defense and participate with its own
counsel at its sole expense; provided, however, that the First Defending Party
shall retain control of such defense. Should Agios (with respect to Agios Patent
Rights or Joint Combination Therapy Patent Rights within the Territory,
including in the context of an applicable enforcement action) or Licensee (with
respect to Joint Combination Therapy Patent Rights within the Territory or in
the context of an applicable enforcement action) decide that it is not, or is no
longer, interested in controlling such defense with respect to a Joint
Combination Therapy Patent Right, it shall promptly (and in any event by the
date that is [**] before any deadline for taking action to avoid any loss of
material rights) provide the other Party written notice of this decision. The
other Party may, upon written notice to such first Party, assume such defense at
such other Party’s sole expense.
(e) In any event, at the request and expense of the Party bringing an
infringement or misappropriation action under Section 9.03(b) or defending an
action under Section 9.03(d), the



--------------------------------------------------------------------------------



other Party shall provide reasonable assistance in any such action (including
entering into a common interest agreement if reasonably deemed necessary by any
Party) and be joined as a party to the suit if necessary for the initiating or
defending Party to bring or continue such suit. Neither Party may settle any
action or proceeding brought under Section 9.03(b) or Section 9.03(d), or
knowingly take any other action in the course thereof, in a manner that
materially adversely affects the other Party’s interest in any Agios Patent
Rights or Joint Combination Therapy Patent Rights or counterpart Patent Rights
outside of the Territory without the written consent of such other Party. Each
Party shall always have the right to be represented by counsel of its own
selection and its own expense in any suit or other action instituted by the
other Party pursuant to Section 9.03(b) or Section 9.03(d).

Section 9.04 Defense of Third Party Infringement and Misappropriation Claims.
Subject to the terms of each In-License Agreement:
(a) If a Third Party asserts that a Patent Right or other right Controlled by it
in the Territory is infringed or misappropriated by a Party’s activities under
this Agreement or a Party becomes aware of a Patent Right or other right that
might form the basis for such a claim, the Party first obtaining knowledge of
such a claim or such potential claim shall immediately provide the other Party
with notice thereof and the related facts in reasonable detail. The Parties
shall discuss what commercially appropriate steps, if any, to take to avoid
infringement or misappropriation of said Third Party Patent Right or other right
controlled by such Third Party in the Territory.
(b) If a Third Party asserts that a Patent Right or other right Controlled by it
in the Territory is infringed or misappropriated by a Party’s activities under
this Agreement, then such Party shall have the first right, but not the
obligation, to defend against such assertion and, at such Party’s request and
expense, the other Party will provide reasonable assistance in defending against
such Third Party assertion. Such Party shall keep the other Party reasonably
informed regarding such assertion and such defense.

Section 9.05 Patent Term Extensions. Subject to the terms of each In-License
Agreement, Agios shall have the first right to select the appropriate Agios
Patent Rights and Licensee shall have the first right to select the appropriate
Joint Combination Therapy Patent Rights for filing to obtain patent term
extensions, including supplementary protection certificates and any other
extensions that are now available or become available in the future, based on
Regulatory Approvals for Licensed Products in the Field in the Territory, and
the selecting Party shall consult with the other Party with respect to such
decisions and shall consider the comments and concerns of the other Party in
good faith. Each Party shall cooperate with the other Party in gaining any such
patent term extensions, including by signing all necessary papers. If Licensee
elects not to, or is unable to, file to obtain any patent term extension
described in this Section 9.05 (Patent Term Extensions), it shall give Agios
prompt notice thereof, and, in such cases, shall permit Agios at Agios’ own
expense to take such actions itself. If Agios elects not, or is unable to, to
file to obtain any patent term extension described in this Section 9.05 (Patent
Term Extensions), it shall give Licensee prompt notice thereof, and, in such
cases, Licensee may, with Agios’ prior written consent (which may not be
unreasonably withheld), take such actions itself at its own expense. In such
case, such first Party shall execute such documents and perform such acts as may
be reasonably necessary for such other Party to perform such actions. In seeking
or



--------------------------------------------------------------------------------



obtaining patent term extensions (including supplementary protection
certificates and any other extensions that are now available or become available
in the future) with respect to Agios Patent Rights, in no event shall Licensee
take any position that is contrary to or detrimental to the scope or
enforceability of any other Agios Patent Right.

ARTICLE X.  
 
DATA SECURITY AND ADVERSE DRUG EVENTS AND REPORTS

Section 10.01 Data Security. During the Term, each Licensee Entity will maintain
safety and facility procedures, data security procedures and other safeguards
against the disclosure, destruction, loss, or alteration of Agios’ information
in its possession, at least as robust as those required by Agios’ data security
procedures in effect at the time of the Effective Date.

Section 10.02 Complaints. Each Party shall maintain a record of all non-medical
and medical product-related complaints it receives with respect to the Licensed
Compound or any Licensed Product. Each Party shall notify the other Party of any
such complaint received by it in sufficient detail and in accordance with the
timeframes and procedures for reporting established by the Parties, and in any
event in sufficient time to allow each Agios Entity and each Licensee Entity to
comply with any and all regulatory requirements imposed upon it, including in
accordance with International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use (“ICH”)
guidelines. The Party that holds the applicable Regulatory Filing(s) in a
particular country or jurisdiction shall investigate and respond to all such
complaints in such country or jurisdiction with respect to the Licensed Compound
or any Licensed Product as soon as reasonably practicable. All such responses
shall be made in accordance with the procedures established pursuant to ICH,
FDA, EMA, SDA and other applicable guidelines. The Party responsible for
responding to such complaint shall promptly provide the other Party a copy of
any such response.

Section 10.03 Adverse Drug Events. Within [**] after the Effective Date, the
Parties shall enter into the Safety Data Exchange Agreement. Such Safety Data
Exchange Agreement shall provide for the exchange by the Parties of any
information of which a Party becomes aware concerning any adverse event
experienced by a subject or patient being administered any Licensed Product,
whether or not such adverse event is determined to be attributable to any
Licensed Product, including any such information received by either Party from
any Third Party (subject to receipt of any required consents from such Third
Party). It is understood that each Party and, in the case of Agios, the Agios
Entities, and, in the case of Licensee, the Licensee Entities, shall have the
right to disclose such information if such disclosure is reasonably necessary to
comply with applicable Laws or requirements of any applicable Regulatory
Authority. Licensee shall be responsible for handling all returns, recalls,
suspensions and withdrawals of each Licensed Product in the Territory at its
sole expense. The Safety Data Exchange Agreement will detail Licensee’s
responsibilities relating to such returns, recalls, suspensions and withdrawals.

Section 10.04 No Admissions by Licensee in Response to Product Complaints that
May Be Adverse to Agios. If Licensee (including any Licensee Entity) receives
any complaint relating to the quality or condition of any Licensed Product or
its packaging, or any Agios



--------------------------------------------------------------------------------



Trademark, from any Third Party, Licensee shall forthwith acknowledge receipt of
such complaint but shall use good faith efforts not to make any admissions in
respect thereof which could reasonably be expected to result in liability to
Agios (or any other Agios Entity), through indemnification or otherwise.
Licensee shall notify Agios in writing as soon as practicable (and, to the
extent permitted by Law, prior to notifying any Regulatory Authority), and in
any event in sufficient time to permit all applicable Agios Entities to comply
with all applicable Laws for any matter relating to the safety of the Licensed
Product, of receipt of such complaint. Licensee shall offer reasonable
cooperation to Agios (and other Agios Entities designated by Agios) in
investigating any complaint and the circumstances surrounding it and shall
comply with any operating procedures that the Parties may agree upon in their
Supply Agreements or pharmacovigilance agreement.

ARTICLE XI.  
 
REPRESENTATIONS, WARRANTIES, AND COVENANTS

Section 11.01 Mutual Representations and Warranties. Each of Licensee and Agios
hereby represents and warrants to the other Party as of the Effective Date that:
(a) it is a corporation or entity duly organized and validly existing under the
Laws of the state, municipality, province, administrative division or other
jurisdiction of its incorporation or formation;
(b) the execution, delivery and performance of this Agreement by it has been
duly authorized by all requisite corporate action;
(c) it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and such performance does not conflict with
or constitute a breach of any of its agreements with any Third Party;
(d) it has the right to grant the rights and licenses described in this
Agreement;
(e) it has not made any commitment to any Third Party in conflict with the
rights granted by it hereunder;
(f) to its knowledge, no consent, approval or agreement of any person or
Governmental Authority is required to be obtained in connection with the
execution and delivery of this Agreement; and
(g) it has not been debarred by the FDA, is not the subject of a conviction
described in Section 306 of the FD&C Act, and is not subject to any similar
sanction of any other Governmental Authority outside of the U.S., and neither it
nor any of its Affiliates has used, in any capacity, any person or entity who
either has been debarred by the FDA, is the subject of a conviction described in
Section 306 of the FD&C Act or is subject to any such similar sanction inside or
outside of the U.S.





--------------------------------------------------------------------------------



Section 11.02 Mutual Covenants. Each of Licensee and Agios hereby covenants to
the other Party that:
(a) it will not engage, in any capacity in connection with this Agreement or any
ancillary agreement, any person or entity who either has been debarred by the
FDA, is the subject of a conviction described in Section 306 of the FD&C Act or
is subject to any similar sanction inside or outside of the U.S., and such Party
shall inform the other Party in writing promptly if such Party or any person or
entity engaged by such Party who is performing services under this Agreement, or
any ancillary agreement, is debarred or is the subject of a conviction described
in Section 306 of the FD&C Act or any similar sanction inside or outside of the
U.S., or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to such Party’s knowledge, is threatened, relating to
any such debarment or conviction of a Party, any of its Affiliates or any such
person or entity performing services hereunder or thereunder;
(b) during the Term, it will not make any commitment to any Third Party in
conflict with the rights granted by it hereunder; and
(c) it will comply with all applicable Laws in performing its activities
hereunder.

Section 11.03 Additional Agios Warranties. Agios hereby represents and warrants
to Licensee as of the Effective Date that:
(a) to Agios’ knowledge, Exhibit A contains a list of all Patent Rights that are
Controlled by Agios as of the Effective Date and Cover (i) Development or
Commercialization of the Licensed Products as they exist on the Effective Date
in the Field in the Territory or (ii) the Manufacture in the Territory of the
Ivosidenib Materials as they exist on the Effective Date, in each case ((i) and
(ii)) in accordance with this Agreement;
(b) all of the issued Patent Rights on Exhibit A are in full force and effect,
and, to the best of Agios’ knowledge, are not invalid or unenforceable, in whole
or in part;
(c) to Agios’ knowledge, Agios is unaware of any challenge in the Territory to
the validity or enforceability of any of the Agios Patent Rights listed in
Exhibit A;
(d) to Agios’ knowledge, no Third Party is infringing or misappropriating any
Agios Technology in the Field in the Territory in derogation of the rights
granted to Licensee in this Agreement;
(e) Agios and its Affiliates have not, prior to the Effective Date, assigned,
transferred, conveyed or otherwise encumbered their right, title and interest in
any Agios Technology within the Territory;
(f) neither Agios nor any of its Affiliates has received any written
notification from a Third Party that the research, development, manufacture,
use, sale or import of Licensed Products in the Territory would infringe or
misappropriate the Patent Rights or Know-How owned or controlled by such Third
Party;




--------------------------------------------------------------------------------



(g) Agios has not formed a belief that any Third Party has a valid basis upon
which to claim that the research, development, manufacture, use, sale or import
of Licensed Products in the Field and in the Territory, in each case as
contemplated by this Agreement, would infringe or misappropriate such Third
Party's Patent Rights or Know-How; and
(h) to Agios’ knowledge, Agios has not received written notice of any
investigations, inquiries, actions or other proceedings pending before or
threatened by any Regulatory Authority or other Governmental Authority in the
Territory with respect to the Licensed Products in the Territory arising from
any action or default by Agios or any of its Affiliates or a Third Party acting
on behalf Agios in the discovery or Development of the Licensed Products.

Section 11.04 Additional Licensee Warranties and Covenants. Licensee hereby
represents, warrants and covenants to Agios that:
(a) Licensee has the capability to Develop, obtain Regulatory Approval and, if
applicable, Reimbursement Approval for, and Commercialize Licensed Products as
contemplated in this Agreement;
(b) each Licensee Entity (other than Licensee) and each Licensee Entity’s
employees and permitted agents and contractors have executed agreements or have
existing obligations under applicable Laws, or, upon their engagement by
Licensee or any of its Affiliates, will execute such agreements, requiring
automatic assignment to Licensee of all inventions (whether patentable or not)
or other Know-How identified, discovered, authored, developed, conceived or
reduced to practice during the course of and as the result of their association
with Licensee or its Affiliates, and all intellectual property rights therein,
and obligating the relevant individual or entity to maintain as confidential
Licensee’s confidential information related to any Licensed Product or
Ivosidenib Materials as well as confidential information of other parties
(including Agios and any Agios Entity) which such individual or entity may
receive, to the extent required to support Licensee’s obligations under this
Agreement;
(c) there is no pending or threatened litigation, arbitration or investigation
before any regulatory or administrative body of any country or jurisdiction
(including any Governmental Authority), or pending or threatened civil,
economic, administrative or criminal litigation in any country or jurisdiction
(including letters asserting claims, complaints, answers, briefs, motion papers,
etc.), that would affect the ownership of assets or business regulation of
Licensee or any of its Affiliates, or would negatively impact Licensee’s or any
of its Affiliates’ business or operations, including litigation against such
entity’s management, group leaders, directors or scientists, pertaining to
performance of such entity’s obligations under this Agreement, or pertaining to
the conduct of clinical research, including without limitation Licensee’s or any
of its Affiliates’ intellectual property rights;
(d) neither Licensee nor any of its Affiliates is (i) state-owned, (ii) subject
to any state-owned assets administrations or other authorities with respect to
the registration of state-owned assets or ownership of scientific data or (iii)
under collective ownership;




--------------------------------------------------------------------------------



(e) Licensee and each of its Affiliates has (i) passed all annual inspections by
Governmental Authorities and (ii) paid all Taxes imposed upon such party by any
Governmental Authority as such Taxes have become due, in each case ((i) and
(ii)) since its inception;
(f) neither Licensee nor any of its Affiliates is, and, during the Term, neither
Licensee nor any of its Affiliates will become, a relevant scientific research
institution or higher-level educational school under the Notice of the General
Office of the State Council on Issuing the Measures for the Management of
Scientific Data, Guo Ban Fa (2018) No. 17, as such Law exists as of the
Effective Date; and
(g) the Development to be undertaken under this Agreement will not be funded by
the government of Mainland China.

Section 11.05 Anti-Corruption.
(a) Anti-Corruption Provisions. Each Party represents and warrants to the other
Party that such Party has not, directly or indirectly, offered, promised, paid,
authorized or given, and each Party agrees that such Party will not, in the
future, offer, promise, pay, authorize or give, money or anything of value,
directly or indirectly, to any Government Official (as defined below) or Other
Covered Party (as defined below) for the purpose, pertaining to this Agreement,
of: (i) influencing any act or decision of such Government Official or Other
Covered Party; (ii) inducing such Government Official or Other Covered Party to
do or omit to do an act in violation of a lawful duty; (iii) securing any
improper advantage; or (iv) inducing such Government Official or Other Covered
Party to influence the act or decision of a Governmental Authority, in order to
obtain or retain business, or direct business to, any person or entity, in any
way related to this Agreement.
For purposes of this Agreement: (A) “Government Official” means any official,
officer, employee or representative of: (1) any Governmental Authority; (2) any
public international organization or any department or agency thereof; or (3)
any company or other entity owned or controlled by any Governmental Authority;
and (B) “Other Covered Party” means any political party or party official, or
any candidate for political office.
(b) Anti-Corruption Compliance.
(i) In performing under this Agreement, each Party, on behalf of itself, its
respective Affiliates and (in the case of Agios) other Agios Entities and (in
the case of Licensee) other Licensee Entities, agrees to comply with all
applicable anti-corruption Laws, including the Foreign Corrupt Practices Act of
1977, as amended from time to time (“FCPA”) and all anti-corruption Laws of the
Territory.
(ii) Each Party represents and warrants to the other Party that such Party is
not aware of any Government Official or Other Covered Party having any financial
interest in the subject matter of this Agreement or in any way personally
benefiting, directly or indirectly, from this Agreement.




--------------------------------------------------------------------------------



(iii) No Party, nor any Affiliate of any Party (and (in the case of Agios) no
other Agios Entity and (in the case of Licensee) no other Licensee Entity),
shall give, offer, promise or pay any political contribution or charitable
donation at the request of any Government Official or Other Covered Party that
is in any way related to this Agreement or any related activity.
(iv) Licensee Entities shall in all cases, refrain from engaging in any
activities or conduct which would cause any Agios Entity to be in violation of
the FCPA and any applicable anti-bribery Laws. To the extent allowed by Law, if
any Licensee Entity proposes to provide any information, data or documentation
to any governmental or regulatory authority in respect of the Licensed Product
that relates to or may result in a violation of the FCPA or any applicable
anti-bribery Law, it shall first obtain the prior written approval of Agios,
which will not be unreasonably withheld, or shall provide such information, data
or documentation in accordance with Agios’ written instructions.
(v) Licensee agrees that it will, and will cause each of its directors,
officers, employees, agents or other representatives who have any direct
involvement with any of the management or operations of the business of Licensee
under this Agreement to, at the request of Agios, and at least annually, provide
Agios with a certification in the form hereto attached and incorporated by
reference as Exhibit F.
(vi) Licensee agrees that should it learn or have reason to know of: (i) any
payment, offer, or agreement to make a payment to a foreign official or
political party for the purpose of obtaining or retaining business or securing
any improper advantage for Agios under this Agreement or otherwise, or (ii) any
other development during the Term that in any way makes inaccurate or incomplete
the representations, warranties and certifications of Licensee hereunder given
or made as of the date hereof or at any time during the Term, relating to the
FCPA, Licensee will immediately advise Agios in writing of such knowledge or
suspicion and the entire basis known to Licensee therefor.
(vii) Notwithstanding any other provisions contained in this Agreement, Licensee
agrees that full disclosure of information relating to a possible violation of
the FCPA or the existence and terms of this Agreement, including the
compensation provisions hereof, may be made at any time and for any reason to
the U.S. government and its agencies, and to whomsoever Agios determines has a
legitimate need to know.
(viii) In the event that a Party violates the FCPA, any anti-corruption Law of
the Territory or any other applicable anti-corruption Law, or breaches any
provision in this Section 11.05 (Anti-Corruption), the other Party shall have
the right to unilaterally terminate this Agreement pursuant to Section 14.05
(Termination for Breach), except that the cure period set forth therein shall
not apply.

Section 11.06 Exportation of Data or Biological Samples. Licensee shall ensure
that the export of all Licensee Product Data and biological samples that
Licensee is required to provide to Agios under this Agreement complies with all
applicable Laws in the Territory and shall use Commercially Reasonable Efforts
to obtain any approval of any Governmental Authority required, and to take all
other steps required under applicable Laws, for such export.



--------------------------------------------------------------------------------



To the extent that export of any Licensee Product Data or biological samples is
prohibited by applicable Laws, the Parties will work together in good faith to
endeavor to provide Agios or its designee with rights and access to such
Licensee Product Data or biological samples as close to those described in the
preceding sentence as is permitted by applicable Law.

Section 11.07 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE INTELLECTUAL
PROPERTY RIGHTS PROVIDED BY AGIOS TO LICENSEE HEREIN ARE PROVIDED “AS IS” AND
WITHOUT WARRANTY. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH OF THE PARTIES
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OR ENFORCEABILITY OF THEIR RESPECTIVE INTELLECTUAL PROPERTY
RIGHTS, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

Section 11.08 Limitation of Liability. NEITHER PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, EXEMPLARY, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR DAMAGES FOR LOSS OF PROFIT OR LOST
OPPORTUNITY IN CONNECTION WITH THIS AGREEMENT, ITS PERFORMANCE OR LACK OF
PERFORMANCE HEREUNDER, OR ANY LICENSE GRANTED HEREUNDER. THE FOREGOING SHALL NOT
LIMIT (a) ANY INDEMNIFICATION OBLIGATIONS HEREUNDER OR (b) REMEDIES AVAILABLE TO
EITHER PARTY WITH RESPECT TO A BREACH OF Article XII (CONFIDENTIALITY) OR
SECTION 2.07 (EXCLUSIVITY) OR FRAUD COMMITTED BY THE OTHER PARTY.

ARTICLE XII.  
 
CONFIDENTIALITY

Section 12.01 Generally. During the Term and for a period of [**] thereafter,
each Party (a) shall maintain in confidence all Confidential Information of the
other Party or any of such Party’s Affiliates; (b) shall not use such
Confidential Information for any purpose except to fulfill its obligations or
exercise its rights (for the avoidance of doubt, including, with respect to
Agios, the right to Commercialize the Licensed Compound and Licensed Products
outside of the Field or Territory (and inside of the Field and Territory after
any termination of this Agreement) and to Develop and Manufacture the Licensed
Compound and Licensed Products in accordance with this Agreement) under this
Agreement; and (c) shall not disclose such Confidential Information to anyone
other than those of its Affiliates, directors, investors, prospective investors,
lenders, prospective lenders, acquirers, prospective acquirers, licensees,
prospective licensees, sublicensees, prospective sublicensees, employees,
consultants, financial or legal advisors, or other agents or contractors
(collectively, “Representatives”) who are bound by written obligations of
nondisclosure and non-use no less stringent than those set forth in this Article
XII (Confidentiality) and to whom such disclosure, under this Agreement, is
necessary in connection with the fulfillment of such Party’s obligations or
exercise of such Party’s rights under this Agreement or in connection with bona
fide financing or acquisition activities. Each Party shall (i) ensure that such
Party’s Representatives who receive any of the other Party’s (or any of such
Party’s Affiliates’) Confidential Information comply with the obligations set
forth in



--------------------------------------------------------------------------------



this Article XII (Confidentiality) and (ii) be responsible for any breach of
these obligations by any of its Representatives who receive any of the other
Party’s (or any of such Party’s Affiliates’) Confidential Information. Each
Party shall notify the other Party promptly on discovery of any unauthorized use
or disclosure of the other’s (or any of its Affiliates’) Confidential
Information. Notwithstanding anything to the contrary in this Article XII
(Confidentiality), Agios may disclose Licensee’s (or any of Licensee’s
Affiliates’) Confidential Information to each Third Party counterparty under any
In-License Agreement as reasonably required to fulfill Agios’ obligations under
such In-License Agreement, and Licensee acknowledges and agrees that, with
respect to any such Confidential Information, such Third Party counterparty(ies)
shall only be bound by the confidentiality obligations set forth in the
applicable In-License Agreement(s).

Section 12.02 Exceptions. The obligations of confidentiality, non-disclosure,
and non-use set forth in Section 12.01 (Generally) shall not apply to, and
“Confidential Information” shall exclude, any information to the extent the
receiving Party (the “Recipient”) can demonstrate that such information: (a) was
in the public domain or publicly available at the time of disclosure to the
Recipient or any of its Affiliates by the disclosing Party or any of its
Affiliates pursuant to this Agreement or the Confidentiality Agreement, or
thereafter entered the public domain or became publicly available, in each case
other than as a result of any action of the Recipient, or any of its
Representatives, in breach of this Agreement or the Confidentiality Agreement;
(b) was rightfully known by the Recipient or any of its Affiliates (as shown by
its written records) prior to the date of disclosure to the Recipient or any of
its Affiliates by the disclosing Party or any of its Affiliates pursuant to this
Agreement or the Confidentiality Agreement; (c) was received by the Recipient or
any of its Affiliates on an unrestricted basis from a Third Party rightfully in
possession of such information and not under a duty of confidentiality to the
disclosing Party or any of its Affiliates; or (d) was independently developed by
or for the Recipient or any of its Affiliates without reference to or reliance
on the Confidential Information of the other Party or any of its Affiliates (as
demonstrated by written records).

Section 12.03 Permitted Disclosures. Notwithstanding any other provision of this
Agreement, Recipient’s (or its Affiliates’) disclosure of the other Party’s (or
any of such Party’s Affiliates’) Confidential Information shall not be
prohibited if such disclosure: (a) is in response to a valid order of a court or
other Governmental Authority, including the rules and regulations promulgated by
the Securities and Exchange Commission (or similar foreign authority) or any
other Governmental Authority; (b) is otherwise required by applicable Law or
rules of a nationally or internationally recognized securities exchange or
Nasdaq or (c) is to patent offices in order to seek or obtain Patent Rights or
to Regulatory Authorities in order to seek or obtain approval to conduct
clinical trials or to gain Regulatory Approval with respect to the Licensed
Products as contemplated by this Agreement; provided that such disclosure may be
made only to the extent reasonably necessary to seek or obtain such Patent
Rights or Regulatory Approvals, and the Recipient (or its applicable
Affiliate(s)) shall use Commercially Reasonable Efforts to obtain confidential
treatment of such information. If a Recipient is required to disclose
Confidential Information pursuant to Section 12.03(a) or Section 12.03(b), prior
to any disclosure the Recipient shall, to the extent legally permitted and
practicable, provide the disclosing Party with prior written notice of such
disclosure in order to permit the disclosing Party to seek a protective order or
other confidential treatment of such disclosing Party’s Confidential
Information.





--------------------------------------------------------------------------------



Section 12.04 Publicity. The Parties recognize that each Party may from time to
time desire to issue press releases and make other public statements or public
disclosures (each, a “Public Statement”) in respect of this Agreement, including
the Development or Commercialization of Licensed Products in the Territory.  If
Licensee desires to make a Public Statement, it shall provide Agios a copy of
such Public Statement at least [**] prior to the date it desires to make such
public disclosure. Licensee shall not issue a Public Statement without Agios’
prior written approval, which advance approval shall not be unreasonably
withheld, conditioned or delayed. Agios shall provide to Licensee a preliminary
draft of any Public Statement that it intends to make on a global basis with
respect to Development of Licensed Products at least [**] in advance of such
public disclosure and shall provide a final draft of such Public Statement at
least [**] in advance of such public disclosure; provided that, if such Public
Statement includes data owned by Licensee with respect to a Local Study or
Pre-Clinical Research conducted by Licensee in the Territory, Agios shall obtain
Licensee’s prior written approval to include such data, which approval shall not
be unreasonably withheld, conditioned or delayed. Once any public statement or
public disclosure has been approved in accordance with this Section 12.04
(Publicity), then the applicable Party may appropriately communicate information
contained in such permitted statement or disclosure. Notwithstanding anything to
the contrary in this Section 12.04 (Publicity), nothing in this Section 12.04
(Publicity) shall be deemed to limit either Party’s rights under Section 12.03
(Permitted Disclosures) or either Party’s ability to issue press releases or
make other public statements or public disclosures required by applicable Law or
rules of a nationally or internationally recognized securities exchange or
Nasdaq.

Section 12.05 Publications. Agios acknowledges Licensee’s interest in publishing
certain key results of Licensee’s Development and Commercialization of Licensed
Products in the Field in the Territory.  Licensee recognizes the mutual interest
in obtaining valid patent protection and Agios’ interest in protecting its
proprietary information. Consequently, except for disclosures permitted pursuant
to Section 12.02 (Exceptions), Section 12.03 (Permitted Disclosures) or Section
12.04 (Publicity), if Licensee wishes to make a publication or public
presentation with respect to its Development or Commercialization of Licensed
Products in the Field in the Territory, Licensee shall deliver to Agios a copy
of the proposed written publication or presentation at least [**] prior to
submission for publication or presentation. Agios shall have the right (a) to
require modifications to the publication or presentation for patent or any other
business reasons, and Licensee will remove all of Agios’ Confidential
Information if requested by Agios, and (b) to require a reasonable delay in
publication or presentation in order to protect patentable information. If Agios
requests a delay, then Licensee shall delay submission or presentation for a
period of [**] (or such shorter period as may be mutually agreed by the Parties)
to enable Agios to file patent applications protecting Agios’ rights in such
information.

Section 12.06 Injunctive Relief. Each Party acknowledges and agrees that there
may be no adequate remedy at law for any breach of its obligations under this
Article XII (Confidentiality), that any such breach may result in irreparable
harm to the other Party and, therefore, that upon any such breach or any threat
thereof, such other Party may seek appropriate equitable relief in addition to
whatever remedies it might have at law, without the necessity of showing actual
damages.

ARTICLE XIII.  




--------------------------------------------------------------------------------



 
INDEMNIFICATION

Section 13.01 Indemnification by Agios. Agios shall indemnify, hold harmless and
defend Licensee and its Affiliates, and their respective directors, officers,
consultants, agents, contractors and employees (the “Licensee Indemnitees”) from
and against any and all Third Party suits, claims, actions, demands,
liabilities, expenses, costs, damages, deficiencies, obligations or losses
(including reasonable attorneys’ fees, court costs, witness fees, damages,
judgments, fines and amounts paid in settlement) (“Losses”) to the extent that
such Losses arise out of (a) any breach of this Agreement by Agios, (b) the
Development, Manufacture or Commercialization of the Licensed Compound or any
Licensed Product by or on behalf of any Agios Entity or (c) the gross negligence
or willful misconduct of any Agios Indemnitee. Notwithstanding the foregoing,
Agios shall not have any obligation to indemnify the Licensee Indemnitees to the
extent that the applicable Losses arise out of the negligence or willful
misconduct of any Licensee Indemnitee or any breach of this Agreement by
Licensee.

Section 13.02 Indemnification by Licensee. Licensee shall indemnify, hold
harmless and defend Agios and its Affiliates, and their respective directors,
officers, consultants, agents, contractors and employees (the “Agios
Indemnitees”) from and against any and all Losses, to the extent that such
Losses arise out of (a) any breach of this Agreement by Licensee, or any act or
failure to act by any Licensee Entity that causes a breach of any In-License
Agreement, (b) the Development, Manufacture or Commercialization of the Licensed
Compound or any Licensed Product by or on behalf of any Licensee Entity or (c)
the gross negligence or willful misconduct of any Licensee Indemnitee.
Notwithstanding the foregoing, Licensee shall not have any obligation to
indemnify the Agios Indemnitees to the extent that the applicable Losses arise
out of the negligence or willful misconduct of any Agios Indemnitee or any
breach of this Agreement by Agios.

Section 13.03 Procedure. In the event of a claim by a Third Party against an
Licensee Indemnitee or Agios Indemnitee entitled to indemnification under this
Agreement (“Indemnified Party”), the Indemnified Party shall promptly notify the
Party obligated to provide such indemnification (“Indemnifying Party”) in
writing of the claim and the Indemnifying Party shall undertake and solely
manage and control, at its sole expense, the defense of the claim and its
settlement. The Indemnified Party shall cooperate with the Indemnifying Party.
The Indemnified Party may, at its option and expense, be represented in any such
action or proceeding by counsel of its choice. The Indemnifying Party shall not
be liable for any litigation costs or expenses incurred by the Indemnified Party
without the Indemnifying Party’s written consent. The Indemnifying Party shall
not settle any such claim unless such settlement fully and unconditionally
releases the Indemnified Party from all liability relating thereto and does not
impose any obligations on the Indemnified Party, unless the Indemnified Party
otherwise agrees in writing. No Indemnified Party may settle any claim for which
it is being indemnified under this Agreement without the Indemnifying Party’s
prior written consent.

Section 13.04 Insurance. Licensee shall, at its own expense, obtain and maintain
insurance with a reputable insurance carrier with respect to the Licensee
Entities’ Development, Manufacture and Commercialization of Licensed Products in
the Field in the Territory under this Agreement in such type and amount and
subject to such deductibles and other limitations as biopharmaceutical companies
in the Territory customarily maintain with respect to the



--------------------------------------------------------------------------------



Development, Manufacture and Commercialization of similar products, but in any
event no less than (a) prior to the First Commercial Sale of the first Licensed
Product in the Territory, [**] Dollars ($[**]) per incident and (b) following
the First Commercial Sale of the first Licensed Product in the Territory, [**]
Dollars ($[**]) per incident and [**] Dollars ($[**]) annual aggregate. Such
insurance policy shall provide product liability coverage and broad form
contractual liability coverage for Licensee’s indemnification obligations under
this Agreement and shall name the Agios Indemnitees as additional insureds.
Licensee shall provide a copy of such insurance policy to Agios upon reasonable
request by Agios. Licensee shall provide Agios with written notice at least [**]
prior to any cancellation, non-renewal or material change in such insurance. If
Licensee does not obtain replacement insurance providing comparable coverage
within such [**] period, Agios shall have the right to terminate this Agreement
effective at the end of such [**] period without notice or any additional
waiting periods. This Section 13.04 (Insurance) shall survive expiration or
termination of this Agreement and last until [**] after the last sale of any
Licensed Product in the Field in the Territory by any Licensee Entity.

ARTICLE XIV.  
 
TERM AND TERMINATION

Section 14.01 Term. The term of this Agreement shall begin on the Effective Date
and, unless earlier terminated in accordance with the terms of this Article XIV
(Term and Termination), will expire upon the expiration of the last-to-expire
Royalty Term (the “Term”).

Section 14.02 Termination at Will by Licensee. At any time after both (a)
Licensee has obtained Regulatory Approval for a Licensed Product in Mainland
China in relapse/refractory AML (and paid to Agios all applicable milestone
payments associated with such Regulatory Approval) and (b) the last patient has
been enrolled in the [**] Trial (the “Terminable Date”), Licensee may terminate
this Agreement for any or no reason upon giving twelve (12) months’ notice to
Agios (which notice may not be provided until after the Terminable Date has
occurred); provided, however, that Licensee may provide a notice of termination
pursuant to this Section 14.02 (Termination at Will by Licensee) earlier than
the Terminable Date if Licensee has given Agios notice of its intent to
terminate this Agreement following an applicable Change in Control pursuant to
Section 16.03(a)(ii). Simultaneously with providing Agios a notice of
termination under this Section 14.02 (Termination at Will by Licensee), Licensee
shall provide to Agios a list of all Local Studies that are ongoing at such
time. During the twelve (12) month period after Licensee notifies Agios that
Licensee is terminating this Agreement under this Section 14.02 (Termination at
will by Licensee), Licensee shall continue to be subject to all obligations,
including all payment and diligence obligations, under this Agreement; provided,
however, that, at any time during such twelve (12) month period, Agios may, by
providing [**] prior written notice to Licensee, assume, for the remainder of
such twelve (12) month period, all Development of Licensed Products in the Field
in the Territory, other than any ongoing Local Studies that Agios elects not to
pursue (each such Local Study a “Rejected Local Study”), in which case Licensee
shall (a) promptly wind down all Rejected Local Studies in compliance with all
applicable Laws at Licensee’s sole expense and (b) within [**] days after
receiving any invoice therefor, reimburse Agios for the lesser of (i) [**]
percent ([**]%) of all Out-of-Pocket Costs incurred by Agios or any of its
Affiliates in Developing Licensed Products in the Field in the



--------------------------------------------------------------------------------



Territory (or Manufacturing Ivosidenib Materials or Licensed Products for such
Development) during such remainder of such twelve (12) month period and (ii) the
costs budgeted for the activities set forth in the then-current Development Plan
for the remainder of such twelve (12) month period. If any Rejected Local Study
continues beyond the effective date of termination under this Section 14.02
(Termination at Will by Licensee), then Licensee shall, at Agios’ option, either
(x) reimburse Agios for all Out-of-Pocket Costs incurred by Agios or any of its
Affiliates in winding down such Rejected Local Study within [**] after receipt
of any invoice therefor or (y) wind down such Rejected Local Study in compliance
with all applicable Laws at Licensee’s sole expense. For all Local Studies that
are not Rejected Local Studies, all costs after the effective date of
termination under this Section 14.02 (Termination at Will by Licensee) shall, as
between the Parties, be borne by Agios. Licensee shall supply each applicable
Agios Entity with all Finished Drug Product required to conduct any Local Study
being conducted by such Agios Entity, either before or after the effective date
of termination under this Section 14.02 (Termination at Will by Licensee). Such
supply shall be at Licensee’s sole expense (A) for all Local Studies prior to
the effective date of termination under this Section 14.02 (Termination at Will
by Licensee) and (B) for all Rejected Local Studies after the effective date of
termination under this Section 14.02 (Termination at Will by Licensee), and
Agios shall pay to Licensee the Supply Price (for clarity, based on Licensee's
cost of goods calculated on the same basis as Cost of Goods is calculated) for
such Finished Drug Product for all Local Studies that are not Rejected Local
Studies that is supplied after the effective date of termination under this
Section 14.02 (Termination at Will by Licensee).

Section 14.03 Termination Right in Event of No FDA Approval. In the event that
Agios does not obtain Regulatory Approval from the U.S. FDA for any Licensed
Product in relapse/refractory AML by December 31, 2018, Licensee may, at its
sole discretion, terminate this Agreement upon giving ninety (90) days’ notice
to Agios.

Section 14.04 Termination for Patent Right Challenge. In the event that any
Licensee Entity challenges, or assists any individual or entity in challenging,
the validity, patentability or enforceability of any Patent Right that (a) is
owned by or licensed to Agios or any of its Affiliates and (b) Covers or
otherwise claims the Licensed Compound or any Licensed Product or their
respective Development, Manufacture or Commercialization anywhere in the world,
or otherwise opposes the validity, patentability or enforceability of any such
Patent Right (except, in each case, as required by Law), then, to the extent
consistent with applicable Law, Agios may immediately terminate this Agreement
by providing written notice thereof to Licensee.

Section 14.05 Termination for Breach. Subject to the terms and conditions of
this Section 14.05 (Termination for Breach), a Party (the “Non-Breaching Party”)
shall have the right, in addition to any other rights and remedies available to
such Party at law or in equity, to terminate this Agreement in the event the
other Party (the “Breaching Party”) is in material breach of its obligations
under this Agreement. The Non-Breaching Party shall first provide written notice
to the Breaching Party, which notice shall identify with particularity the
alleged breach (the “Breach Notice”). With respect to material breaches of any
payment provision hereunder, the Breaching Party shall have a period of [**]
after such Breach Notice is provided to cure such breach. With respect to all
other breaches, the Breaching Party shall have a period of [**] after such
Breach Notice is provided to cure such breach. If such breach is not cured
within the applicable period set forth above, the Non-Breaching Party may, at
its election, terminate this Agreement upon written notice to the Breaching
Party. The waiver by either Party



--------------------------------------------------------------------------------



of any breach of any term or condition of this Agreement shall not be deemed a
waiver as to any subsequent or similar breach.

Section 14.06 Termination for Bankruptcy and Rights in Bankruptcy.
(a) To the extent permitted under applicable Law, if, at any time during the
Term, an Event of Bankruptcy (as defined below) relating to either Party (the
“Bankrupt Party”) occurs, the other Party (the “Other Party”) shall have, in
addition to all other legal and equitable rights and remedies available to such
Party, the option to terminate this Agreement upon sixty (60) days written
notice to the Bankrupt Party. It is agreed and understood that, if the Other
Party does not elect to terminate this Agreement upon the occurrence of an Event
of Bankruptcy, except as may otherwise be agreed with the trustee or receiver
appointed to manage the affairs of the Bankrupt Party, the Other Party shall
continue to make all payments required of it under this Agreement as if the
Event of Bankruptcy had not occurred, and the Bankrupt Party shall not have the
right to terminate any license granted herein. The term “Event of Bankruptcy”
means: (a) filing in any court or agency pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Bankrupt Party or of its assets or (b) being served with an
involuntary petition against the Bankrupt Party, filed in any insolvency
proceeding, where such petition is not dismissed within sixty (60) days after
the filing thereof.
(b) All rights and licenses granted under or pursuant to this Agreement by
Licensee and Agios are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or any analogous provisions in any
other country or jurisdiction, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code. The Parties agree that
the Parties, as licensees of such rights under this Agreement, shall retain and
may fully exercise all of their rights and elections under the U.S. Bankruptcy
Code or any analogous provisions in any other country or jurisdiction. The
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against either Party under the U.S. Bankruptcy Code or any
analogous provisions in any other country or jurisdiction, the Party hereto that
is not a Party to such proceeding shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (i) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement or (ii) if not
delivered under clause (i) above, following the rejection of this Agreement by
or on behalf of the Party subject to such proceeding upon written request
therefor by the non-subject Party. The Parties acknowledge and agree that
payments made under Section 8.04 (Development Milestone Payments) or Section
8.05 (Sales Milestone Payments) or pursuant to any Supply Agreements shall not
(x) constitute royalties within the meaning of Section 365(n) of the U.S.
Bankruptcy Code or any analogous provisions in any other country or jurisdiction
or (y) relate to licenses of intellectual property hereunder.

Section 14.07 Effect of Termination.




--------------------------------------------------------------------------------



(a) In the event of any termination (but not expiration) of this Agreement, the
following shall apply:
(i) All license grants in this agreement from Agios to Licensee shall
immediately terminate with the exception of the license granted under Section
2.01(a)(iv);
(ii) To the extent permitted under applicable Law, and subject to Section 14.02,
Licensee shall, as requested by Agios on a clinical trial-by-clinical trial
basis: (A) promptly wind down any clinical trial then being conducted with
respect to any Licensed Product in the Territory or (B) transfer any clinical
trial then being conducted with respect to any Licensed Product in the Territory
to any Agios Entity or a Third Party as specified by Agios; provided that
Licensee shall be permitted to take all reasonable steps necessary to minimize
liability and harm to patients in this process;
(iii) Licensee shall cease using the Agios Technology and return all inventory
of the Ivosidenib Materials to Agios, together with all copies of the Agios
Know-How and other Confidential Information of Agios in the possession or
control of Licensee or any of its Representatives;
(iv) Licensee shall, at Agios’ written request, to the extent feasible under
applicable Law, promptly: (A) assign and transfer to Agios all of the Licensee
Entities’ right, title, and interest in and to all Licensee Regulatory Documents
(including Regulatory Approvals), clinical trial agreements (to the extent
assignable), confidentiality and other agreements, and materials and Know-How
relating to any Licensed Product, and solely to the extent in any Licensee
Entity’s possession or control, and (B) disclose to Agios all documents
embodying the foregoing that are in any Licensee Entity’s possession or control
or that any Licensee Entity is able to obtain using reasonable efforts;
(v) Upon termination of this Agreement for any reason set forth herein and at
Agios’ request, Licensee shall promptly take all action that may be reasonably
required to transfer to Agios or a Third Party designated by Agios all portions
of customers lists, promotional materials and any other information it has
generated for selling the Licensed Product in the Territory that are (A) solely
related to the Licensed Products and (B) not subject to any confidentiality
obligations to any Third Parties, as well as any remaining inventories of
Licensed Product. In addition, Licensee shall promptly transfer to Agios or to
the legal entity designated by Agios all portions of documents Controlled by
Licensee that solely relate to the Licensed Product and are not subject to any
confidentiality obligations to any Third Parties, as well as all Licensee
Regulatory Documents (including Regulatory Approvals), necessary for a smooth
transition of the right to sell Licensed Products back to Agios. In addition,
all rights granted by Agios to Licensee (including to any Licensee Entity) under
this Agreement shall revert to Agios, and Licensee shall reasonably cooperate
with Agios (or its designated Agios Entities) to take all necessary steps, at
Agios’ option, to cancel or transfer to Agios all registrations made by
Licensee, if any, of any Trademark associated with any Licensed Product;
(vi) Upon expiration or any termination of this Agreement, Licensee (including
each Licensee Entity) shall cease forthwith the use of all samples, advertising
and promotional



--------------------------------------------------------------------------------



literature, technical data, point of sale and other material relating to the
Licensed Product and in the possession or under the control of Licensee, or any
Licensee Entity or its respective sales representatives, and shall destroy them
and certify such destruction to Agios in writing.  Licensee shall also cease
immediately the use of any Internet website relating to any Licensed Product as
well as any Trademark associated with any Licensed Product;
(vii) Licensee hereby grants, and shall cause each Licensee Entity to grant, to
Agios an exclusive (even as to Licensee and each Licensee Entity), royalty-free,
worldwide, sublicensable, transferable, perpetual, irrevocable, paid-up license
under the Licensee Technology and Licensee’s interest in the Joint Combination
Therapy Technology to Develop, Manufacture and Commercialize the Licensed
Compound, Ivosidenib Materials and Licensed Products in the Territory, as set
forth in Section 2.01(b);
(viii) The Out-of-Pocket Costs associated with the activities set forth in
subsections (a)(ii), (a)(iii) and (a)(iv) of this Section 14.07 (Effect of
Termination) shall be borne by (A) Licensee, if this Agreement is terminated by
Agios pursuant to Section 13.04 (Insurance), Section 14.04 (Termination for
Patent Right Challenge), Section 14.05 (Termination for Breach), Section 14.06
(Termination for Bankruptcy and Rights in Bankruptcy) or Section 17.01 (Force
Majeure), or by Licensee pursuant to Section 14.02 (Termination by Licensee), or
(B) Agios, if this Agreement is terminated by Licensee pursuant to Section 14.05
(Termination for Breach), Section 14.06 (Termination for Bankruptcy and Rights
in Bankruptcy) or Section 17.01 (Force Majeure); and
(ix) Notwithstanding any expiration or termination of this Agreement, the Safety
Data Exchange Agreement (with respect to Licensee’s obligations thereunder)
shall continue in accordance with its terms.

Section 14.08 Survival; Accrued Rights. The following articles and sections of
this Agreement shall survive expiration or early termination for any reason:
Article I (Definitions), Section 2.01(a)(iv), Section 2.01(b), Section 2.03 (No
Other Rights and Retained Rights), Section 2.05(c), Section 2.06 (In-License
Agreements) (solely to the extent applicable to Licensee’s exercise of any
rights, or performance of any obligations, retained by Licensee hereunder
following the applicable expiration or termination), Section 4.01(g), Section
6.06 (Trademarks) (second sentence only), Section 7.06 (Agios Supply Chain
Security Requirements) (solely with respect to any Licensed Product sold
following expiration or early termination of this Agreement), Article VIII
(Payments) (solely with respect to any payment obligations incurred prior to
expiration or termination), Section 9.01 (Ownership), Section 9.02 (Prosecution
of Patent Rights) (with respect to Joint Combination Therapy Patent Rights),
Section 9.03 (Enforcement and Defense) (with respect to Joint Combination
Therapy Patent Rights), Section 11.06 (Exportation of Data or Biological
Samples), Section 11.07 (Disclaimer), Section 11.08 (Limitation of Liability),
Article XII (Confidentiality), Article XIII (Indemnification), Section 14.02
(Termination at Will by Licensee), Section 14.07 (Effect of Termination),
Section 14.08 (Survival; Accrued Rights), Article XV (Dispute Resolution;
Governing Law), Section 16.01, Section 16.02, Article XVII (Miscellaneous),
Exhibit C, Section 2.02 (Ownership of Trademark) and Exhibit C, Section 2.03
(Similar Trademarks). In any event, expiration or termination of this Agreement
shall not relieve either



--------------------------------------------------------------------------------



Party of any liability which accrued hereunder prior to the effective date of
such expiration or termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement, nor prejudice either Party’s right to obtain
performance of any obligation.

ARTICLE XV.  
 
DISPUTE RESOLUTION; GOVERNING LAW

Section 15.01 Arbitration. Subject to Section 15.01(e) (Intellectual Property
Disputes) and Section 15.01(d), any disputes, claims or controversies in
connection with this Agreement, including any questions regarding its formation,
existence, validity, enforceability, performance, interpretation, breach or
termination, that are not resolved in accordance with Article III (Governance)
and are not subject to a Party’s final decision-making authority in accordance
with Article III (Governance) shall be referred to and finally resolved by
binding arbitration under the International Chamber of Commerce Rules of
Arbitration (the “Rules”), which rules are deemed to be incorporated by
reference into this Section 15.01 (Arbitration), in the manner described below:
(a) Arbitration Request. If a Party intends to begin an arbitration to resolve a
dispute arising under this Agreement, such Party shall provide written notice
(the “Arbitration Request”) to the other Party of such intention and the issues
for resolution. Any such dispute that is not to be resolved in accordance with
Section 15.01(d) or Section 15.01(e) shall be resolved in accordance with
Section 15.01(c); any such dispute that relates to a dispute, claim or
controversy with respect to whether or not Agios has final decision-making
authority pursuant to Section 3.10(a)(iv) (but not, for the avoidance of doubt,
as to the exercise of such final decision-making authority) shall be resolved in
accordance with Section 15.01(d); and any such dispute that relates to validity
or enforceability of a Patent Right shall be resolved in accordance with Section
15.01(e).
(b) Additional Issues. Within [**] after the receipt of an Arbitration Request,
the other Party may, by written notice, add additional issues for resolution.
(c) General Arbitration Procedure for Disputes. The seat of arbitration will be
in New York, New York unless another venue is agreed upon by Parties, and it
will be conducted in the English language. The arbitrators may not decide based
on equity. Unless agreed by the Parties to choose a single common arbitrator,
the arbitration will be conducted by three arbitrators, one appointed by each
Party, according to the Rules. The two arbitrators appointed by the Parties will
by mutual agreement appoint the third arbitrator, who will preside over the
arbitration. Any dispute or omission regarding the appointment of the
arbitrators by the Parties, as well as the choice of the third arbitrator, will
be resolved by the International Chamber of Commerce (“ICC”). The arbitral award
shall be final, definitive and binding on the Parties and their successors. The
Parties reserve the right to apply to a competent judicial court to obtain
urgent remedies to protect rights before establishment of the arbitration panel,
without such recourse being considered as a waiver of arbitration. Except as
otherwise determined by the arbitrators, the Parties shall each bear half of the
fees and expenses of the arbitrators and the ICC,



--------------------------------------------------------------------------------



and each Party shall bear the costs and fees of its attorneys. Nothing in this
Agreement shall be deemed as preventing either Party from seeking injunctive
relief (or any other provisional remedy) from any court having jurisdiction over
the Parties and the subject matter of the dispute as necessary to protect either
Party’s name, Confidential Information, Know-How, intellectual property rights
or any other proprietary right or otherwise to avoid irreparable harm. If the
issues in dispute involve scientific or technical matters, any arbitrators
chosen hereunder shall have educational training or experience sufficient to
demonstrate a reasonable level of knowledge in the field of biotechnology and
pharmaceuticals. Judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. The Parties intend that each award
rendered by an Arbitrator hereunder shall be entitled to recognition and
enforcement under the United Nations Convention on the Recognition and
Enforcement of Arbitral Awards (New York, 1958).
(d) Baseball Arbitration Procedure for Certain Disputes. The procedures set
forth in Section 15.01(c) shall apply to disputes, claims or controversies
regarding whether or not Agios has final decision-making authority pursuant to
Section 3.10(a)(iv) (but not, for the avoidance of doubt, as to the exercise of
such final decision-making authority). Within [**] following the selection of
the third arbitrator, each Party shall provide the arbitrators and the other
Party with a written report setting forth its position with respect to the
applicable dispute, and may submit a revised or updated report within [**] of
receiving the other Party’s report. The arbitrators may request oral submissions
by each Party, and each Party shall have the right to be present during oral
submissions by the other Party. Within [**] after the last submission of the
written reports or any oral submissions, the arbitrators shall select one of the
Party’s positions as their final decision by majority vote of the arbitrators,
and shall not have the authority to modify either Party’s position or render any
substantive decision other than to so select the position of a Party as set
forth in its respective written report.
(e) Intellectual Property Disputes. Unless otherwise agreed by the Parties, a
dispute between the Parties relating to the validity or enforceability of any
Patent Right shall not be subject to arbitration and shall be submitted to a
court or patent office of competent jurisdiction in the relevant country or
jurisdiction in which such patent was issued or, if not issued, in which the
underlying patent application was filed.

Section 15.02 Choice of Law. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be construed under and governed by the Laws of the State of New York,
exclusive of its conflicts of laws principles.

Section 15.03 Language. This Agreement has been prepared in the English language
and the English language shall control its interpretation. All consents,
notices, reports and other written documents to be delivered or provided by a
Party under this Agreement shall be in the English language, and, in the event
of any conflict between the provisions of any document and the English language
translation thereof, the terms of the English language translation shall
control.

ARTICLE XVI.  
 




--------------------------------------------------------------------------------



ASSIGNMENT AND ACQUISITIONS

Section 16.01 Assignment.
(a) Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by either Party (and, for these purposes, a merger,
sale of assets, operation of law or other transaction shall be deemed an
assignment) without the prior written consent of the other Party.
Notwithstanding the foregoing, either Party may, without the other Party’s
written consent, assign this Agreement and its rights and obligations hereunder
in whole or in part to (i) an Affiliate of such Party or (ii) a Third Party that
acquires, by or otherwise in connection with, a merger, sale of assets or
otherwise, all or substantially all of the business of such Party to which the
subject matter of this Agreement relates; provided that the assignee agrees in
writing to assume all of such Party’s obligations under this Agreement. The
assigning Party will remain responsible for the performance by its assignee of
this Agreement or any obligations hereunder so assigned.
(b) The terms of this Agreement will be binding upon and will inure to the
benefit of the successors, heirs, administrators and permitted assigns of the
Parties. Any purported assignment in violation of this Section 16.01
(Assignment) will be null and void ab initio.

Section 16.02 Acquisitions. Each Party agrees that, in the event that a Party or
any of its Affiliates (the “Acquired Party”) is acquired through a Change in
Control by one or more persons or entities (collectively, the “Acquirer”), the
Acquired Party shall be deemed not to “Control” for purposes of this Agreement,
and the non-Acquired Party shall not obtain any rights or access under this
Agreement to, any Know-How or Patent Rights owned by or licensed to such
Acquirer, or any of such Acquirer’s Affiliates that were not Affiliates of the
Acquired Party immediately prior to the consummation of such Change in Control,
that were not already within Agios Technology (if the Acquired Party is Agios or
any of its Affiliates) or Licensee Technology (if the Acquired Party is Licensee
or any of its Affiliates) or Joint Combination Therapy Technology immediately
prior to the consummation of such Change in Control. Each Party shall notify the
other Party promptly after any Change in Control of such Party or any of its
Affiliates.

Section 16.03 Consequences of Certain Changes in Control of Licensee.
(a) If, during the term of the exclusivity covenant in Section 2.07(a) or (b),
Licensee or any of its Affiliates acquires or becomes an Affiliate of a Third
Party (whether by way of a purchase of assets, merger, consolidation, Change in
Control or otherwise) that is, at such time, Developing, Manufacturing or
Commercializing a Competing Product or Restricted Product in a manner that, if
performed by Licensee or any of its Affiliates, would violate Section 2.07(a) or
(b), then Licensee or its applicable Affiliate will, no later than [**]
following the closing date of the relevant acquisition or other event, unless
otherwise agreed by Agios, notify Agios in writing that Licensee or such
Affiliate will:
(i) Divest, whether by license, divestiture of assets or otherwise, its interest
in such Competing Product or Restricted Product, as applicable, in the Territory
to a Third Party, to the extent necessary to be in compliance with Section
2.07(a) or (b), as applicable, provided that Licensee or its applicable
Affiliate may retain an economic interest through such a license, divestiture of
assets or other transaction as long as Licensee does not retain any other
material



--------------------------------------------------------------------------------



rights as to such Competing Product or Restricted Product, as applicable, in the
Territory beyond a passive economic interest;
(ii) Terminate this Agreement in accordance with Section 14.02 (Termination by
Licensee); or
(iii) Terminate the Development, Manufacture and Commercialization of such
Competing Product or Restricted Product, as applicable, in the Territory, to the
extent necessary to be in compliance with Section 2.07(a) or (b), as applicable.
(iv) If Licensee or any of its Affiliates notifies Agios in writing that it or
its relevant Affiliate intends to divest such Competing Product or Restricted
Product, as applicable, or terminate the Development, Manufacture and
Commercialization of the Competing Product or Restricted Product, as applicable,
in the Territory as provided in this Section 16.03 (Consequences of Certain
Changes in Control of Licensee), then Licensee or its relevant Affiliate will
effect such divestiture or termination within [**] after the date of the
relevant acquisition or other event, subject to compliance with applicable Law,
and will confirm to Agios in writing when such divestiture or termination has
been completed. Licensee will keep Agios reasonably informed of its and its
Affiliates’ efforts and progress in effecting such divestiture or termination
until it is completed. Until such divestiture or termination occurs, Licensee
shall keep its and its Affiliates’ activities with respect to such Competing
Product or Restricted Product, as applicable, separate from their activities
with respect to the Licensed Products and shall continue to fully perform all of
their obligations hereunder with respect to Licensed Products, including their
applicable diligence obligations with respect to the Development and
Commercialization of Licensed Products hereunder.
(b) Notwithstanding anything to the contrary in the foregoing Section 16.03(a),
if, during the term of the exclusivity covenant in Section 2.07(b), Licensee or
any of its Affiliates acquires or becomes an Affiliate of a Third Party (whether
by way of a purchase of assets, merger, consolidation, Change in Control or
otherwise) that is, at such time, Developing, Manufacturing or Commercializing a
Restricted Product in a manner that, if performed by Licensee or any of its
Affiliates, would violate Section 2.07(b), then, if Licensee so requests within
[**] after the closing of the transaction that resulted in Licensee or its
applicable Affiliate(s) acquiring or becoming an Affiliate of such Third Party,
Agios shall, for a period of [**], discuss with Licensee in good faith whether
it would be beneficial to the Development, Manufacture or Commercialization of
Licensed Products under this Agreement to waive, in whole or in part, Licensee’s
compliance with Section 2.07(b) and Section 16.03(a) with respect to such
Development, Manufacture or Commercialization of such Restricted Product.
Following such discussions, Agios may elect, in its sole discretion, to waive,
in whole or in part, Licensee’s compliance with Section 2.07(b) and Section
16.03(a) with respect to such Development, Manufacture or Commercialization of
such Restricted Product.
(c) If, during the Term, Licensee or any of its Affiliates becomes an Acquired
Party, then, (i) Agios shall thereafter have the right to assume final
decision-making authority over all matters described in Section 3.10(b) relating
to Development, and, if Agios exercises such right, Licensee shall no longer
have such final decision-making authority, (ii) without limiting



--------------------------------------------------------------------------------



Licensee’s obligations under Section 6.04, following such event Licensee shall,
to Agios’ reasonable satisfaction, continue to devote at least the level of
efforts and resources to Commercializing Licensed Products that Licensee would
have devoted to such Commercialization had Licensee not become an Acquired Party
and had continued to pursue such Commercialization in accordance with Section
6.04 and Licensee’s then-existing plans for such activities, and (iii) if
Licensee does not, to Agios’ reasonable satisfaction, continue to devote efforts
and resources to Commercializing Licensed Products as described in the foregoing
clause (ii), then Agios shall have the right to terminate this Agreement
pursuant to Section 14.04.

Section 16.04 Consequences of Certain Changes in Control of Agios.
(a) If, during the term of the exclusivity covenant in Section 2.07(c), Agios or
any of its Affiliates acquires or becomes an Affiliate of a Third Party (whether
by way of a purchase of assets, merger, consolidation, Change in Control or
otherwise) that is, at such time, Developing, Manufacturing or Commercializing a
Competing Product in a manner that, if performed by Agios or any of its
Affiliates, would violate Section 2.07(c), then Agios or its applicable
Affiliate will, no later than [**] following the closing date of the relevant
acquisition or other event, unless otherwise agreed by Licensee, notify Licensee
in writing that Agios or such Affiliate will:
(i) Divest, whether by license, divestiture of assets or otherwise, its interest
in such Competing Product in the Territory to a Third Party, to the extent
necessary to be in compliance with Section 2.07(c), provided that Agios or its
applicable Affiliate may retain an economic interest through such a license,
divestiture of assets or other transaction as long as Agios does not retain any
other material rights as to such Competing Product in the Territory beyond a
passive economic interest; or
(ii) Terminate the Development, Manufacture and Commercialization of such
Competing Product in the Territory, to the extent necessary to be in compliance
with Section 2.07(c).
(iii) If Agios or any of its Affiliates notifies Licensee in writing that it or
its relevant Affiliate intends to divest such Competing Product or terminate the
Development, Manufacture and Commercialization of the Competing Product in the
Territory as provided in this Section 16.04 (Consequences of Certain Changes in
Control of Agios), then Agios or its relevant Affiliate will effect such
divestiture or termination within [**] after the date of the relevant
acquisition or other event, subject to compliance with applicable Law, and will
confirm to Licensee in writing when such divestiture or termination has been
completed. Agios will keep Licensee reasonably informed of its and its
Affiliates’ efforts and progress in effecting such divestiture or termination
until it is completed. Until such divestiture or termination occurs, Agios shall
keep its and its Affiliates’ activities with respect to such Competing Product
separate from their activities with respect to the Licensed Products and shall
continue to fully perform all of their obligations hereunder with respect to
Licensed Products.

ARTICLE XVII.  
 
MISCELLANEOUS





--------------------------------------------------------------------------------



Section 17.01 Force Majeure. Subject to the terms of each In-License Agreement,
if either Party shall be delayed, interrupted in or prevented from the
performance of any obligation hereunder by reason of force majeure, which may
include any act of God, fire, flood, earthquake, war (declared or undeclared),
public disaster, act of terrorism, government action, strike or labor
differences, in each case outside of such Party’s reasonable control, such Party
shall not be liable to the other therefor, and the time for performance of such
obligation shall be extended for a period equal to the duration of the force
majeure which occasioned the delay, interruption or prevention. The Party
invoking the force majeure rights of this Section 17.01 (Force Majeure) must
notify the other Party by courier or overnight dispatch (e.g., Federal Express)
within a period of thirty (30) days of both the first and last day of the force
majeure unless the force majeure renders such notification impossible, in which
case notification will be made as soon as possible. If the delay resulting from
the force majeure exceeds one hundred eighty (180) days, the other Party may
terminate this Agreement immediately upon written notice to the Party invoking
the force majeure rights of this Section 17.01 (Force Majeure).

Section 17.02 Entire Agreement. This Agreement, together with the exhibits and
schedules attached hereto, constitutes the entire agreement between Agios or any
of its Affiliates, on the one hand, and Licensee or any of its Affiliates, on
the other hand, with respect to the subject matter hereof, supersedes all prior
understandings and writings between Agios or any of its Affiliates, on the one
hand, and Licensee or any of its Affiliates, on the other hand relating to such
subject matter, including the Confidentiality Agreement, and, subject to Section
4.01 (Development in the Field in the Territory), shall not be modified, amended
or (subject to Article XIV (Term and Termination)) terminated, except by another
agreement in writing executed by the Parties.

Section 17.03 Severability. If, under applicable Law, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), it is mutually agreed
that this Agreement shall endure except for the Severed Clause. The Parties
shall consult one another and use their reasonable efforts to agree upon a valid
and enforceable provision that is a reasonable substitute for the Severed Clause
in view of the intent of this Agreement.

Section 17.04 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be mailed by internationally recognized
express delivery service, or sent by facsimile or email and confirmed by
mailing, as follows (or to such other address as the Party to whom notice is to
be given may have furnished to the other Party in writing in accordance
herewith):
If to Agios:
Agios Pharmaceuticals
88 Sidney Street
Cambridge, MA 02139 USA
Attention: General Counsel
Facsimile: [**]
With a copy to (which shall not constitute notice for purposes of this
Agreement):




--------------------------------------------------------------------------------



WilmerHale LLP
60 State Street
Boston, Massachusetts 02109 USA
Attention: Steven D. Barrett, Esq.
Facsimile: (617) 526-5000
If to Licensee:
CStone Pharmaceuticals
P.O. Box 31119
Grand Pavilion
Hibiscus Way
802 West Bay Road
Grand Cayman, KY1-1205, Cayman Islands


with copies to:
CStone Pharmaceuticals (Shanghai) Co., Ltd.
1000 Zhangheng Road, Building 25
Pudong New District, Shanghai
China 201203
Attention: Chief Executive Officer


and


CStone Pharmaceuticals (Shanghai) Co., Ltd.
1000 Zhangheng Road, Building 25
Pudong New District, Shanghai
China 201203
Attention: Head of Global Corporate Development
Email: [**]
Any such notice shall be deemed to have been given (a) when delivered if
personally delivered, (b) on receipt if sent by overnight courier or (c) on
receipt if sent by mail.

Section 17.05 Agency. Neither Party is, nor will be deemed to be a partner,
employee, agent or representative of the other Party for any purpose. Each Party
is an independent contractor of the other Party. Neither Party shall have the
authority to speak for, represent or obligate the other Party in any way without
prior written authority from the other Party.

Section 17.06 No Waiver. Any omission or delay by either Party at any time to
enforce any right or remedy reserved to it, or to require performance of any of
the terms, covenants or provisions hereof, by the other Party, shall not
constitute a waiver of such Party’s rights to the enforcement of any of its
rights under this Agreement. Any waiver by a Party of a particular breach or
default by the other Party shall not operate or be construed as a waiver of any
subsequent breach or default by the other Party.





--------------------------------------------------------------------------------



Section 17.07 Cumulative Remedies. Except as may be expressly set forth herein,
no remedy referred to in this Agreement is intended to be exclusive, but each
shall be cumulative and in addition to any other remedy referred to in this
Agreement or otherwise available under law or in equity.

Section 17.08 No Third Party Beneficiary Rights. This Agreement is not intended
to and shall not be construed to give any Third Party any interest or rights
(including any third party beneficiary rights) with respect to or in connection
with any agreement or provision contained herein or contemplated hereby, other
than (a) to the extent provided in Section 13.01 (Indemnification by Agios), the
Licensee Indemnitees and (b) to the extent provided in Section 13.02
(Indemnification by Licensee), the Agios Indemnitees.

Section 17.09 Performance by Affiliates, Sublicensees or Subcontractors. To the
extent that this Agreement imposes any obligation on any Licensee Entity,
Licensee shall cause such Licensee Entity to perform such obligation. Subject to
Section 8.11 (Methods of Payment), either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder; provided that such
Party so notifies the other Party in writing and provided, further, that such
Party shall remain liable hereunder for the prompt payment and performance of
all of its obligations hereunder.

Section 17.10 Counterparts. This Agreement may be executed in counterparts, all
of which taken together shall be regarded as one and the same instrument.
[Signature page follows]



IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives to be effective as of the Effective Date.
AGIOS PHARMACEUTICALS, INC.



By:
/s/ David Schenkein 


Name:


David Schenkein
Title:CEO



CSTONE PHARMACEUTICALS





--------------------------------------------------------------------------------




By:
/s/ Frank Jiang 


Name:
Frank Jiang


Title:
CEO












--------------------------------------------------------------------------------



Exhibit A
List of Agios Patent Rights Existing as of the Effective Date





Agios DocketCase TypeStatusApplication NumberFiling DatePatent No.Issue DatePub
No.Pub DateApp Title[**][**][**][**][**][**][**][**][**][**]







Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of three pages were omitted. [**]







--------------------------------------------------------------------------------



Exhibit B 
Initial Development Outline


The initial clinical development plan described below, in whole or in part, is
subject to approval by Regulatory Authority and the JDC.


Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]







--------------------------------------------------------------------------------



Exhibit C 
TRADEMARK LICENSE
ARTICLE I.  
 
LICENSE
Section 1.01 License .
(a) Subject to the terms and conditions specified in the Agreement, Agios hereby
grants to Licensee (i) an exclusive (including as to Agios and its Affiliates),
non-sublicensable (except in accordance with Section 2.02 (Rights to Sublicense
or Subcontract)), non-transferable (except in accordance with Section 16.01
(Assignment)) license in the Territory to use the Agios Trademarks and Agios Web
Presence solely in connection with exercising the Commercialization license
granted to Licensee under Section 2.01(a)(i) and (ii) a non-exclusive,
non-sublicensable (except in accordance with Section 2.02 (Rights to Sublicense
or Subcontract)), non-transferable (except in accordance with Section 16.01
(Assignment)) license in the Territory to use the Agios Trademarks and Agios Web
Presence solely in connection with exercising the Manufacturing license granted
to Licensee under Section 2.01(a)(iii). Agios retains all right, title and
interest throughout the world in and to the Agios Trademarks and Agios Web
Presence not expressly granted herein, and all rights shall revert to Agios upon
expiration or termination of the Agreement. No other, further or different
license is granted or implied and no assignment of any right or interest is made
or intended herein. In particular, no license is granted to permit any Third
Party to use the Agios Trademarks or Agios Web Presence, and Licensee may only
use the Agios Trademarks and Agios Web Presence on or in connection with the
Licensed Products subject to the terms of the Agreement.
(b) Licensee shall, and shall ensure that each Licensee Entity shall, use only
the Agios Trademarks with the Licensed Products and shall use such Agios
Trademarks in a manner consistent with the Commercialization Plan, Global Brand
Strategy and the terms of the Agreement, and shall not, and shall ensure that
each Licensee Entity shall not, associate any other Trademark with the Licensed
Products or otherwise engage in dual branding of the Licensed Products except as
provided in Section 6.06. In accordance with Section 6.06, if Agios elects to
co-brand any Licensed Product in the Territory with the Agios name and
Agios-designated corporate trademark, then Licensee shall, and shall ensure that
each Licensee Entity shall, include such Agios name and Agios-designated
corporate trademark on the packaging of such Licensed Product in the manner
agreed by the Parties.
Section 1.02 Quality Control . 
(a) Agios shall have the right to monitor and, no more than [**], inspect all
stages of the Manufacture conducted by any Licensee Entity and Commercialization
of all Licensed Products and Materials in the Territory for the purpose of
determining Licensee’s compliance



--------------------------------------------------------------------------------



with the terms of the Agreement. No more than [**], Licensee shall permit Agios
or Agios’ designees to enter Licensee’s, or any applicable Licensee Entity’s,
premises at reasonable times and with reasonable advance notice, to inspect
Licensee’s Manufacturing and Commercialization facilities and operations, and to
inspect and test any and all Licensed Products. If Agios at any time finds that
any of such Licensed Products (i) are not being (A) Manufactured by Licensee
Entities in compliance with Parties’ agreed-upon specifications for same or (B)
Commercialized in compliance with the Global Brand Strategy, or (ii) are
packaged, advertised or marketed in a misleading or deceptive manner, or are
otherwise prepared, packaged, advertised or sold in a manner in violation of
Exhibit C, Section 1.03 (Advertising and Packaging), Agios may notify Licensee
in writing of such deficiencies, and, if Licensee fails to correct such
deficiencies within [**] after receipt of such notice, Agios may terminate the
license granted under Exhibit C, Section 1.01.
(b) Upon Agios’ request, Licensee shall furnish or make available to Agios a
reasonable number of representative samples of the Licensed Products to permit
Agios to determine that such Licensed Products meet the quality standards set
forth herein. The costs associated with the submission and shipping of such
samples shall be borne by Agios.
Section 1.03 Advertising and Packaging . 
(a) All packages, labels, designs, descriptive materials and advertising and
promotional materials of every type and in every media to be used by any
Licensee Entity in connection with publicizing, offering, selling, advertising,
marketing, promoting or distributing the Licensed Products or making use of the
Agios Web Presence (collectively “Materials”) shall be consistent with the
Global Brand Strategy.
ARTICLE II.  
 
TRADEMARK DEVELOPMENT AND OWNERSHIP
Section 2.01 Trademark Development .
(a) Prior to any Commercialization of any Licensed Product in the Territory, the
Parties shall, in accordance with Section 6.06, choose a Trademark in Chinese
for use in the Territory, which may vary by Jurisdiction if agreed to by the
Parties (together with any Agios name or Agios-designated corporate trademark
with which Agios elects to co-brand Licensed Products in the Territory in
accordance with Section 6.06, the “Agios Trademarks”), and the domain names and
social media account names comprising the Agios Web Presence as defined below.
Any disagreements between the Parties regarding the selection of Agios
Trademarks or the Agios Web Presence, shall be decided by Agios.
(b) Licensee shall be responsible for registering domain names in the Territory
using the Agios Trademarks, in the name or on behalf of Agios, at Licensee’s
expense. Subject to Exhibit C, Section 1.03 (Advertising and Packaging),
Licensee shall be responsible for creating



--------------------------------------------------------------------------------



and operating websites using such domain names, and for creating and operating
related social media accounts, including WeChat and Weibo and such other social
media platforms as the Parties may agree to from time to time (collectively,
domain names and social media accounts, “Agios Web Presence”).
Section 2.02 Ownership of Trademark .
(a) In accordance with Section 6.06 (Trademarks), Agios expressly reserves the
sole and exclusive ownership of each Agios Trademark and Agios Web Presence
(including all domain names and social media accounts included within the Agios
Web Presence), and all rights relating thereto. Licensee hereby acknowledges
that Agios is the sole and exclusive owner of each Agios Trademark and the Agios
Web Presence and agrees not to challenge at any time, directly or indirectly,
the rights of Agios thereto or the validity or distinctiveness thereof. All
goodwill and all use of any Agios Trademark or the Agios Web Presence by
Licensee under the Agreement shall inure exclusively to Agios. Licensee hereby
assigns and agrees to assign, on behalf of all Licensee Entities, to Agios all
of the Licensee Entities’ rights, title and interest in and to the Agios
Trademarks and Agios Web Presence and all intellectual property rights therein.
At all times during and after the Term, the Licensee Entities shall cause their
respective employees, agents and contractors to execute and deliver all
requested applications, assignments and other documents, and take such other
measures as Agios may reasonably request, in order to perfect and enforce Agios’
rights in any Agios Trademark or Agios Web Presence (and any intellectual
property rights therein) without additional compensation. Each Licensee Entity,
on behalf of itself and its employees, agents and contractors, hereby appoints
Agios its attorney to execute and deliver any such documents on behalf of such
Licensee Entity and its employees, agents and contractors in the event such
Licensee Entity or any of its employees, agents or contractors fails to do so.
(b) Licensee agrees to fully cooperate and assist Agios in the protection and
defense of any of Agios’ rights in the Agios Trademarks, in the filing and
prosecution of any Trademark, copyright, industrial model or design application,
registration, renewal and the like, in the recording of this Exhibit C or any
other relevant agreements, including, without limitation, registered user
agreements, and in the doing of any other act with respect to the Agios
Trademarks, including the prevention of the use thereof by any unauthorized
person, that in the sole discretion and judgment of Agios may be necessary or
desirable.
(c) Any copyright which may exist or be created in any materials provided by
Agios hereunder, including, without limitation, any sketch, design, drawing,
print, packaging, label, tag or the like furnished, designed or authored by
Agios, whether in English or the Chinese language translation thereof,
(collectively, “Agios Works”) shall be the exclusive property of Agios. Licensee
shall not, at any time, do or suffer to be done any act or thing which may
adversely affect any rights of Agios in any such Agios Works, including, without
limitation, disclosing such information or filing any application in Licensee’s
name to register or record any claims to copyrights in any of the Agios Works.
Licensee shall do all things reasonably required by Agios to preserve and
protect such rights, including, without limitation, placing Agios’ copyright
notice on all applicable Materials used in or for the Territory.




--------------------------------------------------------------------------------



Section 2.03 Similar Trademarks .
(a) Licensee agrees that it shall not, during the Term or thereafter, register
or apply to register any of the Agios Trademarks, any other Trademarks owned by
Agios, or any Trademarks similar thereto anywhere in the world. Further,
Licensee agrees not to produce, sell, advertise, market or distribute, at any
time, whether, directly or indirectly, any other product whose Trademark or
other designation is confusingly similar to any Agios Trademark.
Section 2.04 Maintenance of Trademark .
(a) Licensee shall use its best efforts not to do or permit to be done any act
likely to prejudice, affect, impair or destroy the reputation, title or interest
of Agios in or to any Agios Trademark or the Agios Web Presence. If Licensee
knows that any person, firm or corporation is infringing any Agios Trademark,
Licensee will promptly notify Agios and cooperate fully with Agios (at the
expense of Agios) in the defense and protection of such Agios Trademark.
(b) Agios shall have the sole right, but not the obligation, to determine
whether or not any action shall be taken on account of any infringement, passing
off, unfair competition or like activities or other enforcement of Agios’ rights
in the Agios Trademarks. If Agios so desires, it may prosecute any actions,
claims, lawsuits or proceedings in its own name or join Licensee as a party
thereto. Agios shall be entitled to recover any and all sums of money awarded
and materials delivered up as a result of such actions, claims, lawsuits or
proceedings. Licensee shall have no recourse against Agios or otherwise should
Agios decide not to initiate enforcement or to prosecute any such actions,
claims, lawsuits or proceedings.
Section 2.05 Defense of Litigation . Agios agrees to defend, indemnify and hold
harmless Licensee for and from any and all actions, claims, proceedings or
lawsuits arising from or related in any way to claims that Licensee’s use of the
Agios Trademarks hereunder infringes the trademark rights of Third Parties in
the Territory, provided, however, that Agios shall not bear any duty, obligation
or liability pursuant to this Exhibit C, Section 2.05 (Defense of Litigation) to
the extent and with respect to any use of any of the Agios Trademarks in a
manner not authorized by the Agreement, with products other than the Licensed
Products, or in connection with other Trademarks that form at least in part a
basis for the claim. The obligation of Agios to Licensee for such infringement
or claims of infringement, shall be conditioned on Licensee’s compliance with
the procedures set forth in Section 13.03 (Procedure), mutatis mutandis.







--------------------------------------------------------------------------------



Exhibit D 
Permitted Subcontractors
[**]









--------------------------------------------------------------------------------



Exhibit E 
Supply Chain Security Requirements
Agios considers supply chain security critical to the safety of patients.
Therefore, Agios expects Licensee Entities to verify the security of Ivosidenib
Materials, Licensed Product, and Finished Drug Product while under the control
of Licensee Entities.
Licensee agrees to use Commercially Reasonable Efforts to comply with the supply
chain security requirements set forth by Agios from time to time and shall
ensure that any Licensee Entity shall also use Commercially Reasonable efforts
to comply with such supply chain security requirements below:
Supply Chain Security requirements:
• [**]







--------------------------------------------------------------------------------



Exhibit F 
Form of Annual Compliance Certification
I. [name] a duly authorized representative of [LICENSEE] do hereby certify for
and on behalf of such company, that neither I nor to my knowledge any other
person, including but not limited to every officer, director, stockholder,
employee, representative and agent of [LICENSEE] has improperly made, offered to
make, or agreed to make any loan, gift, donation or payment, or transfer of any
other thing of value directly or indirectly, whether in cash or in kind, to or
for the benefit of any entities, persons or class of persons listed below in
connection with any business activity of Agios Pharmaceuticals, Inc. or any of
its wholly or partially owned affiliates.
For purposes of this certification, these entities, persons and classes of
persons include private entities, government and public bodies, political
parties, party officials, candidates for political office, local councils,
judicial officers, public international organizations and their employees,
agents and officials.
I hereby confirm that should I learn of any of the prohibited activities
described above, or if there are any changes in the ownership or control of
[LICENSEE], I will immediately advise Agios Pharmaceuticals, Inc.



[LICENSEE]Date:By:Name:Title:












--------------------------------------------------------------------------------



Schedule 1.65
Ivosidenib (AG-120)







--------------------------------------------------------------------------------



Schedule 8.04(e)
Milestone Examples
For purposes of this Schedule 8.04(e), the following terms have the following
meanings:
[**]” means the milestone event set forth in Section 8.04(a)(iv)
[**] means [**]
[**] means the milestone event set forth in Section 8.04(a)(iii)
[**] means [**]
[**] means the milestone event set forth in Section 8.04(a)(v)
Example 1
[**]
Example 2
[**]





















--------------------------------------------------------------------------------



[**]

